 Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 1 of 185


 1
                        UNITED STATES DISTRICT COURT
 2                      WESTERN DISTRICT OF NEW YORK

 3                                                                VOL. I

 4   LORETTA GREASLEY,                  )
     AS EXECUTOR OF THE ESTATE OF       )
 5   MICHAEL J. MARRANCO,               ) Case No. 1:15-CV-00642
                                        )              (RJA)(JJM)
 6                     Plaintiff,       )
                                        )
 7   vs.                                ) August 20th, 2019
                                        )
 8   UNITED STATES OF AMERICA,          )
                                        )
 9                                      )
                       Defendant.       )
10

11
                   TRANSCRIPT OF BENCH TRIAL PROCEEDINGS
12                BEFORE THE HONORABLE RICHARD J. ARCARA
                   SENIOR UNITED STATES DISTRICT JUDGE
13

14
     APPEARANCES:
15
     For the Plaintiff:      CONNORS LLP
16                           BY: JOSEPH MORATH, ESQ.
                             1000 Liberty Building
17                           Buffalo, NY 14202

18   For the Defendant:      U.S. ATTORNEY'S OFFICE
                             BY: MARY PAT FLEMING, ESQ.
19                                ADAM KHALIL, ESQ.
                             138 Delaware Avenue
20                           Buffalo, NY 14202

21   Court Reporter:         MEGAN E. PELKA, RPR
                             Robert H. Jackson Courthouse
22                           2 Niagara Square
                             Buffalo, NY 14202
23

24

25
           Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 2 of 185
                                                                                   1

           1                                 I N D E X

           2   WITNESSES                                                         PAGE

           3   PLAINTIFF'S

           4   LORETTA GREASLEY
                   Direct Examination by Mr. Morath                               40
           5       Cross-Examination by Ms. Fleming                               84
                   Redirect Examination by Mr. Morath                            113
           6   KEVIN HENNESSY
                   Direct Examination by Mr. Morath                              116
           7       Cross-Examination by Mr. Khalil                               145
                   Redirect Examination by Mr. Morath                            169
10:35AM    8

           9                              E X H I B I T S

          10   JOINT

10:39AM   11       Exhibits 7, 8, 9, 22, 24, 27, 29, 30, 31, 32, 33,
10:40AM                     34, 35, 36, 37, 38, 39, 44, 45, 47, 47A,
10:40AM   12                47B, 47C, 48, 49, 50, 51, 52, 53, 54, 55,
10:41AM                     56, 57, 58                                            40
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25
           Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 3 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                    2

08:54AM    1               THE CLERK:    Civil action 2015-642A.    Greasley v.

09:28AM    2   United States of America.      Bench trial.    Counsel, please state

09:28AM    3   your name and the party you represent for the record.

09:28AM    4               MR. MORATH:    Joseph Morath for the plaintiff, Loretta

09:29AM    5   Greasley.

09:29AM    6               MS. FLEMING:   Mary Pat Fleming on behalf of the

09:29AM    7   defendant.

09:29AM    8               THE COURT:    All right.

09:29AM    9               MR. KHALIL:    Adam Khalil on behalf of the defendant.

09:29AM   10               THE COURT:    What is your name, sir?

09:29AM   11               MR. KHALIL:    Adam Khalil.

09:29AM   12               THE COURT:    Are you involved in this case?

09:29AM   13               MR. KHALIL:    Yes, Your Honor.   I appeared for a

09:29AM   14   motion to strike with Ms. Fleming.

09:29AM   15               THE COURT:    All right.   Are we all set?   Let's go.

09:29AM   16               MR. MORATH:    Before we begin, I do believe there's a

09:29AM   17   number of Joint Exhibits we agreed to stipulate into evidence.

09:29AM   18   We could do that now.

09:29AM   19               THE COURT:    Let's hear the openings first.

09:29AM   20               MR. MORATH:    Okay.   May I begin, Your Honor?

09:29AM   21               Good morning, Your Honor.     As you certainly know,

09:29AM   22   there are rules that apply to almost everything we do in our

09:30AM   23   lives.   And not surprisingly, when someone else's health and

09:30AM   24   someone else's safety is in your hands, those doctors, those

09:30AM   25   nurses, those caregivers are required to follow a lot of
           Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 4 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 3

09:30AM    1   rules.   And some of them are very simple and should go without

09:30AM    2   saying, like taking the necessary steps to prevent somebody

09:30AM    3   from being injured and taking the appropriate steps to treat

09:30AM    4   somebody who is injured.     These rules, you will learn, apply

09:30AM    5   to hospitals.    They apply to nursing homes.      It doesn't matter

09:30AM    6   the level of care.    There are basic, simple common sense

09:30AM    7   rules.

09:30AM    8             For example, if you are caring for a person who is at

09:30AM    9   a high risk for falling and you fail to put a proper falls

09:30AM   10   protection plan in place, you are responsible if that person

09:30AM   11   falls and is injured.     Likewise, when a person does fall,

09:30AM   12   anyone examining that person, they're required to provide a

09:30AM   13   certain level of care to both diagnose an injury and to take

09:31AM   14   necessary steps to prevent further injury.        If that's not done

09:31AM   15   properly, the person failed to take those steps is

09:31AM   16   responsible.    These are two very simple, common sense rules

09:31AM   17   that I think we can all agree upon.

09:31AM   18             Let me tell you the story of what happened in this

09:31AM   19   case, what you will learn from the witnesses who take that

09:31AM   20   witness stand and from the other evidence we will present

09:31AM   21   throughout the course of this trial.       And to do that, we need

09:31AM   22   to go back a couple of years.

09:31AM   23             So, typically, let me take you to September 4th, the

09:31AM   24   year 2013.   On September 4th, one of the defendant's nurses

09:31AM   25   visited a veteran at his home.      And part of the reason for
           Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 5 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                       4

09:31AM    1   that visit was to determine if that veteran was appropriate

09:31AM    2   for a two-week stay at a respite care facility by the name of

09:31AM    3   Pine Lodge.

09:31AM    4              And during that examination, the nurse found that the

09:31AM    5   veteran ambulated without assistance.       He was able to fully

09:31AM    6   bear his own weight.     In simple terms, he could walk and he

09:32AM    7   could stand under his own power.       He was independent in almost

09:32AM    8   all of his daily activities of living.        He could dress

09:32AM    9   himself.   He could feed himself.      He could go to the bathroom

09:32AM   10   himself.   He could get in and out of bed or a chair by

09:32AM   11   himself; all under his own power and his own strength.

09:32AM   12              Furthermore, you will learn that while he was at

09:32AM   13   home, the veteran did not take any prescription pain

09:32AM   14   medication at all and never required the use of supplemental

09:32AM   15   oxygen.    During that examination, the veteran was determined

09:32AM   16   to be medically stable and he was cleared for admission into

09:32AM   17   Pine Lodge.

09:32AM   18              Now, we know the next day, on September 5th of 2016,

09:32AM   19   the veteran slid down some carpeted stairway in the back hall.

09:32AM   20   Now, his son and daughter and his wife --

09:32AM   21              THE COURT:    You said 2013?

09:32AM   22              MR. MORATH:   2013.

09:32AM   23              THE COURT:    The first date you gave was 2013.        Now

09:32AM   24   you're talking 2016?

09:32AM   25              MR. MORATH:   I may have misspoke, Your Honor.         2013.
           Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 6 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                      5

09:33AM    1   I apologize.

09:33AM    2             THE COURT:    Please.

09:33AM    3             MR. MORATH:    Slip of the tongue.     Apologize.

09:33AM    4             THE COURT:    All right.

09:33AM    5             MR. MORATH:    September 5th, 2013, the veteran slipped

09:33AM    6   down some stairs in his back hall.

09:33AM    7             THE COURT:    '13 or '16?

09:33AM    8             MR. MORATH:    '13, Judge.    It's all 2013 we're talking

09:33AM    9   about.

09:33AM   10             THE COURT:    Everything is 2013?

09:33AM   11             MR. MORATH:    Right now, it's all 2013, yes.

09:33AM   12             THE COURT:    You just mentioned 2016.

09:33AM   13             MR. MORATH:    That was what the slip of the tongue

09:33AM   14   was, Judge, because September 6th was the next day I'm talking

09:33AM   15   about and I think I simply misspoke.       I apologize.

09:33AM   16             THE COURT:    All right.

09:33AM   17             MR. MORATH:    The veteran had no signs or symptoms of

09:33AM   18   injury when he slipped down the stairs on September 5th.          In

09:33AM   19   fact, the very next day, on September 6th, 2013, he was again

09:33AM   20   seen at home by one of the defendant's nurses.         The veteran's

09:33AM   21   son and the veteran's daughter told him about the slip on the

09:33AM   22   stairs.   The nurse looked him over.      The nurse had him stand,

09:33AM   23   had him stretch, had him sit up, had him sit down.          And he

09:33AM   24   deemed that the veteran was not injured at all in that slip

09:34AM   25   down the stairs.
           Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 7 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                   6

09:34AM    1              Three days later, on the morning of September 9th,

09:34AM    2   2013, the veteran arrived at Pine Lodge for what was supposed

09:34AM    3   to be a two-week respite stay.      He arrived in no acute

09:34AM    4   distress and he walked through the doors of Pine Lodge under

09:34AM    5   his own power.    The veteran was admitted at 10:49 on

09:34AM    6   September 9th of 2013.     The initial physical exam, from that

09:34AM    7   day at 12:03, states no history of fracture with any recent

09:34AM    8   fall, no imaging consults were ordered, no precautions were

09:34AM    9   taken for any suspected fracture or any other serious injury.

09:34AM   10              The records will show that at the time of his

09:34AM   11   admission to Pine Lodge, the veteran was still able to walk

09:34AM   12   75 feet with a walker, was independent with bed mobility, was

09:34AM   13   independent with transfers.      Some of the earliest records from

09:34AM   14   that day, at the time of admission, reflect a pain assessment

09:35AM   15   of zero.   No pain.

09:35AM   16              When asked directly during his admission physical if

09:35AM   17   he was having any pain by Jamie Kowalski, the veteran said he

09:35AM   18   was not.   The records reflect that he had no signs and

09:35AM   19   symptoms of pain at that examination.       Accordingly, Pine Lodge

09:35AM   20   deemed that he was medically stable for admission and the

09:35AM   21   medical director signed off on his admission to the facility.

09:35AM   22              But later that day, Pine Lodge staff also conducted a

09:35AM   23   consult for physical therapy and at that point, the records do

09:35AM   24   note that the veteran was complaining of back pain.          However,

09:35AM   25   those same records also note that the veteran was still able
           Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 8 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                       7

09:35AM    1   to walk 75 feet with a rolling walker.        He was still

09:35AM    2   independent with transfers and absolutely nothing was done to

09:35AM    3   evaluate the cause of back pain at the time.         He was simply

09:35AM    4   provided with non-prescription-strength Tylenol.

09:36AM    5               The evidence will show, Your Honor, that at the time

09:36AM    6   of admission, the veteran had some waxing and waning back

09:36AM    7   pain.   It came and went.    But the veteran was able to move all

09:36AM    8   his limbs freely, get in and out of bed and still get in and

09:36AM    9   out of a chair.    The evidence will show the veteran was, by no

09:36AM   10   stretch of the imagination, in any acute pain when he was

09:36AM   11   admitted.

09:36AM   12               Now, on September 10th, Pine Lodge conducted what was

09:36AM   13   called a falls risk assessment, which revealed that the

09:36AM   14   veteran was at high risk for falls and that fall prevention

09:36AM   15   interventions had to be instituted.       At that same time, the

09:36AM   16   veteran was medicated with benzodiazepine and opiates.            Two

09:36AM   17   classes of drugs, you will learn, that are known to cause

09:36AM   18   adverse effects on the central nervous systems, including

09:36AM   19   dizziness and confusion.     The veteran was not on either one of

09:36AM   20   those medications before being admitted to Pine Lodge.

09:36AM   21               You will learn that those medications are known to be

09:37AM   22   very high-risk medication for elderly people.         In fact,

09:37AM   23   they're both what are called consensus list drugs, which are

09:37AM   24   to be avoided at all cost in the elderly.

09:37AM   25               Indeed, you will learn that the government's own
           Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 9 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                     8

09:37AM    1   expert will tell us that gen -- that those medications are

09:37AM    2   generally not to be given to the elderly because they increase

09:37AM    3   the risk for falling.

09:37AM    4               Less than 15 hours after being admitted to Pine

09:37AM    5   Lodge, the veteran fell for the first time in his room.           A

09:37AM    6   nurse heard the bed alarm, but by the time she reached his

09:37AM    7   room halfway down the hall, it was too late.         She found him

09:37AM    8   lying on the floor and noted a long red area on the back of

09:37AM    9   his upper arm.

09:37AM   10               After the fall, the nurse assessed the veteran's

09:37AM   11   injuries.    She put hip protectors on him and transferred him

09:37AM   12   back to bed.    Even at that time, the veteran was still able to

09:37AM   13   move to the sitting position on his own and still able to move

09:37AM   14   all his extremities without any pain.       According to their own

09:38AM   15   records, the veteran slept the rest of that night with no

09:38AM   16   complaints of back pain.

09:38AM   17               By 10:51 the follow morning, the nurse noted that the

09:38AM   18   veteran now had complaints of increased low back pain with

09:38AM   19   moaning with any movement and was now complaining of pain upon

09:38AM   20   palpation of his low back.      Staff reported much difficulty

09:38AM   21   with transferring him due to pain at the time.

09:38AM   22               Through the afternoon of September 10th, staff

09:38AM   23   continued to medicate the veteran with Ativan and Lortab, now

09:38AM   24   a powerful narcotic pain medication.       That night, at 2259, it

09:38AM   25   was noted that the veteran refused all three meals and was
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 10 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 9

09:38AM    1   incontinent.    He continued to experience hypertension, had a

09:38AM    2   rapid heart rate and rapid respirations.       His blood oxygen

09:38AM    3   saturation began to deteriorate and he was switched to

09:38AM    4   hydrocodone, an even stronger pain medication.        And the

09:38AM    5   records will show that now, for the first time, he required

09:39AM    6   the use of supplemental oxygen.

09:39AM    7               You will learn that the next day, on September 11th,

09:39AM    8   at 1:30, the veteran was again noted to be moaning and

09:39AM    9   grimacing with pain.

09:39AM   10               THE COURT:    Is this a.m. or p.m.?

09:39AM   11               MR. MORATH:   This is -- 1330 is p.m., Your Honor.

09:39AM   12               In addition, for the first time, presence of purple

09:39AM   13   discoloration was noted on his toes.       The record, at that

09:39AM   14   time, reflects that the veteran was lethargic, had diminished

09:39AM   15   breath sounds and had visible bruises.       The morning care staff

09:39AM   16   noted that the veteran was grimacing and moaning in pain all

09:39AM   17   day.   Narcotics were repeatedly given, but nonetheless, he

09:39AM   18   continued to moan and said his back hurt for the remainder of

09:39AM   19   that day.

09:39AM   20               Because of these worsening back complaints, at 1434

09:39AM   21   on September 11th, a nurse ordered a four-view x-ray of the

09:40AM   22   veteran's lumbar spine.      We will learn that the radiologist

09:40AM   23   read that x-ray as showing no evidence of a fracture and no

09:40AM   24   other signs of traumatic injury.      The radiologist will tell us

09:40AM   25   that the vertebral spaces were normal, with the exception of
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 11 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                   10

09:40AM    1   an old surgery.   The curvature of his spine was normal.          There

09:40AM    2   was no retropulsion, which means none of the vertebrae were

09:40AM    3   slipped out of place.    Other than degenerative disc disease

09:40AM    4   and the prior surgery, the radiologist said it was a normal

09:40AM    5   study.

09:40AM    6              That x-ray, Your Honor, you will learn, was ordered

09:40AM    7   because of back pain; yet, the technician ordered that a

09:40AM    8   pelvis x-ray be added simply because of the level of the

09:40AM    9   veteran's back pain.    Now, the radiologist read the first

09:40AM   10   pelvic x-ray showing a fracture.      However, a second x-ray was

09:40AM   11   taken that did not show a fracture.       It was because of these

09:41AM   12   conflicting hip x-rays that the veteran was transferred to the

09:41AM   13   VA Hospital for a CT scan of his hip.

09:41AM   14              By the time the veteran was transferred to the

09:41AM   15   emergency room, he was unable to get out of bed without help.

09:41AM   16   He was unable to walk and now unable to sit in a chair without

09:41AM   17   pain.    Staff at Pine Lodge will testify that they told the ER

09:41AM   18   that the veteran's chief complaint was low back pain and that

09:41AM   19   the veteran had been experiencing back pain for days.

09:41AM   20              The ER will testify, on the other hand, their

09:41AM   21   staff -- that they did not know anything about the lower back

09:41AM   22   pain or that he had ongoing complaints of back pain.         They

09:41AM   23   were under the impression that the chief complaint was hip

09:41AM   24   pain.

09:41AM   25              And you will learn that this is in spite of the fact
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 12 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 11

09:41AM    1   that the veteran never complained of hip pain.        But as a

09:41AM    2   result, the ER focused solely on the veteran's hip.         According

09:41AM    3   to the nurse's report, the only thing that was done to

09:41AM    4   evaluate the veteran's back at the hospital was to check for

09:42AM    5   tenderness or deformity by palpating or pressing on his lower

09:42AM    6   back and nothing was found.     Based on that examination and the

09:42AM    7   negative CT of the hip, the veteran was cleared back to Pine

09:42AM    8   Lodge.

09:42AM    9            Now, when Rural Metro arrived at the emergency room,

09:42AM   10   the paramedics, you will see from their records, were very

09:42AM   11   concerned that the veteran was not stable enough for transport

09:42AM   12   back to Pine Lodge.    At the emergency room's insistence, the

09:42AM   13   veteran was transported 35 miles back to Pine Lodge, where he

09:42AM   14   arrived at 03, still groaning in pain.

09:42AM   15            When he returned to the Pine Lodge from the ER, staff

09:42AM   16   put the veteran back in the very same room that he was in

09:42AM   17   before he fell, down the hall and out of the view of the

09:42AM   18   nursing station.    They again immediately give him oxycodone,

09:42AM   19   another stronger narcotic.     You will learn that no additional

09:42AM   20   protections were put in place.      The veteran's room was not

09:43AM   21   changed. He had not had floor mats added.        He did not have a

09:43AM   22   lower bed added.    He did not have a curved mattress added.

09:43AM   23   They did not even put him back in the hip protectors.

09:43AM   24            And at 5:35 a.m. that morning, barely three hours

09:43AM   25   after being put back in his room, the veteran fell for a
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 13 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                      12

09:43AM    1   second time.   Following the second fall, he had a large

09:43AM    2   hematoma and swelling on the left side of his forehead.           He

09:43AM    3   was alert and confused and complaining again of back pain.

09:43AM    4   They noted a red, bruised area on his shoulder blade from the

09:43AM    5   first fall.    He now required a Maxilift, a machine to lift him

09:43AM    6   and three people to get him back into bed.        Soon after this

09:43AM    7   fall, he was again transferred back to the ER.        By 0753 on

09:43AM    8   September 12th, the veteran was back in the ER with complaints

09:43AM    9   of 10 out of 10 back pain.

09:43AM   10            He had a large hematoma on his forehead and severe

09:44AM   11   complaints of neck pain.     And upon his admission, numerous

09:44AM   12   fractures were identified.     That admission began an

09:44AM   13   excruciating decline in his condition.       And by September 12th,

09:44AM   14   after two falls, the record will show that the veteran was now

09:44AM   15   completely unable to move secondary to pain -- secondary to

09:44AM   16   back pain.

09:44AM   17            By September 13th, at 1318, the records reflect that

09:44AM   18   the veteran was experiencing excruciating low back pain, so

09:44AM   19   much that he was unable to move his legs.        And there was a

09:44AM   20   concern about a possible spinal cord lesion.        By

09:44AM   21   September 16th, at 11:35, records show that the veteran

09:44AM   22   remained in severe pain involving his back and that a recent

09:44AM   23   MRI revealed acute compression deformities with edema,

09:44AM   24   swelling, which the neurologist described as a very painful

09:44AM   25   condition.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 14 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                    13

09:44AM    1               The notes reflect that the pain was so severe they

09:44AM    2   could not control it with the current pain medication.            A few

09:45AM    3   hours later, the records from September 16th state clearly

09:45AM    4   that the compression fractures at L-1 and L-3 were causing

09:45AM    5   acute uncontrollable pain.     The veteran was switched to the

09:45AM    6   powerful pain medication Dilaudid and Lidocaine patches were

09:45AM    7   applied directly to his lumbar spine.

09:45AM    8               At that time, the records tell us, the pain was so

09:45AM    9   severe that they couldn't even do an MRI of his hip because he

09:45AM   10   couldn't stand to be in the machine.       He was now completely

09:45AM   11   bedridden and unable to move because of the pain.         The records

09:45AM   12   will also show, by this point, that he developed two stage II

09:45AM   13   pressure ulcers from being immobile.

09:45AM   14               Soon after, the veteran's blood oxygen levels

09:45AM   15   desaturated even further and he was found to have a pulmonary

09:45AM   16   embolism.    By 1659 on the 16th of September, the records note

09:45AM   17   that the veteran was imminently dying from hypoxia related to

09:46AM   18   his pulmonary embolisms and in acute pain from the lumbar

09:46AM   19   compression fractures.

09:46AM   20               That same day, it was noted that, in addition to the

09:46AM   21   CT, x-rays of the shoulder and foot were obtained because of

09:46AM   22   the falls.    The x-ray of the shoulder revealed a suspected

09:46AM   23   non-displaced glenoid fracture.      The foot x-ray revealed

09:46AM   24   highly suspicious toe fractures.

09:46AM   25               Earlier the next morning, on September 17th, the
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 15 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                  14

09:46AM    1   veteran who walked into Pine Lodge under his own power one

09:46AM    2   week earlier, was dead.     His death certificate notes that a

09:46AM    3   contributing cause of death was blunt force trauma from a

09:46AM    4   fall.   That veteran, that man, that father, that husband was

09:46AM    5   Michael Marranco.    His daughters, Loretta and Connie, are here

09:46AM    6   with us today.   Michael was seriously and permanently injured

09:46AM    7   and suffered in pain for eight days, ultimately dying in agony

09:46AM    8   because the defendants ignored some simple rules.

09:47AM    9             You will learn that after Michael's death,

09:47AM   10   Dr. Maller, the medical director at Pine Lodge, spoke with the

09:47AM   11   family and acknowledged the events at Pine Lodge and he

09:47AM   12   apologized on the facility's behalf.       And that is why we're

09:47AM   13   here today.    We're suing the defendant because the staff at

09:47AM   14   Pine Lodge and the emergency room chose to violate the rules.

09:47AM   15   We're suing the defendant because, as a result of their

09:47AM   16   negligence and malpractice, Michael Marranco suffered and died

09:47AM   17   unnecessarily.

09:47AM   18             But before we'd ask this Court to take a look and

09:47AM   19   hear Michael's case, we had to determine a few things

09:47AM   20   ourselves, Your Honor.     The first thing we had to determine,

09:47AM   21   was Pine Lodge negligent for allowing Michael to fall twice in

09:47AM   22   less than three days?    We had to determine if the fall

09:47AM   23   protection plan that the staff at Pine Lodge put in place was

09:47AM   24   appropriate.

09:47AM   25             Well, how did we decide that?      Well, we retained an
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 16 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                   15

09:47AM    1   expert in the field.    And you will hear from Mr. Mark Levine.

09:47AM    2   Mr. Levine has been a licensing nursing home administrator for

09:48AM    3   nearly 30 years and has a broad range of knowledge and

09:48AM    4   experience with both state and federal nursing homes, short

09:48AM    5   and long-term care facilities and every facility across the

09:48AM    6   continuum of care.    He has extensive experience in managing

09:48AM    7   facilities that offer multiple levels of care, which is very

09:48AM    8   important in this case.

09:48AM    9            He served as an administrator for a 120-bed nursing

09:48AM   10   home, which included a subacute care facility.        He has been

09:48AM   11   the CEO of numerous senior care organizations responsible for

09:48AM   12   over 600 elderly people and he's participated and managed full

09:48AM   13   back-to-back compliance initiatives and federal

09:48AM   14   recertification surveys for newly found facilities.

09:48AM   15            So, Mr. Levine, he reviewed all of the fall

09:48AM   16   protection plans.    He reviewed the process that Pine Lodge

09:48AM   17   used to evaluate veterans upon admission.        He reviewed the

09:48AM   18   admission criteria and he reviewed the specific steps that

09:49AM   19   were taken to evaluate and care for Mr. Marranco.

09:49AM   20            And what we discovered and what you will learn

09:49AM   21   throughout the course of the trial, is that there were

09:49AM   22   numerous errors made by the facility at the very time of

09:49AM   23   admission that affected the ultimate level of care that

09:49AM   24   Mr. Marranco received.

09:49AM   25            In addition, you will learn that the original fall
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 17 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 16

09:49AM    1   protection plan was minimal at best and did not take into

09:49AM    2   account at all the recent fall that Mr. Marranco had at home,

09:49AM    3   the new medications that he was on that were known to increase

09:49AM    4   dizziness and risk of falls, the fact that he was now being

09:49AM    5   catheterized for the first time and the fact that he was now

09:49AM    6   in a new, unfamiliar environment.      It failed to consider that

09:49AM    7   he was experiencing breakthrough pain and it failed to

09:49AM    8   consider the level of his dementia.

09:49AM    9            You will see it relied on too many passive

09:49AM   10   protections, such as a light, without even considering whether

09:50AM   11   a resident with dementia could properly understand or utilize

09:50AM   12   such a device.   It failed to contain some of the most commonly

09:50AM   13   available and simplest fall protections available.

09:50AM   14            Mr. Levine will also explain that the staff failed to

09:50AM   15   determine what was causing Mr. Marranco's agitated and

09:50AM   16   confused state in the first place; anything from hunger,

09:50AM   17   confusion, fear, infections require attention.        Simply

09:50AM   18   prescribing additional drugs and additional narcotics without

09:50AM   19   a detailed assessment as to what's going on was improper.

09:50AM   20            With respect to the fall protection plan put in place

09:50AM   21   after Michael returned from the ER, Judge, you will learn that

09:50AM   22   one is a no-brainer.    The staff at Pine Lodge did not change a

09:50AM   23   single thing.    Even after the fall at home, even after the

09:50AM   24   first fall at Pine Lodge, the evidence will show that when he

09:50AM   25   returned from the ER at 3 o'clock in the morning, not a single
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 18 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 17

09:51AM    1   additional precaution was added to his plan.

09:51AM    2             Contrary to the standard of care that requires the

09:51AM    3   intensification of a fall plan, once it proves unsuccessful,

09:51AM    4   you will see that nothing additional was done to prevent that

09:51AM    5   second fall.    It's really that simple.     You will find out that

09:51AM    6   even the defendant's own expert has already testified that

09:51AM    7   more fall protections were indicated when he returned from the

09:51AM    8   ER.   They were indicated, but they were not put in place.

09:51AM    9             Once we determined, through our investigation, that

09:51AM   10   the defendant was 100 percent responsible for the falls, we

09:51AM   11   had to, of course, decide on our own, was he injured in these

09:51AM   12   falls?   And after you see and hear the proof, Your Honor, I

09:51AM   13   think you will agree that the answer to the question is

09:51AM   14   probably the simplest one of all.      Of course he was injured

09:51AM   15   when he fell.

09:51AM   16             The first step we had to determine, the first thing

09:51AM   17   we had to look at, Your Honor, was what injury, if any, did

09:51AM   18   Michael Marranco have when he arrived at Pine Lodge?         We know

09:52AM   19   he slipped on some stairs on September 5th.        And we needed to

09:52AM   20   figure out, on our own, was there a serious injury and were

09:52AM   21   there any problems because of it?

09:52AM   22             Now, to do that, you will see we need to look no

09:52AM   23   further than the defendant's very own records and the

09:52AM   24   testimony of their own expert.      And what we discovered and

09:52AM   25   what you will learn throughout the course of this trial, is
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 19 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 18

09:52AM    1   that Mr. Marranco had no serious injury as a result of the

09:52AM    2   slip down the stairs.    When you hear from Paul and Loretta,

09:52AM    3   you will discover that the day after that fall Mr. Marranco

09:52AM    4   was seen by a nurse on the 6th.      They checked him out

09:52AM    5   completely and made no mention of injury.        Of course, Paul and

09:52AM    6   Loretta both asked their father repeatedly over the course of

09:52AM    7   the next four days -- they saw him every day -- if he was

09:52AM    8   having any problems, any pain, any injuries and their father

09:52AM    9   assured them that he was not.

09:52AM   10            Of course, you're also going to see the evidence that

09:52AM   11   he walked into Pine Lodge four days after the fall on his own

09:53AM   12   with no pain medications, that the initial assessment of pain

09:53AM   13   was zero and that no signs and symptoms were appreciated

09:53AM   14   during the exam.

09:53AM   15            Now, on a subsequent initial pain assessment note by

09:53AM   16   Pamela Stadler, it noted Mr. Marranco was experiencing mild

09:53AM   17   back pain.   Mild.   Far from the pain you're going to see

09:53AM   18   Mr. Marranco experienced after the two falls at Pine Lodge.

09:53AM   19   Even at that time, the records will clearly show, with the

09:53AM   20   waxing and waning pain, he was able to ambulate and still

09:53AM   21   independent with mobility.

09:53AM   22            Now, it's true, you will see, there is one note; one

09:53AM   23   note at the time of admission, a physical rehabilitation

09:53AM   24   consult that indicated, at that time, Mr. Marranco had 10 out

09:53AM   25   of 10 back pain and was complaining of back pain during
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 20 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                  19

09:53AM    1   transfer and when touched by staff.       So, yes, it would appear

09:53AM    2   that on that particular exam, Mr. Marranco had some pain from

09:54AM    3   the fall, but that pain clearly came and went, a fact proven

09:54AM    4   by the defendant's own records.      We know that the next set of

09:54AM    5   records you will see, he's back to zero pain.        We know that he

09:54AM    6   was still medically stable, still able to walk, still able to

09:54AM    7   move, still able to get in and out of bed and certainly not

09:54AM    8   bedridden in uncontrollable acute pain.

09:54AM    9            What else will the defendant's own records show us at

09:54AM   10   this trial?   On September 9th, before the two falls at Pine

09:54AM   11   Lodge, he was able to ambulate on his own with supervision.

09:54AM   12   After the second fall at Pine Lodge, he was bedridden and

09:54AM   13   never walked again.    On September 9th, before the two falls at

09:54AM   14   Pine Lodge, he was independent with bed mobility and

09:54AM   15   transfers.    After the two falls at Pine Lodge, he was unable

09:54AM   16   to move, secondary to pain.

09:54AM   17            On September 9th, before the two falls at Pine Lodge,

09:54AM   18   he was on over-the-counter aspirin.       After the two falls at

09:55AM   19   Pine Lodge, his pain could not be controlled with Dilaudid or

09:55AM   20   Lidocaine patches, two of the strongest narcotic pain

09:55AM   21   medications available.     On September 9th, before the two falls

09:55AM   22   at Pine Lodge, he was full weight bearing and walked himself

09:55AM   23   into the facility.    After the two falls, he never stood again,

09:55AM   24   let alone walked.    That is the proof that you will see; not

09:55AM   25   from an expert, from the defendant's own records.         Black and
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 21 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 20

09:55AM    1   white.

09:55AM    2               But perhaps, more telling, Your Honor, is

09:55AM    3   Dr. Naughton, the defendant's own expert, testified that he

09:55AM    4   did not feel that Mr. Marranco was seriously injured in the

09:55AM    5   fall at home.    In fact, he testified that the fall at home on

09:55AM    6   the steps did not represent a significant decline in his

09:55AM    7   function.    You will hear that he felt, "It did not have much

09:55AM    8   impact on his condition" and that before his admission to Pine

09:56AM    9   Lodge, Dr. Naughton testified that Mr. Marranco's pain waxed

09:56AM   10   and waned, but the pain did not compromise his function, his

09:56AM   11   social interaction or his capacity to eat and drink until

09:56AM   12   after he was admitted to the hospital.

09:56AM   13               In other words, you're going to hear that the

09:56AM   14   defendant's own expert will testify that the pain did not

09:56AM   15   compromise Mr. Marranco's abilities until he fell twice at

09:56AM   16   Pine Lodge.    So, the proof will clearly show that Michael

09:56AM   17   Marranco's sudden and rapid deterioration and the cause of

09:56AM   18   those excruciating five days were clearly the result of the

09:56AM   19   two falls at Pine Lodge and not a trivial fall at home more

09:56AM   20   than a week earlier.

09:56AM   21               The next thing that we had to determine, Your Honor,

09:56AM   22   before we came here and before we made allegations directly

09:56AM   23   against the emergency room staff, was did the emergency room

09:57AM   24   meet the standard of care when they saw Mr. Marranco after the

09:57AM   25   first fall at Pine Lodge.     And what we discovered and what you
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 22 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                    21

09:57AM    1   will learn is that they simply did not.

09:57AM    2               You will hear from Dr. Schurr, who has spent his

09:57AM    3   entire career in and around emergency rooms.        Since 2004, he

09:57AM    4   has been the attending physician at the Department of

09:57AM    5   Emergency Medicine at Memorial Hospital in Rhode Island, at

09:57AM    6   Yale New Haven Hospital and Brigham and Women's Hospital in

09:57AM    7   Faulkner.    He is a faculty member at the Medical Schools at

09:57AM    8   Brown, Yale and Harvard, where he teaches in the Department of

09:57AM    9   Emergency Medicine.

09:57AM   10               And he will testify that the treatment that

09:57AM   11   Mr. Marranco received at the Buffalo emergency room deviated

09:57AM   12   from the standards of care for several reasons.         First, the

09:57AM   13   evaluation on September 11th was incomplete.        It was limited.

09:57AM   14   It missed several differential diagnoses and did not even

09:57AM   15   assess Mr. Marranco's safety to be returned to Pine Lodge,

09:58AM   16   which was a respite facility, not a skilled nursing facility,

09:58AM   17   not even a nursing home.     They did not have 24-hour medical

09:58AM   18   care available.

09:58AM   19               What the proof will show is that the emergency

09:58AM   20   department's evaluation for a hip fracture itself was also not

09:58AM   21   consistent with the standard of care.       Most importantly, the

09:58AM   22   standard of care required that the source of Mr. Marranco's

09:58AM   23   pain be identified before he is sent back to Pine Lodge.          The

09:58AM   24   standard of care required that his sudden inability to walk

09:58AM   25   had to be identified before transporting him back to Pine
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 23 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 22

09:58AM    1   Lodge.

09:58AM    2             The examination performed at the emergency room did

09:58AM    3   neither of those.    It was inappropriately narrow and focused

09:58AM    4   solely on the hip, a body part that Mr. Marranco never even

09:58AM    5   complained was bothering him.      The staff merely did the tests

09:58AM    6   that they were told to do, or that they thought they were

09:58AM    7   supposed to do and closed the case out.

09:59AM    8             And Dr. Schurr will tell us that, short of admitting

09:59AM    9   Mr. Marranco to the hospital, the standard of care required,

09:59AM   10   at the very least, that he be admitted to a skilled nursing

09:59AM   11   facility with specific orders to evaluate his breathing, his

09:59AM   12   pain and his ambulation safety.

09:59AM   13             In fact, you will learn, Your Honor, that the

09:59AM   14   defendant's own physician's assistant agrees.        When you hear

09:59AM   15   from Sean Metz, he was the physician's assistant that did the

09:59AM   16   phone consult with the nurse on the 11th when Mr. Marranco was

09:59AM   17   in the emergency room.     And Physician Assistant Metz will tell

09:59AM   18   us that had he been aware that Mr. Marranco had persistent low

09:59AM   19   back complaints for three days, he would not have agreed to

09:59AM   20   send him back to Pine Lodge.

09:59AM   21             He will testify that if Mr. Marranco's records, in

09:59AM   22   fact, document ongoing complaints of back pain and not hip

09:59AM   23   pain, which we know they do, Mr. Marranco should have been

09:59AM   24   sent to neurology or rehabilitation before going back to Pine

10:00AM   25   Lodge.   That's the defendant's own treating physician.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 24 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                      23

10:00AM    1              Now, PA Metz will testify that when he spoke with

10:00AM    2   Nurse Kowalski from Pine Lodge, he was never told that the

10:00AM    3   issue was Michael's back or that there was even a lumbar x-ray

10:00AM    4   and that the chief complaint was back pain.        Not surprisingly,

10:00AM    5   when you hear from Nurse Kowalski, she (sic) will tell you the

10:00AM    6   opposite; that, of course, she (sic) told the emergency room

10:00AM    7   about the back pain and of course she (sic) told the emergency

10:00AM    8   room about the x-ray.

10:00AM    9              Now, clearly, both of those versions cannot be

10:00AM   10   correct.   If Mr. Marranco's properly admitted to the ER, he

10:00AM   11   doesn't go back to Pine Lodge and he doesn't suffer that

10:00AM   12   second fall.

10:00AM   13              And that brings us to the last thing that we had to

10:00AM   14   look at before presenting this case to you, Your Honor.           We

10:00AM   15   had to look and decide what is full and fair compensation for

10:00AM   16   Michael Marranco's pain and suffering and I touched on this

10:00AM   17   briefly, but if you'll allow me, I'd like to take a few more

10:00AM   18   minutes to share some more about what you will hear during

10:01AM   19   this trial about the pain and suffering Michael endured for

10:01AM   20   his final seven days.

10:01AM   21              Despite the seriousness of his injuries, the records

10:01AM   22   clearly establish that he was conscious, fully aware and able

10:01AM   23   and did, in fact, acknowledge pain up until a few hours before

10:01AM   24   his death on the 17th.     The first fall at Pine Lodge was at

10:01AM   25   0130 on the 10th.    He died at 0140 on the 17th.       The records
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 25 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 24

10:01AM    1   note that, despite excruciating pain, Mr. Marranco remained

10:01AM    2   alert, awake, his eyes were reflective of the light, he was

10:01AM    3   able to follow commands.     Even in the late hours of

10:01AM    4   September 16th, just before his death, he was still able to

10:01AM    5   open his eyes, respond to verbal commands and still expressed

10:01AM    6   his pain to the nurses.

10:01AM    7               And this, Your Honor, was at a time when his treating

10:02AM    8   physicians and the defendant's own records state the

10:02AM    9   following:    Unable to move secondary to back pain,

10:02AM   10   excruciating low back pain, unable to move his legs due to the

10:02AM   11   severity of pain, pain so severe that the pain is not relieved

10:02AM   12   with current pain medications, in acute pain from the lumbar

10:02AM   13   compression fractures.     And in the same notes, we see those

10:02AM   14   descriptions by the defendant's own doctors, we see the

10:02AM   15   defendant's own doctors acknowledging that he's awake and

10:02AM   16   alert and complaining.

10:02AM   17               The proof will not only show that the rapid decline

10:02AM   18   in Michael's health following the two falls at Pine Lodge, it

10:02AM   19   will clearly demonstrate the severe and excruciating nature of

10:02AM   20   the suffering he endured as a result of those two falls.

10:02AM   21               Perhaps one of the most important people you will

10:02AM   22   hear from, Your Honor, will be the first witness this morning,

10:02AM   23   Loretta.    She was with her father in the end.      She will

10:03AM   24   describe what she saw, how her father expressed his pain and

10:03AM   25   suffered.    His final words to her, honey, they hurt me bad.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 26 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                     25

10:03AM    1   But she will also tell you how her father was before he left

10:03AM    2   for Pine Lodge, even after that trivial fall at home.             And at

10:03AM    3   the end of this case, you will realize, based on the proof,

10:03AM    4   there is simply no comparison between his condition on

10:03AM    5   September 9th and when he was dying in a bed eight days later.

10:03AM    6            There is simply no other credible explanation for

10:03AM    7   that rapid decline, other than the two falls in three days at

10:03AM    8   Pine Lodge.   And at the end of this trial, Your Honor, after

10:03AM    9   you have heard all the evidence, I will come back and I will

10:03AM   10   ask for an amount of money that right now may sound high, but

10:03AM   11   by the time you hear the proof, I truly believe you will feel

10:03AM   12   that it is the proper amount for this type of case.         Thank

10:03AM   13   you.

10:04AM   14            MS. FLEMING:    Good morning.     May it please the Court,

10:04AM   15   Ms. Greasley and counsel.

10:04AM   16            Michal J. Marranco was 87 years old at the time of

10:04AM   17   his admission to Pine Lodge, which is a VA community living

10:04AM   18   center in Batavia, New York.      Pine Lodge is a secure dementia

10:04AM   19   unit where most of its residents remain long term, at least in

10:04AM   20   that same 2013.   Four of the beds were designated for respite

10:04AM   21   care, which provides families of veterans such as Mr. Marranco

10:04AM   22   with a break from caregiving.

10:04AM   23            Mr. Marranco was diagnosed with what is known as

10:04AM   24   frontal temporal dementia, which made him act impulsively at

10:05AM   25   times and increased his risk for falls.       He also had had a
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 27 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                  26

10:05AM    1   number of illnesses which required him to take 11 medications

10:05AM    2   and also increased his risk for falls.

10:05AM    3             Mr. Marranco had multiple falls before he was ever

10:05AM    4   admitted to Pine Lodge.     The first known fall caused a

10:05AM    5   compression fracture in Mr. Marranco's spine at L-3 and

10:05AM    6   required him to undergo what is known as kyphoplasty surgery

10:05AM    7   back in 2007.   The second known fall occurred in July of 2013,

10:05AM    8   while Mr. Marranco was vacationing in Florida.        Mr. Marranco

10:05AM    9   fell in the bathroom while showering.       He took the shower

10:05AM   10   curtain down when he fell and he sustained an injury to his

10:05AM   11   flank.   911 was called and Mr. Marranco was evaluated by

10:06AM   12   emergency medical personnel.      He refused further treatment.

10:06AM   13             You will hear testimony from one of his home health

10:06AM   14   care providers, NP -- nurse practitioner Kevin Hennessy.          He

10:06AM   15   will testify that he performed an annual physical of

10:06AM   16   Mr. Marranco on July 25, 2013.      At that annual physical, Nurse

10:06AM   17   Practitioner Hennessy learned, for the first time, that -- of

10:06AM   18   the fall in Florida that had occurred three weeks earlier and

10:06AM   19   involved the injury to Mr. Marranco's flank side.

10:06AM   20   Mr. Marranco, at that time, three weeks later, still had

10:06AM   21   bruising from the accident in that area.

10:06AM   22             The third known fall occurred the day prior to

10:06AM   23   admission at Pine Lodge and involved Mr. Marranco's back.         The

10:06AM   24   fall occurred at the Marranco home on Linden Avenue in

10:07AM   25   Buffalo, in the area of the side door.       After you enter the
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 28 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 27

10:07AM    1   home, there are three to four steps that lead up to the

10:07AM    2   kitchen and then, there are steps on the left of the stairway

10:07AM    3   that lead down to the basement.      Mr. Marranco, at the time,

10:07AM    4   lived in the home with his wife, his daughter Loretta and her

10:07AM    5   husband at the time Mark and his son Paul.

10:07AM    6            While no family member witnessed the fall on the day

10:07AM    7   preceding his admission to Pine Lodge, the proof will show

10:07AM    8   that Mr. Marranco fell either walking up the stairs to the

10:07AM    9   kitchen and fell backward, landing with his back against the

10:07AM   10   side door, or he fell down the stairs, after exiting the

10:07AM   11   kitchen, landing in the same fashion.       Mr. Marranco was found

10:07AM   12   with his back against the door, leaning, squatting or sitting

10:07AM   13   against the door and may have had to remain in this position

10:07AM   14   for a period of time until either Paul or Loretta's husband

10:08AM   15   Mark was able to lift him.

10:08AM   16            Paul Marranco testified that Mr. -- that his father

10:08AM   17   had a mark on his back after this fall.       Mr. Marranco was not

10:08AM   18   taken for medical treatment after this fall, but his family

10:08AM   19   took him to Pine Lodge the next day.       Mr. Marranco was

10:08AM   20   admitted to Pine Lodge on September 9th, 2013.

10:08AM   21            You will hear testimony from Nurse Practitioner Jamie

10:08AM   22   Kowalski, who admitted Mr. Marranco.       When Nurse Practitioner

10:08AM   23   Kowalski evaluated Mr. Marranco for admission, he was told for

10:08AM   24   the very first time about the fall that Mr. Marranco had right

10:08AM   25   before admission.    NP Kowalski was told by Mr. Marranco's son
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 29 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                  28

10:08AM    1   Paul that Mr. Marranco was unable to get himself up after the

10:08AM    2   fall and had to lay on the floor until he was picked up.

10:08AM    3            NP Kowalski was also told that Mr. Marranco had, at

10:09AM    4   that time, an increase in urinary incontinence, wheezing with

10:09AM    5   exertion and complained of back pain after the fall.         NP

10:09AM    6   Kowalski prescribed Tylenol or acetaminophen what is known as

10:09AM    7   PRN, or when needed, for Mr. Marranco's back pain and an

10:09AM    8   inhaler for the wheezing.

10:09AM    9            Mr. Marranco was admitted to Pine Lodge for a two-

10:09AM   10   week respite period.    Pine Lodge has 24/7 nursing care

10:09AM   11   available.   Pine Lodge has a medical doctor, a psychologist,

10:09AM   12   mid-level providers such as a nurse practitioner, registered

10:09AM   13   nurses, occupational therapist, physical therapist, dietician,

10:09AM   14   social worker, recreational therapist, as well as licensed

10:09AM   15   practical nurses and home health care aides.

10:09AM   16            While Pine Lodge does not have the capability to

10:09AM   17   provide all of the health care services a hospital can

10:09AM   18   provide, it has nursing staff on duty at all times.         Pine

10:10AM   19   Lodge is not an unskilled facility.       Pine Lodge also does not

10:10AM   20   have the requirement to write progress notes as frequently as

10:10AM   21   a hospital provider does.     Pine Lodge providers are not

10:10AM   22   required to write daily progress notes unless there is a

10:10AM   23   change in the resident's condition or other notable events.

10:10AM   24            While Mr. -- when Mr. Marranco was admitted to Pine

10:10AM   25   Lodge, he was evaluated for fall risk and was immediately
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 30 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 29

10:10AM    1   identified as being at high risk for falls.        He was placed on

10:10AM    2   a fall risk prevention program, which included his bed being

10:10AM    3   placed in the low position, use of a call light, bed and chair

10:10AM    4   alarms, conducting hourly surveys on rounds, monitoring him

10:10AM    5   closely and assisting him with ambulation as needed, among

10:10AM    6   other fall risk prevention measures.

10:10AM    7            Defendant's expert, Dr. Bruce Naughton, a Board-

10:10AM    8   Certified Internal Medicine physician with a certificate of

10:11AM    9   added qualification in geriatric medicine will opine that the

10:11AM   10   VA fall risk prevention program was reasonable and appropriate

10:11AM   11   and met the standard of care.

10:11AM   12            You will hear testimony today from registered nurses

10:11AM   13   Sherry Webster and Pamela Stadler, who evaluated Mr. Marranco

10:11AM   14   for fall risk and were treating Mr. Marranco on September 9th.

10:11AM   15   Nurse -- before any fall occurred at Pine Lodge.         Nurse

10:11AM   16   Stadler will testify that on September 9, 2013, Mr. Marranco

10:11AM   17   was guarding, grimacing and moaning as a result of pain in his

10:11AM   18   lower back and that the pain was new and began on September 8,

10:11AM   19   2013 because of a fall.

10:11AM   20            The VA medical records from September 9 will reveal

10:11AM   21   that Mr. Marranco was complaining of back pain, at times 10

10:11AM   22   out of 10 and he yelled out even when touched.        All of these

10:12AM   23   complaints occurred before any fall at Pine Lodge.

10:12AM   24            The proof will show that Mr. Marranco's condition of

10:12AM   25   frontal temporal dementia may not make him the best evaluator
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 31 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                    30

10:12AM    1   of pain and that he was unable, on many occasions, to describe

10:12AM    2   his pain.    So, the notation 99 was often used by nursing staff

10:12AM    3   to reflect this inability.     The VA medical records will also

10:12AM    4   reveal that Mr. Marranco was unable to bear his weight and

10:12AM    5   required a two-person assist when transferring before any fall

10:12AM    6   occurred at Pine Lodge.

10:12AM    7               Unfortunately, Mr. Marranco had a fall on

10:12AM    8   September 10, 2013, which was witnessed by Registered Nurse

10:12AM    9   Barbara Crispell, who was the RN on duty during under the

10:12AM   10   overnight shift at Pine Lodge.      Mr. Marranco's bed alarm went

10:12AM   11   off and he fell on his right side on some urine.         After the

10:13AM   12   fall, Mr. Marranco asked Registered Nurse Crispell, why is

10:13AM   13   that man in my room?    Mr. Marranco, at the time, was in a four

10:13AM   14   bedroom at Pine Lodge.

10:13AM   15               RN Crispell will testify that she observed a long red

10:13AM   16   area on the back of his upper right arm, but no other injuries

10:13AM   17   were noted.    Mr. Marranco was able to move to a sitting

10:13AM   18   position independently and was able to move all extremities

10:13AM   19   without pain.    Hipsters were added to his fall risk prevention

10:13AM   20   measures.    After the fall, when Mr. Marranco continued to

10:13AM   21   complain of pain, lumbar spine and hip x-rays were done in an

10:13AM   22   attempt to determine the source of Mr. Marranco's pain.

10:13AM   23               You will watch the videotaped testimony of

10:13AM   24   Dr. Michele Cook, a former VA radiologist, regarding the hip

10:13AM   25   and lumbar spine x-rays.     No fracture was observed on the
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 32 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                     31

10:13AM    1   lumbar spine x-rays and the hip x-rays were inconclusive as to

10:14AM    2   fracture -- as to whether or not Mr. Marranco had a fracture

10:14AM    3   in his left hip.    Dr. Cook observed that Mr. Marranco had

10:14AM    4   degenerative disc disease, which is chronic and long standing.

10:14AM    5               Because of these inconclusive hip x-rays, orthopedic

10:14AM    6   Physician's Assistant Sean Metz, who will be testifying at

10:14AM    7   this trial, was asked by Nurse Practitioner Kowalski whether

10:14AM    8   Mr. Marranco should be transferred to the Buffalo VAMC for

10:14AM    9   what is known as computerized tomography, also known as a CT

10:14AM   10   scan of the hip.    A CT scan is better than an x-ray to

10:14AM   11   determine a fracture.    PA Metz will -- Physician's Assistant

10:14AM   12   Metz will testify at this trial that he recommended a CT scan

10:14AM   13   be done of Mr. Marranco's left hip due to the conflicting

10:14AM   14   x-rays of the hip.

10:14AM   15               When Mr. Marranco arrived at the Buffalo VAMC

10:15AM   16   emergency room, he was treated by Nurse Practitioner Nancy

10:15AM   17   Arbeiter.    She will also be testifying at this trial.           Nurse

10:15AM   18   Practitioner Arbeiter will testify that she has an independent

10:15AM   19   recollection of Mr. Marranco.      She recalls that he was sitting

10:15AM   20   up, hungry and not acutely ill appearing.        His vital signs

10:15AM   21   were stable and when his back was palpated, she noted that he

10:15AM   22   had no bony tenderness or deformity.       Mr. Marranco made no

10:15AM   23   complaint of pain to Nurse Practitioner Arbeiter and

10:15AM   24   therefore, he was given no pain medications by her.

10:15AM   25               After the CT scan showed no hip fracture, the
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 33 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 32

10:15AM    1   decision was made by PA Metz and NP Arbeiter to send

10:15AM    2   Mr. Marranco back to Pine Lodge, where there was round-the-

10:15AM    3   clock nursing care available.

10:15AM    4             Unfortunately, the ambulance crew took two hours to

10:16AM    5   arrive.   The ambulance crew expressed some concern about

10:16AM    6   transporting Mr. Marranco and whether he was medically stable.

10:16AM    7   Ultimately, their concerns were addressed and the transport

10:16AM    8   commenced without incident.     The ambulance crew noted that

10:16AM    9   Mr. Marranco's vital signs returned closer to normal upon

10:16AM   10   arrival at Pine Lodge.     Mr. Marranco did not arrive back to

10:16AM   11   Pine Lodge until 3 a.m. on September 12th.

10:16AM   12             Both of the defendants experts, Dr. John Leddy, a

10:16AM   13   Board-Certified Internal Medicine physician with a

10:16AM   14   subspecialty in sports medicine and Dr. Bruce Naughton will

10:16AM   15   opine that the decision to transfer Mr. Marranco back to Pine

10:16AM   16   Lodge was reasonable and appropriate, since Mr. Marranco had

10:16AM   17   no hip fracture, was stable and was being transferred back to

10:16AM   18   a facility with 24/7 nursing care.

10:17AM   19             Registered Nurse Barbara Crispell was the nurse on

10:17AM   20   duty at the time Mr. Marranco arrived back at Pine Lodge.

10:17AM   21   Mr. Marranco was again determined to be at high risk for a

10:17AM   22   fall and all of the previous fall risk prevention measures

10:17AM   23   were put in place, including hipsters.       Unfortunately,

10:17AM   24   Mr. Marranco fell again two and a half hours later.

10:17AM   25   RN Crispell heard the bed alarm and by the time she arrived in
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 34 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                  33

10:17AM    1   Mr. Marranco's room, he had already fallen and was found on

10:17AM    2   his right side.

10:17AM    3             He had bruises also on his left upper forehead.

10:17AM    4   Mr. Marranco had a small abrasion on his right upper armpit

10:17AM    5   and a small pinpoint area on his left upper leg, near his

10:17AM    6   groin.   The defendant's expert, Dr. Bruce Naughton will

10:17AM    7   concede that more could have been done by the VA to reduce

10:17AM    8   Mr. Marranco's fall risk when he returned to Pine Lodge.

10:17AM    9             The decision was then made to transfer Mr. Marranco

10:17AM   10   to the Buffalo VA Hospital on September 12, 2013.         Nobody

10:18AM   11   argues that the transfer back to the Buffalo VAMC was

10:18AM   12   inappropriate.    He was treated by a number of treating

10:18AM   13   physicians, including Dr. Sherry Withiam-Leitch, who is a

10:18AM   14   Board-Certified Neurologist and Chief of Neurology at the

10:18AM   15   Buffalo VAMC.    Dr. Withiam-Leitch was not disclosed as an

10:18AM   16   expert by the plaintiff and is testifying as a fact witness

10:18AM   17   only at this trial.

10:18AM   18             Dr. Withiam-Leitch was consulted to evaluate whether

10:18AM   19   Mr. Marranco has what is known as normal pressure

10:18AM   20   hydrocephalus, which is a swelling of the ventricles in the

10:18AM   21   brain.   She determined that he did not, after performing a

10:18AM   22   number of neurological tests and reviewing a CT of his head.

10:18AM   23   She will testify that she was able to test Mr. Marranco's gait

10:18AM   24   and that he was able to walk but he had many neurological

10:19AM   25   issues, which increased his risk for falling.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 35 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 34

10:19AM    1              You will also hear testimony from Dr. Jaclyn

10:19AM    2   Schneider, who is a Board-Certified physician in Internal

10:19AM    3   Medicine and Hospice Palliative Care Medicine and the Chief of

10:19AM    4   Palliative Medicine at the Buffalo VAMC.       On September 16,

10:19AM    5   2013, Dr. Schneider treated Mr. Marranco for end-of-life

10:19AM    6   issues.   Again, Dr. Schneider was not disclosed as an expert

10:19AM    7   for the plaintiff and will be testifying as a fact witness

10:19AM    8   only.

10:19AM    9              Dr. Schneider will testify that she met with

10:19AM   10   Mr. Marranco's family on September 16, 2013 and who -- and the

10:19AM   11   family determined that the goals of any treatment should be

10:19AM   12   comfort-oriented.    Dr. Schneider ensured that Mr. Marranco was

10:19AM   13   as comfortable as possible.     Neither of these treating

10:19AM   14   physicians, Dr. Schneider or Dr. Withiam-Leitch, formed any

10:19AM   15   opinion as to the cause of Mr. Marranco's injuries, including

10:20AM   16   the compression fracture and will testify to this.

10:20AM   17              You will hear testimony about a magnetic resonance

10:20AM   18   imaging, MRI, that was performed on September 14, 2013, which

10:20AM   19   showed a mild compression fracture in Mr. Marranco's spine at

10:20AM   20   L-1.    Plaintiff asserts that because Mr. Marranco's earlier

10:20AM   21   lumbar spine x-ray showed no fracture on September 11, 2013,

10:20AM   22   this compression fracture must have occurred as a result of

10:20AM   23   one of the two falls at Pine Lodge.       Expert testimony will not

10:20AM   24   support this conclusion, however.

10:20AM   25              Plaintiff's experts, Dr. Jeremiah Schurr and Mr. Mark
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 36 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 35

10:20AM    1   Levine, nursing home administrator, have been precluded from

10:20AM    2   testifying as to causation in this case.

10:20AM    3               Defendants' expert Dr. John Leddy will testify to the

10:20AM    4   following:    That a mild compression fracture may not be

10:21AM    5   visible on a plain x-ray, that a person can ambulate with a

10:21AM    6   mild compression fracture.     So, even though Mr. Marranco could

10:21AM    7   ambulate on admission, he could have had a compression

10:21AM    8   fracture at that time; that a person such as Mr. Marranco

10:21AM    9   could be asymptomatic and experience little or no pain with a

10:21AM   10   mild compression fracture; that a mild compression fracture

10:21AM   11   can be missed on palpation.

10:21AM   12               So, when NP Arbeiter palpated Mr. Marranco's back on

10:21AM   13   September 11, 2013, he could have had a mild compression

10:21AM   14   fracture.    And finally, it's impossible to determine exactly

10:21AM   15   when the L-1 compression fracture occurred, based upon the MRI

10:21AM   16   alone, particularly when Mr. Marranco suffered four falls

10:21AM   17   within days to several weeks of his admission to Pine Lodge.

10:21AM   18   Therefore, the plaintiff will not be able to establish the

10:22AM   19   cause of Mr. Marranco's L-1 compression fracture and his

10:22AM   20   lumbar spine pain.

10:22AM   21               Throughout the time Mr. Marranco was admitted to Pine

10:22AM   22   Lodge, into the Buffalo VAMC, Mr. Marranco's pain was treated

10:22AM   23   by medication, including Tylenol, Lortab, hydrocodone and

10:22AM   24   oxycodone.    You will hear about some of these medications

10:22AM   25   increasing Mr. Marranco's risk for falls.        However, you will
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 37 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 36

10:22AM    1   also hear testimony that Mr. Marranco's pain was reasonable

10:22AM    2   and -- that treating Mr. Marranco's pain was reasonable and

10:22AM    3   appropriate and that pain management was a paramount concern

10:22AM    4   for the VA providers.

10:22AM    5            While plaintiff alleges that Mr. Marranco suffered

10:22AM    6   two fractured toes and a fractured shoulder socket, x-rays

10:22AM    7   taken of Mr. Marranco's toes and shoulders do not confirm

10:22AM    8   these fractures.    And Mr. Marranco had few, if any, complaints

10:22AM    9   of pain regarding his toes and shoulder.

10:22AM   10            You will hear testimony from four experts;

10:22AM   11   plaintiff's experts Dr. Jeremiah Schurr and Mark Levine,

10:23AM   12   nursing home administrator, have been precluded from rendering

10:23AM   13   opinions on medical causation.      Mr. Levine is not a medical

10:23AM   14   doctor and has admitted that he does not have the professional

10:23AM   15   background to render any standard of care opinions as they

10:23AM   16   relate to the clinical care provided by the medical

10:23AM   17   professionals in this case.

10:23AM   18            You will also hear testimony from the defendant's

10:23AM   19   experts, Dr. Leddy and Dr. Naughton.       All of these experts

10:23AM   20   agree that preventing or reducing the number of falls in a

10:23AM   21   health care facility such as Pine Lodge is a challenge and

10:23AM   22   that falls can occur in the absence of negligence.

10:23AM   23            Finally, plaintiff's counsel has indicated that he

10:23AM   24   was calling a witness Dr. Mark Maller, who is the community

10:23AM   25   living center section chief and medical doctor.         Dr. Maller,
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 38 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 37

10:23AM    1   again, is being called as a fact witness on behalf of the

10:23AM    2   plaintiff and not as an expert.      Dr. Maller did not

10:24AM    3   participate directly in Mr. Marranco's care.

10:24AM    4            Plaintiff's counsel has indicated that Dr. Maller may

10:24AM    5   testify about a partially tape-recorded call made by Loretta

10:24AM    6   Greasley and Paul Marranco to him after Mr. Marranco died.

10:24AM    7   The proof will show that Dr. Maller's off-the-cuff comment was

10:24AM    8   made without the benefit of a careful review of the entire

10:24AM    9   medical record and was outside of his care and treatment.

10:24AM   10            The proof will further show that the remark is not a

10:24AM   11   reliable admission as to the cause of Mr. Marranco's mild

10:24AM   12   compression fracture at L-1.      The proof will show that there

10:24AM   13   was no deviation from the standard of care or legal duty -- or

10:24AM   14   breach of legal duty.    Even if there was a deviation, the

10:24AM   15   proof will show that this deviation or breach did not cause

10:24AM   16   Mr. Marranco's injuries.

10:24AM   17            While you will hear testimony from Dr. Schuur

10:25AM   18   regarding alleged deviations from the standard of care on the

10:25AM   19   part of the VA, he will not be testifying as to whether any of

10:25AM   20   those deviations caused Mr. Marranco's injuries.         Simply

10:25AM   21   because Mr. Marranco had pain in his lumbar spine and he

10:25AM   22   compensated after his arrival at Pine Lodge does not mean that

10:25AM   23   the VA's negligence caused Mr. Marranco's unfortunate downward

10:25AM   24   spiral, Mr. Marranco's pre-existing degenerative joint or disc

10:25AM   25   disease, which was chronic and not the result of any fall at
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 39 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                 38

10:25AM    1   Pine Lodge and plaintiffs simply have no proof as to the cause

10:25AM    2   of Mr. Marranco's underlying L-1 compression fracture.

10:25AM    3             There will be proof that Mr. Marranco was in pain at

10:25AM    4   times, sometimes severe, during the course of his stay at Pine

10:25AM    5   Lodge and subsequent hospitalizations.       In fact, the proof

10:25AM    6   will show that when Mr. Marranco arrived on September 9 at

10:25AM    7   Pine Lodge and before he ever fell at Pine Lodge, he had

10:26AM    8   complaints of pain as high as 10 out of 10, difficulty

10:26AM    9   supporting his own weight and ambulating and difficulty

10:26AM   10   breathing.

10:26AM   11             Therefore, plaintiff will fail to prove to

10:26AM   12   demonstrate how the defendant's actions caused or contributed

10:26AM   13   to Mr. Marranco's pain and suffering.       As a result, at the

10:26AM   14   close of the plaintiff's proof, we will ask for judgment in

10:26AM   15   favor of the defendant.     Thank you, Your Honor.

10:26AM   16             THE COURT:    All right.   We'll take a 10-minute recess

10:26AM   17   and then we'll call the first witness.       Court will be in

10:26AM   18   recess.

10:26AM   19             THE CLERK:    All rise.

10:37AM   20   (Brief recess)

10:37AM   21             THE CLERK:    All rise.    You may be seated.

10:39AM   22             THE COURT:    All right.   First witness, please.

10:39AM   23             MR. MORATH:   Your Honor, may we put the stipulated

10:39AM   24   exhibits in first?

10:39AM   25             THE COURT:    All right.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 40 of 185
               GREASLEY v US -- 8/20/19 -- PROCEEDINGS
                                                                                   39

10:39AM    1               MR. MORATH:    This is all off of the Joint Exhibit

10:39AM    2   list and the following exhibits counsel have agreed to

10:39AM    3   stipulate into evidence:      Exhibit Number 7, Exhibit Number

10:39AM    4   8 --

10:39AM    5               THE COURT:    These are Joint Exhibits?

10:39AM    6               MR. MORATH:    Correct, Judge.

10:39AM    7               THE COURT:    Just a minute.   All right.

10:39AM    8               MR. MORATH:    7, 8, 9, 22, 24, 27, 29, 30, 31, 32, 33,

10:40AM    9   34, 35, 36, 37, 38, 39, 44, 45, 47, 47A, 47B, 47C, 48 for the

10:40AM   10   following dates, 9/11/13, 9/12/13, 9/13/13.

10:40AM   11               THE COURT:    9/11.   What's the other one?

10:40AM   12               MR. MORATH:    The 11th, the 12th, 13th, the 14th and

10:40AM   13   the 15th of September, 2013.       Those are dates of films.

10:41AM   14   Exhibit 49, 50, 51, 52, 53, 54, 55, 56, 57 and 58.

10:41AM   15               THE COURT:    Just for the record, what are all these

10:41AM   16   exhibits?    What are they?

10:41AM   17               MR. MORATH:    Did you want to know --

10:41AM   18               THE COURT:    Well, just generally, just so I have

10:41AM   19   some --

10:41AM   20               MR. MORATH:    Mostly medical records, Your Honor.

10:41AM   21               THE COURT:    These are all medical records?    Okay.

10:42AM   22               MR. MORATH:    Mostly medical records and radiology

10:42AM   23   notes and reports.       The only thing that really is not medical

10:42AM   24   is the experts' CVs and --

10:42AM   25               THE COURT:    The what?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 41 of 185
               GREASLEY   --   MR. MORATH    --    8/20/19
                                                                                   40

10:42AM    1              MR. MORATH:    The experts' resumes and then a couple

10:42AM    2   procedure manuals from the facility, a pain management manual

10:42AM    3   and a falls protection manual.          The rest of it is medical

10:42AM    4   related.

10:42AM    5              THE COURT:    All right.

10:39AM    6   (Joint Exhibits 7, 8, 9, 22, 24, 27, 29, 30, 31, 32, 33, 34,

10:40AM    7   35, 36, 37, 38, 39, 44, 45, 47, 47A, 47B, 47C, 48 49, 50, 51,

10:41AM    8   52, 53, 54, 55, 56, 57 and 58 were received in evidence.)

10:42AM    9

10:42AM   10              MR. MORATH:    The plaintiff calls Loretta Greasley.

10:42AM   11              THE CLERK:    Please state your full name and spell

10:42AM   12   your last name for the record.

10:42AM   13              THE WITNESS:      Loretta Greasley, G-R-E-A-S-L-E-Y.

10:43AM   14              THE CLERK:    And is Loretta, L-O-R-E-T-T-A?

10:43AM   15              THE WITNESS:      Yes.

10:43AM   16              THE CLERK:    Thank you.

10:43AM   17   (The witness was sworn at 10:43 a.m.)

10:43AM   18              MR. MORATH:    May I proceed, Your Honor?

10:43AM   19              THE COURT:    Yes, please.

10:43AM   20

10:43AM   21                             DIRECT EXAMINATION

10:43AM   22

10:43AM   23   BY MR. MORATH:

10:43AM   24   Q.   Good morning, Loretta.

10:43AM   25   A.   Good morning.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 42 of 185
               GREASLEY    --   MR. MORATH   --    8/20/19
                                                                                 41

10:43AM    1   Q.   Loretta, was Michael Marranco your father?

10:43AM    2   A.   Yes, he was.

10:43AM    3   Q.   Can you tell us your father's full name?

10:43AM    4   A.   Michael Jerry Marranco.

10:43AM    5   Q.   And where was your father born?

10:43AM    6   A.   Pittston, Pennsylvania.

10:43AM    7   Q.   How old was he when he passed away?

10:44AM    8   A.   Eighty-seven.

10:44AM    9   Q.   My understanding, your father was in the Navy during

10:44AM   10   World War II?

10:44AM   11   A.   Yes, he was.

10:44AM   12   Q.   Did he serve in combat?

10:44AM   13   A.   Yes.

10:44AM   14   Q.   What did he do after the military?

10:44AM   15   A.   He worked at the Chevy plant in Buffalo.

10:44AM   16   Q.   And how long did he work there?

10:44AM   17   A.   Forty years.

10:44AM   18   Q.   Is that where he retired from?

10:44AM   19   A.   Yes.

10:44AM   20   Q.   And when did he retire?

10:44AM   21   A.   Many, many years ago.         I don't remember the date.

10:44AM   22   Q.   Was it a significant period of time before --

10:44AM   23   A.   Way before.

10:44AM   24   Q.   -- before September 2013?

10:44AM   25   A.   Oh, yes.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 43 of 185
               GREASLEY     --   MR. MORATH   --   8/20/19
                                                                                 42

10:44AM    1   Q.   What's your mom's name?

10:44AM    2   A.   Josephine Marranco.

10:44AM    3   Q.   And how long were mom and dad married?

10:44AM    4   A.   67, 68 years.

10:44AM    5   Q.   Sixty-eight years?

10:44AM    6   A.   Yes.

10:44AM    7   Q.   How many children did they have?

10:44AM    8   A.   Four.

10:44AM    9   Q.   Can you tell us their names?

10:44AM   10   A.   My oldest sister is Josie, Josephine Nila; my sister

10:45AM   11   Connie, Concetta Grant; my brother Paul Marranco and myself.

10:45AM   12   Q.   And Connie is here with us today?

10:45AM   13   A.   Yes.

10:45AM   14   Q.   Now, I understand your brother Paul was the original

10:45AM   15   executor of your father's estate?

10:45AM   16   A.   Yes, he was.

10:45AM   17   Q.   And when did Paul pass away?

10:45AM   18   A.   Last year, November 29th.

10:45AM   19   Q.   At that point, you were substituted as executor of the

10:45AM   20   estate?

10:45AM   21   A.   Yes.

10:45AM   22   Q.   In 2013, where did mom and dad live?

10:45AM   23   A.   643 Linden.

10:45AM   24   Q.   Is that in Buffalo?

10:45AM   25   A.   Yes.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 44 of 185
               GREASLEY     --   MR. MORATH   --    8/20/19
                                                                                   43

10:45AM    1   Q.   Did they own that home?

10:45AM    2   A.   Yes, that was our family home.

10:45AM    3   Q.   How long had they owned it?

10:45AM    4   A.   Probably about 50 years.

10:45AM    5   Q.   Is that the home you grew up in?

10:45AM    6   A.   Yes.

10:45AM    7   Q.   And Paul grew up there with you as well?

10:45AM    8   A.   Yes.

10:45AM    9   Q.   Were you living with your parents in 2013?

10:45AM   10   A.   Yes.

10:45AM   11   Q.   And how long had you been living with your parents?

10:46AM   12   A.   I moved there in 2007.

10:46AM   13   Q.   And who else lived there in 2007?

10:46AM   14   A.   My husband Mark, my brother Paul and my parents.

10:46AM   15   Q.   Okay.    Can you explain to us how the house was set up

10:46AM   16   where you lived?

10:46AM   17   A.   Sure.    It's a double.        And it was -- the first floor was

10:46AM   18   my parents, the basement apartment was my brother and I had

10:46AM   19   the apartment on the second floor with my husband.

10:46AM   20   Q.   And why did you move in in 2007?

10:46AM   21   A.   To help take care of them.

10:46AM   22   Q.   Your mom and dad?

10:46AM   23   A.   Yes.

10:46AM   24   Q.   Now, how involved were you in your dad's life from 2007

10:46AM   25   up to 2013?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 45 of 185
               GREASLEY    --   MR. MORATH   --   8/20/19
                                                                                 44

10:46AM    1   A.   I was very involved, see him every day.       We lived in the

10:46AM    2   house.     We lived there.

10:46AM    3   Q.   You said you see him every day?

10:46AM    4   A.   Yes.    Every day.

10:46AM    5   Q.   And how was your relationship with your dad?

10:46AM    6   A.   It was wonderful.

10:46AM    7   Q.   And did the frequency of seeing your dad, did it change

10:47AM    8   at all?     Did you still see him every day in 2013?

10:47AM    9   A.   Yes.

10:47AM   10   Q.   And how was it that you'd see him every day?

10:47AM   11   A.   We lived in the same home, so I took care of, you know, I

10:47AM   12   went down there, made sure they ate their meals, their

10:47AM   13   medicine, just, you know, being we were very close.         We were

10:47AM   14   always together.

10:47AM   15   Q.   And how often did the family -- everybody was living in

10:47AM   16   the home all together?

10:47AM   17   A.   Well, we had dinner every night for sure.       That was

10:47AM   18   something that we took pride in, my brother, myself and my

10:47AM   19   mom and dad.

10:47AM   20   Q.   And based upon your observations of your dad and being

10:47AM   21   around your dad so often, was he open with you about the way

10:47AM   22   he was feeling?

10:47AM   23   A.   Oh, yeah.    He told me everything.

10:47AM   24   Q.   Could you tell, based on your familiarity with him, if

10:47AM   25   something was bothering him?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 46 of 185
               GREASLEY      --   MR. MORATH   --   8/20/19
                                                                                 45

10:47AM    1   A.    Yes.

10:47AM    2   Q.    And how could you tell if something was bothering him?

10:47AM    3   A.    He would tell me.

10:47AM    4   Q.    In the event that he didn't tell you, was there anything

10:48AM    5   you could see that would let you know that something was

10:48AM    6   wrong?

10:48AM    7   A.    Yeah.    I mean, if he had a stomach ache, he would tell

10:48AM    8   me.   If he had a headache, I could tell.      You know, he would

10:48AM    9   be a little different, but he --

10:48AM   10   Q.    How could you tell on your own if there was something

10:48AM   11   bothering him?

10:48AM   12   A.    By his expression, the way he, you know, he sat on his

10:48AM   13   chair and sat at the kitchen table.

10:48AM   14   Q.    And if your dad was experiencing any pain, were you able

10:48AM   15   to tell?

10:48AM   16   A.    Yes.

10:48AM   17   Q.    How could you tell if he was experiencing pain?

10:48AM   18   A.    He would tell me if he was in pain and he would just, you

10:48AM   19   know -- if someone is in pain, you can tell by their facial

10:48AM   20   expression.

10:48AM   21   Q.    What type of facial expression would you see that let you

10:48AM   22   know something was going on with your dad?

10:48AM   23   A.    He would hold his head or, you know, be sad.

10:49AM   24   Q.    Were you familiar with his general medical conditions and

10:49AM   25   his general health in 2013?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 47 of 185
               GREASLEY     --   MR. MORATH   --   8/20/19
                                                                                      46

10:49AM    1   A.   Yes.    I was the -- his main caregiver.

10:49AM    2   Q.   And what do you mean by that?

10:49AM    3   A.   I took him to all his doctors' appointments.          I was there

10:49AM    4   for his doctors' appointments.          I took care of his -- if he

10:49AM    5   needed batteries for his hearing aids, if he needed a

10:49AM    6   prescription.      I set up the prescriptions all the time, like

10:49AM    7   in a weekly container.

10:49AM    8   Q.   And how would you describe his general health in 2013?

10:49AM    9   A.   He was great.      He was fine.

10:49AM   10   Q.   What do you mean by that?

10:49AM   11   A.   He did all his chores.         He was -- he had a routine.   He

10:49AM   12   would throw out the garbage.         He was a happy man.   I mean, he

10:49AM   13   watched his sports.       He loved my mother.    He was -- nothing

10:49AM   14   changed.     He was just a happy man.

10:50AM   15   Q.   You said he had his routine.         Can you tell us a little

10:50AM   16   bit about your dad's daily routine in 2013?

10:50AM   17   A.   Sure.    He would -- well, from having breakfast, he would

10:50AM   18   eat by himself and lunch and dinner.          You know, he would --

10:50AM   19   he'd -- I'd probably get his breakfast, lunch and dinner and

10:50AM   20   he would eat them.       He didn't need help feeding himself or

10:50AM   21   anything like that.       He would watch TV.    He would watch his

10:50AM   22   game shows in the afternoon and at night he would watch

10:50AM   23   his -- anything that played sports, he loved to watch.

10:50AM   24        He had to vacuum every day.         My mother insisted on it.

10:50AM   25   And he also had a thing about the garbage.         He had to throw
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 48 of 185
               GREASLEY    --   MR. MORATH   --   8/20/19
                                                                                     47

10:50AM    1   the garbage out.     He didn't want any garbage in the back

10:50AM    2   hall.   So, that was his chore.        He'd take the garbage out

10:50AM    3   every day.

10:50AM    4   Q.   Your dad vacuumed the house every day?

10:50AM    5   A.   My mother was obsessed with it.

10:50AM    6   Q.   And you mentioned a little bit of his abilities, his

10:51AM    7   physical abilities.      Were you familiar with the things that

10:51AM    8   your dad could physically do in 2013?

10:51AM    9   A.   Yes.

10:51AM   10   Q.   Can you tell us some of the things he was able to do

10:51AM   11   physically?      You mentioned the vacuuming.    What else could he

10:51AM   12   do physically?

10:51AM   13   A.   He took care of himself totally independently.        He was

10:51AM   14   brushing his teeth, washing up every day, combing his hair,

10:51AM   15   getting dressed and there wasn't much he couldn't do.             He did

10:51AM   16   everything independently.

10:51AM   17   Q.   Now, your father was diagnosed with dementia?

10:51AM   18   A.   Yes.

10:51AM   19   Q.   Do you remember when that was he was originally

10:51AM   20   diagnosed?

10:51AM   21   A.   No, I don't.

10:51AM   22   Q.   And in the year 2013, did you observe any changes in his

10:51AM   23   mental status, in his dementia?

10:51AM   24   A.   He -- his mental -- his dementia was getting a little

10:51AM   25   worse, but he was physically fine.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 49 of 185
               GREASLEY    --   MR. MORATH   --   8/20/19
                                                                                    48

10:52AM    1   Q.   So, the time period, let's say of 2013, you mentioned his

10:52AM    2   dementia was getting a little worse.         What, if any, changes

10:52AM    3   did you notice to his physical abilities in 2013?

10:52AM    4   A.   There weren't any.       He didn't have any.

10:52AM    5   Q.   Now, you mentioned you took your dad to the doctors?

10:52AM    6   A.   Yes.

10:52AM    7   Q.   And where did he go for his appointments in 2013?

10:52AM    8   A.   He went to the VA.

10:52AM    9   Q.   Do you know how long he had been going to the VA for his

10:52AM   10   medical care?

10:52AM   11   A.   Probably about five, six years.

10:52AM   12   Q.   For these five, six years, did he receive medical care

10:52AM   13   anywhere that you're aware of outside of the VA?

10:52AM   14   A.   No.    Once we started going to the VA, it was all we had.

10:52AM   15   Q.   And I understand that your dad also had some nurses and

10:52AM   16   perhaps others from the VA visit him at his home?

10:52AM   17   A.   Yes.

10:52AM   18   Q.   And how often did that occur?

10:53AM   19   A.   A couple times a month.

10:53AM   20   Q.   And can you tell us how that process worked?        Did he have

10:53AM   21   scheduled appointments?       Did he call?    How did you --

10:53AM   22   A.   He would schedule appointments.         We had -- yeah.   He had

10:53AM   23   like, a calendar that we put the doctors' appointments on.

10:53AM   24   And if we needed them for anything else, we would call.

10:53AM   25   Q.   So, they came a couple times a month, but if you needed
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 50 of 185
               GREASLEY       --   MR. MORATH   --   8/20/19
                                                                                  49

10:53AM    1   something additional, you would call them?

10:53AM    2   A.     Yes.

10:53AM    3   Q.     And was there specific nurses that routinely came there?

10:53AM    4   A.     There were mainly just two that came.

10:53AM    5   Q.     And who were the two that mainly came?

10:53AM    6   A.     Kevin Hennessy and Theo -- I can't recall his last name.

10:53AM    7   Q.     Theo?

10:53AM    8   A.     Theo.

10:53AM    9   Q.     Were you there for the visits?

10:53AM   10   A.     Yes.    And if I couldn't be there, I was -- I tried to be

10:53AM   11   there for every one of them.           My brother and I would be

10:53AM   12   there.

10:53AM   13   Q.     And what types of things would they do at those visits?

10:54AM   14   A.     They would always take his blood pressure, make him walk

10:54AM   15   a little bit, have him bend over towards his toes, sit in a

10:54AM   16   chair, get up and down.

10:54AM   17   Q.     And that would be done at every visit that you were there

10:54AM   18   for?

10:54AM   19   A.     That's right.

10:54AM   20   Q.     And did your dad ever have one of those visits without

10:54AM   21   either you or your brother being present?

10:54AM   22   A.     Not of my knowledge, no.

10:54AM   23   Q.     I want to focus specifically on the few weeks, say three

10:54AM   24   weeks, leading up to your father's admission into Pine Lodge.

10:54AM   25   A.     Okay.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 51 of 185
               GREASLEY    --   MR. MORATH   --   8/20/19
                                                                                  50

10:54AM    1   Q.   Based on what you saw in the three weeks leading up to

10:54AM    2   his admission, how would you describe his mobility?

10:54AM    3   A.   He was fine.    He was active.      He was vacuuming.   He was,

10:54AM    4   you know, socializing, loving my mom and he was just the

10:54AM    5   same.

10:54AM    6   Q.   How was his ability to walk?

10:55AM    7   A.   He walked fine.     There was no problems.

10:55AM    8   Q.   Did he have a chair or a couch that he watched his sports

10:55AM    9   shows in?

10:55AM   10   A.   He would sit at the kitchen table and he would watch it

10:55AM   11   because the TV was closer in the kitchen than it would be in

10:55AM   12   the living room.

10:55AM   13   Q.   And in the three weeks leading up to his admission, did

10:55AM   14   you observe any changes in his ability to get in and out of

10:55AM   15   that kitchen chair?

10:55AM   16   A.   No.

10:55AM   17   Q.   Was your father able to go to the bathroom by himself?

10:55AM   18   A.   Yes.

10:55AM   19   Q.   And both physically able to get in and out and up and on

10:55AM   20   the toilet by himself?

10:55AM   21   A.   Yes.

10:55AM   22   Q.   And the three weeks leading up to his admission to Pine

10:55AM   23   Lodge, did you notice any changes in his ability to dress

10:55AM   24   himself?

10:55AM   25   A.   No.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 52 of 185
               GREASLEY     --    MR. MORATH   --   8/20/19
                                                                                 51

10:55AM    1   Q.   And could he get all of his clothes on alone?

10:55AM    2   A.   Yes.    He needed help with his socks that were tight and I

10:55AM    3   would help with his socks.

10:55AM    4   Q.   Other than his socks, did he need assistance?

10:55AM    5   A.   He -- only if we were going out, he had trouble with his

10:56AM    6   dress shoes, but his house slippers he would put on every day

10:56AM    7   by himself.

10:56AM    8   Q.   Did your dad use a walker?

10:56AM    9   A.   Only if we went on vacation, or like, long periods of

10:56AM   10   time and only because it had like, a little chair on it, so

10:56AM   11   if he got tired, he could sit.

10:56AM   12   Q.   Did he use a walker or a cane while he was in his home?

10:56AM   13   A.   No.    Never.

10:56AM   14   Q.   At any point in the three weeks leading up to respite,

10:56AM   15   did he suddenly start using a walker or a cane?

10:56AM   16   A.   Never.       No.

10:56AM   17   Q.   And his ability to carry out his daily routine, the daily

10:56AM   18   activities that you described earlier, did you notice any

10:56AM   19   changes with that in the three weeks leading up to his

10:56AM   20   admission into Pine Lodge?

10:56AM   21   A.   No, I did not.

10:56AM   22   Q.   Okay.    We heard a little bit this morning about a back

10:56AM   23   injury your father had way back in 2007.       Do you recall your

10:57AM   24   dad having an injury to his back in 2007?

10:57AM   25   A.   Yes.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 53 of 185
               GREASLEY     --   MR. MORATH   --   8/20/19
                                                                                 52

10:57AM    1   Q.   Okay.    Tell me what you remember about that.

10:57AM    2   A.   I remember that he had to have like, a cement procedure

10:57AM    3   done where they just had a little incision and they put --

10:57AM    4   they said -- they called it cement at the time, but maybe

10:57AM    5   that's how they were explaining it to me, but that's what --

10:57AM    6   the procedure they did.

10:57AM    7   Q.   And do you remember why he needed that?

10:57AM    8   A.   Yes.    He fell in the front hall.

10:57AM    9   Q.   And you had already been living with mom and dad in 2007?

10:57AM   10   A.   Yes.

10:57AM   11   Q.   Did you live there from 2007 all the way to 2013?

10:57AM   12   A.   I think I moved away for -- I can't remember, honestly.

10:57AM   13   I moved away for a little bit.

10:57AM   14   Q.   And when was that?

10:57AM   15   A.   I don't remember the date.

10:57AM   16   Q.   And after your father's surgery in 2007, based on your

10:58AM   17   observations of him, did he have any problems from that

10:58AM   18   surgery by 2011, 2012?

10:58AM   19   A.   No.    Once he got -- he was healed from that surgery, he

10:58AM   20   was fine, walking to Kmart and doing his --

10:58AM   21   Q.   Did you say walking to Kmart?

10:58AM   22   A.   Yeah.    It was close.     It was just around the block.

10:58AM   23   Q.   So, based on your observations, once your dad recovered

10:58AM   24   from that surgery, did you see any additional limitations

10:58AM   25   because of it?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 54 of 185
               GREASLEY   --   MR. MORATH   --    8/20/19
                                                                                      53

10:58AM    1   A.   No.

10:58AM    2              THE COURT:    What kind of surgery did he have?

10:58AM    3              MR. MORATH:   It's a kyphoplasty.      They basically put

10:58AM    4   a little bit of cement between two vertebral bodies that have

10:58AM    5   collapsed.

10:58AM    6              THE COURT:    Two what?

10:58AM    7              MR. MORATH:   Two vertebral bodies of the vertebrae of

10:58AM    8   the spine, the bones in your spine.

10:58AM    9              THE COURT:    This is spinal surgery?

10:58AM   10              MR. MORATH:   Well, it's not a spinal surgery.         It's

10:58AM   11   the -- it's not the spinal cord.         It's to the bones that

10:58AM   12   surround the spinal cord.         We have the vertebrae, then a disc,

10:58AM   13   then another vertebrae.      So, that's how your back is.

10:58AM   14              THE COURT:    All right.

10:59AM   15              MR. MORATH:   And they put some cement in between the

10:59AM   16   two bones.

10:59AM   17              THE COURT:    You don't call that spinal surgery?

10:59AM   18              MR. MORATH:   Well, it's not to the spinal cord.        I

10:59AM   19   just wanted to be clear, it wasn't to the cord.

10:59AM   20              THE COURT:    All right.     It was some type of back

10:59AM   21   surgery?

10:59AM   22              MR. MORATH:   Correct.

10:59AM   23              THE COURT:    All right.     That's fine.

10:59AM   24   BY MR. MORATH:

10:59AM   25   Q.   And as far as you know, did your father ever have to
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 55 of 185
               GREASLEY    --    MR. MORATH   --   8/20/19
                                                                                   54

10:59AM    1   return to a doctor to have anything additional done because

10:59AM    2   of that surgery?

10:59AM    3   A.   No.

10:59AM    4   Q.   And we heard about another fall your father had in the

10:59AM    5   shower in July of 2013?

10:59AM    6   A.   Yes.

10:59AM    7   Q.   Do you remember that?

10:59AM    8   A.   Yes, I do.

10:59AM    9   Q.   That was in Florida?

10:59AM   10   A.   Yes.

10:59AM   11   Q.   Can you tell us what you remember about that?

10:59AM   12   A.   Sorry.      We were on vacation, all of us.      There was

10:59AM   13   probably 15 of us on vacation and he was going to take a

10:59AM   14   shower.     And he said that he went to shut the, you know,

11:00AM   15   shower curtain and the shower curtain fell on him and he

11:00AM   16   slipped.

11:00AM   17   Q.   And were you in the -- was it a condo?

11:00AM   18   A.   It was a hotel room.       So, my hotel room was different

11:00AM   19   than his.     We were all in separate ones.     My parents had

11:00AM   20   their own, my sisters.

11:00AM   21   Q.   And what happened after that, you found out that he fell?

11:00AM   22   A.   My mother called for me.        We went down to help him.    And

11:00AM   23   I didn't want to hurt him, so we called the paramedics to

11:00AM   24   make sure he was okay and they picked him up and he was fine.

11:00AM   25   Q.   And who responded?        Was it an ambulance?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 56 of 185
               GREASLEY     --   MR. MORATH    --    8/20/19
                                                                                       55

11:00AM    1   A.   It was paramedics.

11:00AM    2   Q.   And did they come into the hotel room and check your

11:00AM    3   father out?

11:00AM    4   A.   Yes.

11:00AM    5   Q.   Who was in the hotel room at that point?

11:00AM    6   A.   My brother.

11:00AM    7   Q.   Paul?

11:00AM    8   A.   Yes.

11:00AM    9   Q.   And do you remember what type of examination the

11:00AM   10   paramedics did?

11:00AM   11   A.   No, I don't remember.           I wasn't there in the room.

11:00AM   12   Q.   And did you -- was Paul in the room when the paramedics

11:00AM   13   were checking him out?

11:00AM   14   A.   Yes.

11:00AM   15   Q.   And did your father leave with the paramedics?

11:01AM   16   A.   No.

11:01AM   17   Q.   What was your understanding --

11:01AM   18                THE COURT:   Let's go back a second.       You indicated

11:01AM   19   that your father had two nurses that came over and took care

11:01AM   20   of him once in a while, I guess, but then you indicated that

11:01AM   21   he was okay.      What were the nurses -- what was their purpose

11:01AM   22   of being there?

11:01AM   23                THE WITNESS:      It was a regular thing that was set up

11:01AM   24   through the VA, they would come check on him.

11:01AM   25                THE COURT:   It was a regular practice of the VA, as
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 57 of 185
               GREASLEY    --   MR. MORATH    --   8/20/19
                                                                                   56

11:01AM    1   you understand it, to have nurses go and visit?

11:01AM    2               THE WITNESS:      And it was home care instead of us

11:01AM    3   always going to the VA for doctors' appointments.

11:01AM    4               THE COURT:   As far as you know, what was the home

11:01AM    5   care for?

11:01AM    6               THE WITNESS:      Just to check on him, make sure he was

11:01AM    7   okay.

11:01AM    8               THE COURT:   Nothing specific?

11:01AM    9               THE WITNESS:      No.   They would check with the -- you

11:01AM   10   know, like his ears and if he -- all I know, it was if he

11:01AM   11   needed some medicine, they could order it for him.

11:01AM   12               THE COURT:   Why would they come to the house, rather

11:01AM   13   than he go to the VA?

11:02AM   14               THE WITNESS:      It was just something they offered.

11:02AM   15               THE COURT:   All right.

11:02AM   16   BY MR. MORATH:

11:02AM   17   Q.   What was your understanding of your father's condition

11:02AM   18   after the fall in Florida?

11:02AM   19   A.   That he was fine.

11:02AM   20   Q.   Did he receive any further medical care related to that

11:02AM   21   fall?

11:02AM   22   A.   No, he did not.

11:02AM   23   Q.   Did you notice any issues that your father was having

11:02AM   24   with his back or any other part of his body?

11:02AM   25   A.   No, I didn't notice anything.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 58 of 185
               GREASLEY    --   MR. MORATH   --   8/20/19
                                                                                   57

11:02AM    1   Q.   Were there any complaints of pain made to you?

11:02AM    2   A.   No.

11:02AM    3               THE COURT:    When was that in 2013?

11:02AM    4               MR. MORATH:   July, Your Honor.

11:02AM    5               THE COURT:    Is that what she said?

11:02AM    6               MR. MORATH:   July of 2013.

11:02AM    7               THE COURT:    That's what she said?

11:02AM    8               MR. MORATH:   Yes.

11:02AM    9               THE COURT:    Okay.

11:02AM   10   BY MR. MORATH:

11:02AM   11   Q.   Now, Loretta, it's my understanding that your father

11:02AM   12   slipped on the stairs at home on September 5th, so four days

11:03AM   13   before his admission to respite?

11:03AM   14   A.   Yes.

11:03AM   15   Q.   Now, before we talk about that, I want to read something

11:03AM   16   to you.     This is part of Exhibit 47C and it's page 532.        And

11:03AM   17   if we -- right near the center of the page there, this is a

11:03AM   18   record from September 9th, 2013, in evidence, as part of 47C.

11:03AM   19   And it says --

11:03AM   20               THE COURT:    This is 47C?

11:03AM   21               MR. MORATH:   Yes.     Page --

11:03AM   22               THE COURT:    What did you say the date is?

11:03AM   23               MR. MORATH:   Page 532.

11:04AM   24               THE COURT:    Well, what am I looking at?    I'm looking

11:04AM   25   at 47C.     I don't see the page that you're --
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 59 of 185
               GREASLEY   --   MR. MORATH    --   8/20/19
                                                                                   58

11:04AM    1              MR. MORATH:    Yeah.    The easiest way to find anything

11:04AM    2   in the VA record, Judge, is the page number.

11:04AM    3              THE COURT:    Well, what page is that?

11:04AM    4              MR. MORATH:    532.

11:04AM    5              MS. FLEMING:      Mr. Morath, I think we're using the

11:04AM    6   Bates numbers down below, the 1891.

11:04AM    7              THE COURT:    What page are we talking about?

11:04AM    8              MR. MORATH:    It's page 532, Bates number 1891.

11:04AM    9              THE COURT:    Page 18 -- I'm getting the wrong page.

11:04AM   10   What's the page?

11:04AM   11              MR. MORATH:    The page is 532, but the Bates number

11:04AM   12   underneath is 1891.

11:04AM   13              THE COURT:    1891?

11:04AM   14              MR. MORATH:    Correct.

11:04AM   15              THE COURT:    Wait a second.      So, it's page 532.   But

11:05AM   16   what's the other number represent?

11:05AM   17              MR. MORATH:    They're Bates stamped.

11:05AM   18              THE COURT:    They're what?

11:05AM   19              MR. MORATH:    It's called a Bates stamp.      They have a

11:05AM   20   sequential Bates stamp number on the entire file, basically.

11:05AM   21   So, it would be 1891.        It's right under page 532.

11:05AM   22              THE COURT:    Does it make any difference which one we

11:05AM   23   use?   It gets kind of confusing.

11:05AM   24              MR. MORATH:    We'll go with the Bates numbers.

11:05AM   25   Probably the safer way to use the bates numbers.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 60 of 185
               GREASLEY   --   MR. MORATH     --   8/20/19
                                                                                     59

11:05AM    1              THE COURT:    Go with the page number.

11:05AM    2              MR. MORATH:   Sure, Your Honor, page number.

11:05AM    3              THE COURT:    That's 532.

11:05AM    4              MR. MORATH:   Correct.

11:05AM    5              THE COURT:    All right.      I'm on the right page.    Let's

11:05AM    6   go from there.

11:06AM    7              MR. MORATH:   Thank you, Your Honor.

11:06AM    8   BY MR. MORATH:

11:06AM    9   Q.   Directing your attention to the Exhibit in front of you,

11:06AM   10   Ms. Greasley.    This is something that Ms. Fleming mentioned a

11:06AM   11   number of times in her opening statement.          The resident fell

11:06AM   12   down three steps yesterday.

11:06AM   13              THE COURT:    Wait a minute.       Where are you reading

11:06AM   14   from?

11:06AM   15              MR. MORATH:   We have it blown up on the screen, Your

11:06AM   16   Honor, if you'd like.

11:06AM   17              THE COURT:    No.    I want to use the page.

11:06AM   18              MR. MORATH:   It's the -- just past the midpoint of

11:06AM   19   the page, under patient demonstrates.          And then the last

11:06AM   20   sentence in that paragraph says, resident fell.

11:06AM   21              THE COURT:    All right.      This is September what?

11:06AM   22              MR. MORATH:   September 9, 2013.

11:06AM   23              THE COURT:    I thought it says September -- I see fell

11:06AM   24   on September 5th.

11:06AM   25              MR. MORATH:   Correct.       The record date is
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 61 of 185
               GREASLEY   --   MR. MORATH    --     8/20/19
                                                                                       60

11:06AM    1   September 9th.

11:06AM    2              THE COURT:    All right.

11:06AM    3              MR. MORATH:    Proceed?

11:06AM    4              THE COURT:    Yeah.     Go ahead.

11:06AM    5   BY MR. MORATH:

11:06AM    6   Q.   So, Ms. Greasley, this says that the resident fell down

11:06AM    7   three steps yesterday at home before admission; in other

11:07AM    8   words, that he fell on September 8th, is that correct?

11:07AM    9              MS. FLEMING:      Okay.     I'm going to object to this,

11:07AM   10   Your Honor.     I'm going to object.           First of all, he didn't --

11:07AM   11   Ms. Greasley was not present when this record was made.

11:07AM   12              THE COURT:    Well, the exhibit is in evidence, right?

11:07AM   13              MS. FLEMING:      It is in evidence.

11:07AM   14              THE COURT:    She can read the exhibit, what's on the

11:07AM   15   exhibit.

11:07AM   16              MS. FLEMING:      But I don't think there's been any

11:07AM   17   foundation laid that she has any knowledge as to any of this

11:07AM   18   record.

11:07AM   19              THE COURT:    Anybody can read what is here.          Does it

11:07AM   20   make any difference?      All she's doing is reading what's in the

11:07AM   21   record.

11:07AM   22              MS. FLEMING:      Okay.     That's fine, Your Honor.

11:07AM   23              THE COURT:    What difference does it make?          Okay.   Go

11:07AM   24   ahead.

11:07AM   25
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 62 of 185
               GREASLEY   --   MR. MORATH    --   8/20/19
                                                                                   61

11:07AM    1   BY MR. MORATH:

11:07AM    2   Q.   Ms. Greasley, the question is pretty simple.        Did your

11:07AM    3   father fall on September 8th?

11:07AM    4   A.   No, he did not.

11:07AM    5   Q.   And did he fall down three steps?

11:07AM    6   A.   No.   He slid up it.      I mean, he went to go up the first

11:07AM    7   step, it's three carpeted stairs in the hall.        It's a very

11:08AM    8   tight little corridor.       So, you know, it --

11:08AM    9              THE COURT:    Just one second.    Again, I don't mean to

11:08AM   10   keep interrupting.      I got to make sure I'm following this.

11:08AM   11   The question was, did your father fall on September 8th?          No,

11:08AM   12   he did not.

11:08AM   13              THE WITNESS:      No.

11:08AM   14              MR. MORATH:    Your Honor, I can --

11:08AM   15              THE COURT:    He fell on September 5th, right?

11:08AM   16              MR. MORATH:    That's what -- Your Honor, that's what

11:08AM   17   I'm clarifying is the position taken this morning and a number

11:08AM   18   of records I'm going to show you state that he fell on the

11:08AM   19   8th, the day before admission, but that's simply not true.

11:08AM   20              THE COURT:    All right.     It was three days before?

11:08AM   21              MR. MORATH:    He fell a number of days before.

11:08AM   22              THE COURT:    So, it's clear it was September 5th?

11:08AM   23              MR. MORATH:    That's our position, correct.

11:08AM   24              MS. FLEMING:      That's the plaintiff's position.     It's

11:08AM   25   not ours, Your Honor.        There's a real question as to when he
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 63 of 185
               GREASLEY    --    MR. MORATH    --     8/20/19
                                                                                          62

11:08AM    1   fell.

11:08AM    2               THE COURT:    All right.        Okay.   This is -- the record

11:08AM    3   says what it says.

11:08AM    4               MS. FLEMING:       Sure.

11:08AM    5               THE COURT:    Okay.      Go ahead.      The record says what

11:08AM    6   the record says.      Okay.     Go ahead.

11:08AM    7   BY MR. MORATH:

11:09AM    8   Q.   How do you know that he didn't fall the day before he was

11:09AM    9   admitted?

11:09AM   10   A.   Because on the 6th, they came to check.             He had some

11:09AM   11   problems with the airways, so, we had an appointment set

11:09AM   12   up -- on the 6th for that to be removed and for that to be

11:09AM   13   looked at.       And we told him -- we told the nurse that day

11:09AM   14   that he fell the day before.

11:09AM   15   Q.   And that was on the 6th and you told them on the 6th

11:09AM   16   that --

11:09AM   17   A.   On the 6th.

11:09AM   18   Q.   You told the nurses that he fell the day before, being

11:09AM   19   the 5th?

11:09AM   20   A.   Yes, sir.

11:09AM   21   Q.   And were you there for that visit on the 6th?

11:09AM   22   A.   Yes.

11:09AM   23   Q.   Do you remember who came to the house?

11:09AM   24   A.   I don't remember, either Kevin or Theo.

11:09AM   25   Q.   And you mentioned you told them about the fall the day
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 64 of 185
               GREASLEY    --   MR. MORATH    --    8/20/19
                                                                                    63

11:09AM    1   before?

11:09AM    2   A.   Yes.

11:09AM    3   Q.   And did they do anything that you saw in response to what

11:09AM    4   you told them?

11:09AM    5   A.   They checked him out and they made him touch his toes,

11:10AM    6   sit and stand and walk a little bit.

11:10AM    7   Q.   Ms. Greasley, I want to show you another exhibit that's

11:10AM    8   in evidence as part of page 122, part of Exhibit 50,

11:10AM    9   page 122.    I'm sorry.       121.

11:10AM   10               THE COURT:    Page 50?      What exhibit number are we

11:10AM   11   talking about?

11:10AM   12               MR. MORATH:    Exhibit 50.

11:10AM   13               THE COURT:    Hang on.

11:10AM   14               MR. MORATH:    And it's page 123, Your Honor.

11:11AM   15               THE COURT:    Not easy to turn these pages.     Page 50?

11:11AM   16               MR. MORATH:    Page 123, Exhibit 50, Your Honor.      It's

11:11AM   17   a radiology report.       It will say radiology report real big at

11:12AM   18   the top.

11:12AM   19               THE COURT:    Okay.      I have the page.

11:12AM   20               MR. MORATH:    Okay to continue?

11:12AM   21               THE COURT:    Yes.

11:12AM   22               MR. MORATH:    Okay.

11:12AM   23   BY MR. MORATH:

11:12AM   24   Q.   Now, Ms. Greasley, the exhibit in front of you, there's a

11:12AM   25   section that states clinical history.          And part of that
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 65 of 185
               GREASLEY    --   MR. MORATH    --    8/20/19
                                                                                    64

11:12AM    1   history, nurses state that he fell at home down cellar stairs

11:12AM    2   prior to being admitted to respite.            Is that accurate?

11:12AM    3   A.   No, it is not.

11:12AM    4   Q.   What's inaccurate about that?

11:12AM    5   A.   He never fell down the cellar stairs.

11:12AM    6   Q.   Did the home have cellar stairs?

11:12AM    7   A.   It did.

11:12AM    8   Q.   And did your father ever fall -- let me ask you this.

11:12AM    9   Tell us about the fall on September 5th.

11:12AM   10   A.   He was -- I believe he was coming in from outside and it

11:12AM   11   was three carpeted stairs and he just -- I feel like he

11:12AM   12   slipped on the first one and went into a squatting position

11:12AM   13   with his back to the door.           The door led outside, not the

11:12AM   14   basement.    So, it was not near the cellar.

11:12AM   15               THE COURT:   How did you know where he fell?

11:13AM   16               THE WITNESS:      When they -- we found him like that.

11:13AM   17               THE COURT:   Were you there, ma'am?

11:13AM   18               THE WITNESS:      Yes.

11:13AM   19               THE COURT:   You saw him fall?

11:13AM   20               THE WITNESS:      No.    I saw him seconds after, when he

11:13AM   21   called for help.

11:13AM   22               THE COURT:   Well, who would have put in there or told

11:13AM   23   persons that he fell down the stairs?

11:13AM   24               THE WITNESS:      Nobody told anybody that he fell down

11:13AM   25   the basement stairs, the cellar stairs.           It's not true.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 66 of 185
               GREASLEY   --   MR. MORATH    --   8/20/19
                                                                                  65

11:13AM    1              THE COURT:    Well, where do you think this came from?

11:13AM    2              THE WITNESS:      I don't know, but my husband was there,

11:13AM    3   my brother was there, my mom and I and he was not in the

11:13AM    4   cellar.    He was in the hallway, a very small area.       Where you

11:13AM    5   walk in the front door, there was a little landing and three

11:13AM    6   steps into the kitchen.

11:13AM    7              THE COURT:    Okay.

11:13AM    8   BY MR. MORATH:

11:13AM    9   Q.   Tell us, how did you first find out about that fall on

11:13AM   10   the 5th?

11:13AM   11   A.   My mother.    My mother yelled for us to come and help.

11:13AM   12   Q.   Who was home at the time?

11:13AM   13   A.   My husband Mark, my brother Paul and my mom and I.

11:14AM   14   Q.   And how long after your mom called you for help did you

11:14AM   15   arrive to see your father?

11:14AM   16   A.   Seconds.    Within -- as soon as I could fly down the

11:14AM   17   stairs, I was there.

11:14AM   18   Q.   The final exhibit I'd like to show you, ma'am, is

11:14AM   19   Exhibit 47A and it's page 196.

11:14AM   20              THE COURT:    Hang on.     All right.   It's the first page

11:15AM   21   of that exhibit?

11:15AM   22              MR. MORATH:    Correct, Your Honor.

11:15AM   23              THE COURT:    All right.     I have it.

11:15AM   24   BY MR. MORATH:

11:15AM   25   Q.   Exhibit 47A, Loretta, states, in part, that on admission,
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 67 of 185
               GREASLEY     --   MR. MORATH    --     8/20/19
                                                                                        66

11:15AM    1   patient's son reported that patient had a fall the other day

11:15AM    2   and --

11:15AM    3                THE COURT:    Wait.       Where are you reading?

11:15AM    4                MR. MORATH:   Little past halfway down.

11:15AM    5                THE COURT:    All right.       I see it.   Go ahead.

11:15AM    6   BY MR. MORATH:

11:15AM    7   Q.   -- was unable to get himself up.            He, therefore, had to

11:15AM    8   lay on the floor until he got to the resident's house to pick

11:16AM    9   him up.    Is that accurate?

11:16AM   10   A.   No.   That is not.

11:16AM   11   Q.   What is wrong with that note?

11:16AM   12   A.   We were home.      And he was never on the floor like, laying

11:16AM   13   on the floor, that's for sure.             He was squatting.    And -- no,

11:16AM   14   it's not true.

11:16AM   15   Q.   Did your father ever have to wait for someone to get --

11:16AM   16   A.   No, we were home.         No --

11:16AM   17   Q.   Okay.

11:16AM   18   A.   -- we were home.

11:16AM   19   Q.   And how long after he fell was he tended to?

11:16AM   20   A.   Within seconds.

11:16AM   21                THE COURT:    What's not accurate here; that he did not

11:16AM   22   get up -- did not have to get himself up?

11:16AM   23                MR. MORATH:   No, Judge, that the -- just pointing out

11:16AM   24   the repeated -- not only the different versions in their own

11:16AM   25   records, but they're repeating inaccuracies that he somehow
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 68 of 185
               GREASLEY   --   MR. MORATH   --   8/20/19
                                                                                 67

11:16AM    1   laid on the floor until someone had to come to the house to

11:16AM    2   pick him up.    There were four people in the house that picked

11:16AM    3   him up immediately.

11:16AM    4              THE COURT:    All right.

11:16AM    5              MR. MORATH:   Just yet another version in their

11:16AM    6   records.

11:16AM    7   BY MR. MORATH:

11:16AM    8   Q.   So, after you and your brother and your husband got to

11:17AM    9   dad in the hallway, I imagine you brought him in the house.

11:17AM   10   What happened next?

11:17AM   11   A.   We asked him if he was okay and if he needed any help or

11:17AM   12   if we should call anybody, you know, to check him.

11:17AM   13   Q.   And what did you decide to do?

11:17AM   14   A.   We didn't call anybody.      He said he was fine.

11:17AM   15   Q.   Did you observe him being in any pain or discomfort?

11:17AM   16   A.   No, we didn't.

11:17AM   17   Q.   Did you see anything that made you think he was injured?

11:17AM   18   A.   No, I did not.

11:17AM   19   Q.   Did you see any physical signs of injury at all?

11:17AM   20   A.   No, I didn't.

11:17AM   21   Q.   Did he express any pain in any way?

11:17AM   22   A.   No.   He said he was okay.

11:17AM   23   Q.   Did you see him holding his back?

11:17AM   24   A.   No.

11:17AM   25   Q.   And that day, did you notice any change in his physical
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 69 of 185
               GREASLEY    --   MR. MORATH   --   8/20/19
                                                                                     68

11:17AM    1   ability?

11:17AM    2   A.   No, I did not.

11:17AM    3   Q.   How about his ability to move around, walk around, do the

11:17AM    4   things you described?

11:17AM    5   A.   No.    He did everything like normal.

11:17AM    6   Q.   And based upon what you saw, did you have any reason to

11:17AM    7   believe he suffered any type of serious injury?

11:18AM    8   A.   No, he did not.

11:18AM    9   Q.   Now, so, he was home for the next couple of days.            He was

11:18AM   10   home the 5th -- I'm sorry, the 6th, the rest of the day, the

11:18AM   11   5th, the 6th, the 7th and the 8th, before he leaves for Pine

11:18AM   12   Lodge on the 9th, correct?

11:18AM   13   A.   Correct.

11:18AM   14   Q.   How often did you see him over those four days?

11:18AM   15   A.   Every day.

11:18AM   16   Q.   Did you have your normal routine interaction with your

11:18AM   17   dad over those four days?

11:18AM   18   A.   Yes.

11:18AM   19   Q.   And during that time, did you notice any changes in your

11:18AM   20   father's physical abilities?

11:18AM   21   A.   No.

11:18AM   22   Q.   Did you notice any change in his ability to walk or move

11:18AM   23   around?

11:18AM   24   A.   He was walking just fine.

11:18AM   25   Q.   Was he still vacuuming every day?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 70 of 185
               GREASLEY    --   MR. MORATH    --    8/20/19
                                                                                    69

11:18AM    1   A.   Yes.

11:18AM    2   Q.   How about his ability to care for himself, did it change

11:18AM    3   at all in those four days?

11:18AM    4   A.   No.    He was still washing up and combing his hair,

11:18AM    5   brushing his teeth.

11:18AM    6   Q.   Did he require any pain medication?

11:18AM    7   A.   No.

11:18AM    8   Q.   And when your father left, when is the last time you saw

11:18AM    9   your dad before he left?

11:18AM   10   A.   Well, we left the same day.          I left for Florida.   He left

11:19AM   11   for the respite.     So, it was the night before I said goodbye

11:19AM   12   to him.

11:19AM   13   Q.   So, the 8th?

11:19AM   14   A.   Yes.

11:19AM   15   Q.   When you said good-bye to him on the 8th, did you have

11:19AM   16   any concerns about his physical ability because of that slip

11:19AM   17   down the stairs?

11:19AM   18   A.   No.    I would have never left if I had a concern.

11:19AM   19               THE COURT:   Ma'am, you left for Florida on the 8th?

11:19AM   20               THE WITNESS:      The 9th.

11:19AM   21               THE COURT:   9th.       That would be September 9th?

11:19AM   22               THE WITNESS:      Yes.

11:19AM   23               THE COURT:   And your father was -- at that time was

11:19AM   24   okay?

11:19AM   25               THE WITNESS:      Yes.   He was okay.   He went to respite
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 71 of 185
               GREASLEY    --   MR. MORATH   --   8/20/19
                                                                                 70

11:19AM    1   that day.

11:19AM    2               THE COURT:   All right.

11:19AM    3   BY MR. MORATH:

11:19AM    4   Q.   Let's talk a little bit about the decision to put dad in

11:19AM    5   respite.    How did that all come about?

11:19AM    6   A.   My brother had surgery and my mom and I were going to

11:19AM    7   take a break and go see the kids, my children in Florida, my

11:19AM    8   grandchildren.     And we thought -- Kevin had told us about

11:19AM    9   respite, that it was a nice little place for a break for the

11:20AM   10   family and we went from there.

11:20AM   11   Q.   And you say Kevin.       Kevin Hennessy?

11:20AM   12   A.   Yes.

11:20AM   13   Q.   So, Paul needed a surgery of his own?

11:20AM   14   A.   Yes.

11:20AM   15   Q.   And you were simply going to visit the family in Florida?

11:20AM   16   A.   Yes.

11:20AM   17   Q.   And the decision to put your dad into respite, did it

11:20AM   18   have anything to do with a decline in his physical condition?

11:20AM   19   A.   No.    It was like a break, a place where we could all take

11:20AM   20   a break.

11:20AM   21   Q.   Did it have anything to do with your ability to no longer

11:20AM   22   care for him?

11:20AM   23   A.   No.

11:20AM   24   Q.   Tell me about the process of once Kevin Hennessy tells

11:20AM   25   you about respite, what was the process that you had to go
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 72 of 185
               GREASLEY      --   MR. MORATH    --   8/20/19
                                                                                   71

11:20AM    1   through to get it set up, get it scheduled and get him into

11:20AM    2   the facility.

11:20AM    3   A.     There was a lot of phone calls; like, interviews with --

11:20AM    4   my brother took care of a lot of it.

11:20AM    5   Q.     You said interviews with people that come to the house?

11:20AM    6   A.     On the phone.

11:20AM    7   Q.     Do you recall Kevin or anybody else coming to the home in

11:21AM    8   the days leading up to respite, to evaluate him to see if he

11:21AM    9   was stable enough to --

11:21AM   10   A.     Yes.   I remember --

11:21AM   11                 MS. FLEMING:      Objection to the form.   Leading.

11:21AM   12                 THE WITNESS:      -- someone coming on the 4th and on the

11:21AM   13   6th.

11:21AM   14                 THE COURT:    Okay.     I'm going allow it.

11:21AM   15   BY MR. MORATH:

11:21AM   16   Q.     You recall them coming on the 4th?

11:21AM   17   A.     Yes.

11:21AM   18   Q.     What do you remember about that visit?

11:21AM   19   A.     I just remember them coming and checking him and kind of

11:21AM   20   doing like, a physical thing but --

11:21AM   21                 THE COURT:    Did you say coming on the 4th?

11:21AM   22                 MR. MORATH:    They came on the 4th as well.

11:21AM   23                 THE COURT:    Fourth of what?

11:21AM   24                 MR. MORATH:    September.

11:21AM   25                 THE COURT:    We're talking about September 9th, aren't
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 73 of 185
               GREASLEY    --   MR. MORATH    --   8/20/19
                                                                                       72

11:21AM    1   we?

11:21AM    2               MR. MORATH:    He was admitted on September 9th, Your

11:21AM    3   Honor.

11:21AM    4               THE COURT:    So, what's the 4th?

11:21AM    5               MR. MORATH:    What we're talking about now, Your

11:21AM    6   honor, is the -- they were at the home a number of times in

11:21AM    7   the days leading up to --

11:21AM    8               THE COURT:    So, you're going back to the 4th?

11:21AM    9               MR. MORATH:    Right.     We're talking about --

11:21AM   10               THE COURT:    I thought we were at the 9th.       We were

11:21AM   11   taking care to have him admitted to the hospital.

11:21AM   12               MR. MORATH:    Correct.     We're talking about the

11:21AM   13   process of admitting him to respite now and that process began

11:21AM   14   with, he was seen on the 4th, the 5th and the 6th at home.

11:21AM   15               THE COURT:    Ma'am, he was doing all right from what

11:21AM   16   you told me.     He was vacuuming.       He was -- this was after he

11:22AM   17   had the fall outside.         Why did you want to bring him to the

11:22AM   18   hospital?

11:22AM   19               THE WITNESS:      No.   It wasn't the hospital.    It was

11:22AM   20   respite.    It was like a -- he was fine.       So, it was a place

11:22AM   21   where he could go when my brother was recuperating and I took

11:22AM   22   my mother to Florida for vacation.

11:22AM   23               THE COURT:    You have to clear this up, because I'm

11:22AM   24   not following.

11:22AM   25               MR. MORATH:    Sure.    The plan, Your Honor, was to put
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 74 of 185
               GREASLEY    --   MR. MORATH    --   8/20/19
                                                                                   73

11:22AM    1   him in a two-week respite --

11:22AM    2               MS. FLEMING:      Your Honor, I'm going to object to

11:22AM    3   this.    Mr. Morath is testifying.

11:22AM    4               THE COURT:    I understand that.    You're absolutely

11:22AM    5   right.

11:22AM    6               MS. FLEMING:      He can't --

11:22AM    7               THE COURT:    You can't testify.    What you say is not

11:22AM    8   evidence.

11:22AM    9               MR. MORATH:    I understand that.

11:22AM   10               THE COURT:    What the witness says is evidence.      So,

11:22AM   11   somehow or other, we'll take a five-minute break and see if we

11:22AM   12   could get this straightened out, because I'm confused.

11:25AM   13               THE CLERK:    All rise.

11:26AM   14   (Brief recess)

11:31AM   15               THE CLERK:    All rise.     You may be seated.

11:31AM   16               THE COURT:    All right.     Mr. Morath, go ahead.

11:31AM   17               MR. MORATH:    Thank you, Your Honor.

11:31AM   18   BY MR. MORATH:

11:31AM   19   Q.   Ms. Greasley, let's back up just for a moment, so we can

11:31AM   20   try to clarify a few things.         When did the process and the

11:32AM   21   discussions to put your father in respite begin?

11:32AM   22   A.   Long before September 4th, because they came on the 4th

11:32AM   23   to look at my father, to make sure he was okay.

11:32AM   24   Q.   So, the decision to put him in respite was made before he

11:32AM   25   had that fall at home?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 75 of 185
               GREASLEY     --   MR. MORATH   --   8/20/19
                                                                                 74

11:32AM    1   A.   Yes, long before.

11:32AM    2   Q.   And why did you and your family decide to put dad in

11:32AM    3   respite?

11:32AM    4   A.   Because it was supposed to be a fun place for him to go,

11:32AM    5   like a break for everybody, a break for him, a break for us.

11:32AM    6   They had lots of things for him to do.        It sounded like fun,

11:32AM    7   you know?     I was going to see my grandchildren, taking my

11:32AM    8   mother away for her to catch a little break.        My brother

11:32AM    9   needed rest.      So, I thought it was, you know, it was told to

11:32AM   10   me -- it was highly recommended that it was a nice place for

11:32AM   11   him to go, for everybody, for a family break.

11:33AM   12   Q.   So, the decision to put him in respite was made well

11:33AM   13   before the fall at home?

11:33AM   14   A.   That had nothing to do with the fall.       It was because we

11:33AM   15   all needed a break.

11:33AM   16   Q.   And I believe you said the -- did they start the process

11:33AM   17   of examining your father around September 4th?

11:33AM   18   A.   They did.

11:33AM   19   Q.   And it was the following day, you testified, the 5th,

11:33AM   20   that he fell?

11:33AM   21   A.   Yes, sir.

11:33AM   22   Q.   And then they were there again on the 6th?

11:33AM   23   A.   Yes.

11:33AM   24   Q.   Okay.    Now, when you were -- was this the first time that

11:33AM   25   you had scheduled the visit to respite or had you thought
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 76 of 185
               GREASLEY     --   MR. MORATH   --   8/20/19
                                                                                 75

11:33AM    1   about doing it before?

11:33AM    2   A.    We -- it was for the same stay, amount of stay, but we

11:33AM    3   canceled it at one point because my father had never been

11:33AM    4   without us and I was concerned about him being sad or missing

11:33AM    5   us.

11:34AM    6   Q.    So, then you have already told us that, following the

11:34AM    7   examinations on the 4th, 5th and the 6th, we get on the 9th,

11:34AM    8   you're headed to Florida, dad is heading to respite?

11:34AM    9   A.    That's right.

11:34AM   10   Q.    How did your father get to the respite facility?

11:34AM   11   A.    My brother-in-law Peter, my nephew Peter and my brother

11:34AM   12   Paul.    My brother-in-law drove.

11:34AM   13   Q.    Did you ever go to the Pine Lodge facility yourself?

11:34AM   14   A.    No.    I was never there.

11:34AM   15   Q.    Now, when -- did you arrive into Florida on the 9th as

11:34AM   16   well?

11:34AM   17   A.    Yes.

11:34AM   18   Q.    And did you speak with Paul at all on the phone while you

11:34AM   19   were down there?

11:34AM   20   A.    I did.

11:34AM   21   Q.    How often?

11:34AM   22   A.    Daily.

11:34AM   23   Q.    How did you first find out that your dad fell at Pine

11:34AM   24   Lodge?

11:34AM   25   A.    My brother told me.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 77 of 185
               GREASLEY    --   MR. MORATH    --   8/20/19
                                                                                  76

11:34AM    1   Q.   Do you remember if it was after the first fall, if it was

11:34AM    2   after the second fall?

11:34AM    3   A.   It was after it all happened, all of the falls.

11:34AM    4   Q.   And what do you remember finding out?

11:34AM    5   A.   That my brother told me that --

11:35AM    6               THE COURT:   Ma'am, I didn't know -- you said that it

11:35AM    7   was after it all happened.          The question was, do you remember

11:35AM    8   whether it was the first fall or the second fall, I guess is

11:35AM    9   what you're saying.

11:35AM   10               THE WITNESS:      Yes, after the second fall.

11:35AM   11               THE COURT:   After the second fall?

11:35AM   12               THE WITNESS:      Yes, Your Honor.

11:35AM   13               THE COURT:   So, you didn't know anything about the

11:35AM   14   first fall?

11:35AM   15               THE WITNESS:      Not at the time, no.

11:35AM   16               THE COURT:   All right.

11:35AM   17   BY MR. MORATH:

11:35AM   18   Q.   So, when you came back, did you come back after you

11:35AM   19   received that phone call?

11:35AM   20   A.   Yes.   When I talked to my brother, he said that we need

11:35AM   21   to bring mom home because dad wasn't doing well.         He was

11:35AM   22   really bad.

11:35AM   23   Q.   And this was after both falls at Pine Lodge?

11:35AM   24   A.   Yes.

11:35AM   25   Q.   And did you and mom come right home from Florida?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 78 of 185
               GREASLEY    --   MR. MORATH   --   8/20/19
                                                                                 77

11:35AM    1   A.   Yes.

11:35AM    2   Q.   And when did you get back from Buffalo -- I mean to

11:35AM    3   Buffalo?

11:35AM    4   A.   The night of the 12th.

11:35AM    5   Q.   September 12th?

11:35AM    6   A.   Yes.

11:35AM    7   Q.   So, when was the first time you saw your father?

11:36AM    8   A.   The next day.

11:36AM    9   Q.   So, you saw your father on September 13th?

11:36AM   10   A.   Yes.

11:36AM   11   Q.   And where did you see him?

11:36AM   12   A.   At the VA Hospital in Buffalo.

11:36AM   13   Q.   Was he in a room?

11:36AM   14   A.   Yes.

11:36AM   15   Q.   Can you describe what you saw when you got there?

11:36AM   16   A.   I saw my father in pain, like I have never seen him

11:36AM   17   before.     I've never seen anybody in pain like that.      He had a

11:36AM   18   terrible big black and blue mark, like on the whole -- the

11:36AM   19   side of his -- the left side of his face.        And it was at the

11:36AM   20   top of his head, like all the way down here (indicating).

11:36AM   21   Q.   You are describing with your hand from the top of your

11:36AM   22   forehead down to where?

11:36AM   23   A.   To around his -- the top of his hair, like that.

11:36AM   24   Q.   It was described this morning as a goose bump.        Was it a

11:36AM   25   goose bump?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 79 of 185
               GREASLEY    --    MR. MORATH    --   8/20/19
                                                                                      78

11:36AM    1   A.   No, it was the size of my hand.

11:36AM    2   Q.   And did you -- was it bruised?

11:36AM    3   A.   It was black.

11:37AM    4   Q.   Did you see any other -- setting aside the pained

11:37AM    5   expression, which we'll talk about in a minute -- did you see

11:37AM    6   any other physical signs of injuries, bruises, scrapes, stuff

11:37AM    7   like that?

11:37AM    8   A.   He couldn't move.         He couldn't move his arms or his legs.

11:37AM    9   He couldn't get comfortable.

11:37AM   10   Q.   And this was on the 13th?

11:37AM   11   A.   Yes.

11:37AM   12   Q.   And could he talk to you on the 13th?

11:37AM   13   A.   Yes.

11:37AM   14               THE COURT:       Just one second.   Hang on one second.

11:38AM   15   All right.       Go ahead.

11:38AM   16   BY MR. MORATH:

11:38AM   17   Q.   So, this is September 13th.          It's the first time you've

11:38AM   18   seen your father since you saw him on the 8th?

11:38AM   19   A.   Yes.

11:38AM   20   Q.   Based on your observations, how did you compare his

11:38AM   21   condition on the 13th to when you last saw him on the 8th?

11:38AM   22   A.   There is no comparison.         He was broken.    He was in so

11:38AM   23   much pain and moaning.         And when I walked in the room, I

11:38AM   24   said, look, we're here, Dad.          Mom is here.    And he said that,

11:38AM   25   they hurt me, honey.         And he was just moaning and couldn't
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 80 of 185
               GREASLEY    --    MR. MORATH   --   8/20/19
                                                                                    79

11:38AM    1   move at all.

11:38AM    2   Q.   Your dad said to you, they hurt me, honey?

11:39AM    3   A.   They hurt me, honey.

11:39AM    4   Q.   And we know your father passed away on the early morning

11:39AM    5   on the 17th.      How many of the days between the 13th and the

11:39AM    6   17th did you go see dad at the hospital?

11:39AM    7   A.   Every day.

11:39AM    8   Q.   And how long were you there?

11:39AM    9   A.   Hours.      I took my mother every day to see my dad and we'd

11:39AM   10   spend time with him.

11:39AM   11   Q.   And can you describe how his condition changed at all

11:39AM   12   during those -- it would be almost four days?

11:39AM   13   A.   He just kept getting worse and we couldn't control the

11:39AM   14   pain.

11:39AM   15   Q.   What do you mean he kept getting worse?

11:39AM   16   A.   His moaning and just the facial expressions.         His eyes

11:39AM   17   were so wide open sometimes and he would be so scared

11:39AM   18   looking.    And the moaning.        And he couldn't really tell me

11:40AM   19   what hurt.       He was just moaning.

11:40AM   20   Q.   And based on what you saw, could he tell you were there?

11:40AM   21   A.   Yes.

11:40AM   22   Q.   How do you know that?

11:40AM   23   A.   Because he called me honey.         And he told me that, you

11:40AM   24   know, they hurt me, honey.          He knew who I was.

11:40AM   25   Q.   Did that change at all --
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 81 of 185
               GREASLEY   --   MR. MORATH   --   8/20/19
                                                                                   80

11:40AM    1   A.   He told me he loved me.      Like, he would breathe -- like,

11:40AM    2   he would say, I love you and where is mom?        So, he knew who

11:40AM    3   we were, sure.

11:40AM    4   Q.   Did there come a point in time when that stopped, where

11:40AM    5   he no longer seemed conscious to you?

11:40AM    6   A.   No.

11:40AM    7   Q.   When is the last time you saw him before he passed away?

11:40AM    8   A.   That morning when he passed away.

11:40AM    9   Q.   Were you there when he passed away?

11:40AM   10   A.   I was down the hall.     We were all in the room all

11:40AM   11   together with him and two nurses came in and said that they

11:40AM   12   were going to wash him and you know, do something to him.

11:40AM   13   Not quite sure what they were going to do.        Mom -- but I took

11:40AM   14   mom out of the room while they were going to clean him and I

11:41AM   15   went down the hall with her.       My brother went outside, I

11:41AM   16   think, to make a phone call.

11:41AM   17   Q.   And now, at some point, there was a decision -- the

11:41AM   18   family made a decision to provide end-of-life care; in other

11:41AM   19   words, stop trying to fix or help your dad and simply make

11:41AM   20   him comfortable.    Do you remember when that decision was

11:41AM   21   made?

11:41AM   22   A.   On the 16th.

11:41AM   23   Q.   And why was that decision made by the family?

11:41AM   24   A.   Because they couldn't control his pain and trying to make

11:41AM   25   him comfortable.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 82 of 185
               GREASLEY    --   MR. MORATH   --   8/20/19
                                                                                 81

11:41AM    1   Q.   And the last time you saw your father alive, was he still

11:41AM    2   conscious?

11:41AM    3   A.   Yes.

11:41AM    4   Q.   And did you still observe him experiencing pain?

11:41AM    5   A.   Yes.    Oh, yes.

11:41AM    6   Q.   After your father passed away, did you have any further

11:42AM    7   interaction with anybody from Pine Lodge?

11:42AM    8   A.   No.

11:42AM    9   Q.   Did you have any further conversation about getting your

11:42AM   10   dad's stuff back or getting his belongings or anything of

11:42AM   11   that nature?

11:42AM   12   A.   Yes.

11:42AM   13   Q.   Was that all by phone?

11:42AM   14   A.   Yes, by phone.

11:42AM   15   Q.   And did you have any other phone calls with anybody from

11:42AM   16   Pine Lodge?

11:42AM   17   A.   Yes?    We talked -- my brother was on the phone and talked

11:42AM   18   to them.

11:42AM   19   Q.   Who did they talk to?

11:42AM   20   A.   I'm not quite sure who it was.

11:42AM   21   Q.   You heard something this morning from Ms. Fleming about a

11:42AM   22   recorded conversation?

11:42AM   23   A.   Yes.

11:42AM   24   Q.   Do you recall that?      Can you tell us about that?

11:42AM   25   A.   Yes.    My brother -- I'm not sure if they called us or we
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 83 of 185
               GREASLEY    --   MR. MORATH    --   8/20/19
                                                                                     82

11:42AM    1   called them, because I was not downstairs when the

11:42AM    2   conversation started.         I came downstairs and -- probably in

11:42AM    3   the middle of the conversation, not quite sure.          And one of

11:43AM    4   the doctors was on the phone with my brother when I walked

11:43AM    5   into the room.

11:43AM    6   Q.   And who decided to record that call?

11:43AM    7   A.   My brother asked me to.

11:43AM    8   Q.   And do you have any understanding why?

11:43AM    9   A.   Because my sister was out of town and everybody wanted

11:43AM   10   answers.    Everybody wanted to know what in the world happened

11:43AM   11   to my father.

11:43AM   12   Q.   So, you recorded it so the other family members could

11:43AM   13   hear it?

11:43AM   14   A.   Yes.

11:43AM   15               THE COURT:    When was this?      What is the date on this

11:43AM   16   ma'am?

11:43AM   17               MR. MORATH:    This phone conversation, Judge --

11:43AM   18               MS. FLEMING:      No.   Objection.

11:43AM   19               THE COURT:    Ma'am, when --

11:43AM   20               THE WITNESS:      It was after my father passed.      I'm not

11:43AM   21   sure of the day.

11:43AM   22               THE COURT:    Okay.     It was after he passed away?

11:43AM   23               THE WITNESS:      Yes, sir.

11:43AM   24               THE COURT:    Okay.     Thank you.

11:43AM   25
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 84 of 185
               GREASLEY    --   MR. MORATH    --   8/20/19
                                                                                 83

11:43AM    1   BY MR. MORATH:

11:43AM    2   Q.   And do you remember anybody who was on that call, besides

11:43AM    3   you and your brother?

11:43AM    4   A.   There were -- I recall hearing three voices on the phone.

11:43AM    5   Q.   Do you know if an individual by the name of Dr. Maller

11:43AM    6   was on the phone?

11:43AM    7   A.   Yes.

11:43AM    8   Q.   Who is Dr. Maller?

11:44AM    9   A.   The doctor from the respite.

11:44AM   10   Q.   And what do you recall about that conversation?

11:44AM   11   A.   I remember him saying that he was sorry.

11:44AM   12               MS. FLEMING:      Objection, Your Honor.   This is

11:44AM   13   hearsay.    She's talking about a doctor and an out-of-court

11:44AM   14   statement.

11:44AM   15               MR. MORATH:    Your Honor, it's a --

11:44AM   16               THE COURT:    She's on the telephone?

11:44AM   17               MR. MORATH:    Yeah --

11:44AM   18               MS. FLEMING:      She's on --

11:44AM   19               THE COURT:    With the doctor?

11:44AM   20               MS. FLEMING:      Well, it's unclear, but yes.

11:44AM   21               THE COURT:    The doctor works for the VA --

11:44AM   22               MS. FLEMING:      Correct.

11:44AM   23               THE COURT:    -- or works for the -- okay.

11:44AM   24               MS. FLEMING:      Correct.

11:44AM   25               THE COURT:    Overruled.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 85 of 185
               GREASLEY    --   MS. FLEMING    --   8/20/19
                                                                                 84

11:44AM    1   BY MR. MORATH:

11:44AM    2   Q.   Tell me about that conversation.

11:44AM    3   A.   He was very sorry.        He was apologizing to us for my

11:44AM    4   father hurting or breaking his back at the VA.

11:44AM    5   Q.   Did he say to you that he believed your father broke his

11:44AM    6   back at the VA?

11:44AM    7   A.   Yes, he said that.

11:44AM    8               MR. MORATH:   No further questions, Your Honor.

11:45AM    9               THE COURT:    Can I have the spelling of that doctor?

11:45AM   10               MR. MORATH:   Sure, Your Honor.     M-A-L-L-E-R.

11:45AM   11               THE COURT:    M-A what?

11:45AM   12               MR. MORATH:   M-A-L-L-E-R.

11:45AM   13               THE COURT:    Maller?

11:45AM   14               MR. MORATH:   Yes.

11:45AM   15               THE COURT:    Okay.

11:45AM   16

11:45AM   17                              CROSS-EXAMINATION

11:45AM   18

11:45AM   19   BY MS. FLEMING:

11:45AM   20   Q.   Good morning, Ms. Greasley.

11:45AM   21   A.   Good morning.

11:45AM   22   Q.   Now, your father had fallen and fractured his back a few

11:45AM   23   years ago, correct?

11:45AM   24   A.   Yes.

11:45AM   25   Q.   And that was -- and you were in the house when the fall
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 86 of 185
               GREASLEY    --   MS. FLEMING   --   8/20/19
                                                                                   85

11:45AM    1   occurred, correct?

11:45AM    2   A.   Yes.

11:45AM    3   Q.   And your mother was present in the house at the time,

11:45AM    4   correct?

11:45AM    5   A.   Yes.

11:45AM    6               THE COURT:   Just one second.     What do you mean by

11:45AM    7   broke his back?     What does that -- I don't know what she

11:46AM    8   means.

11:46AM    9               THE WITNESS:   Me?

11:46AM   10               MS. FLEMING:   Yes.

11:46AM   11               THE WITNESS:   I'm sorry.

11:46AM   12               THE COURT:   Well, you asked the question.     You used

11:46AM   13   the phrase broke his back.

11:46AM   14               MS. FLEMING:   Correct.

11:46AM   15               THE COURT:   Do you know what that means, ma'am?

11:46AM   16               THE WITNESS:   You talking to me?    Your Honor, I'm not

11:46AM   17   sure if he broke his back, but he needed a procedure to fix

11:46AM   18   what was hurt, that cement procedure I was talking about

11:46AM   19   earlier.

11:46AM   20   BY MS. FLEMING:

11:46AM   21   Q.   So, the fall occurred at the home, correct?

11:46AM   22   A.   Yes.

11:46AM   23   Q.   You were present?

11:46AM   24   A.   Yes.

11:46AM   25   Q.   Did you witness the fall?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 87 of 185
               GREASLEY    --   MS. FLEMING   --   8/20/19
                                                                                   86

11:46AM    1   A.   No.

11:46AM    2   Q.   You were present for the aftermath of the fall?

11:46AM    3   A.   Yes.

11:46AM    4   Q.   Did your mother witness the fall?

11:46AM    5   A.   I'm not sure.

11:46AM    6               THE COURT:   When was this fall?    When, the date on

11:46AM    7   that, ma'am?

11:46AM    8               MS. FLEMING:   Do you remember?

11:46AM    9               THE COURT:   Approximately.

11:46AM   10               THE WITNESS:   No.

11:46AM   11               THE COURT:   Would he have done it in a year?

11:46AM   12   BY MS. FLEMING:

11:46AM   13   Q.   You know -- you testified previously in a deposition, do

11:46AM   14   you remember that, Ms. Greasley?

11:46AM   15   A.   Yes.

11:46AM   16   Q.   And you testified that your father had kyphoplasty

11:46AM   17   surgery as a result of this fall in 2007, correct?

11:47AM   18   A.   Yes.

11:47AM   19   Q.   Is that still your testimony today?

11:47AM   20   A.   Yes.

11:47AM   21   Q.   Did the fall occur then shortly before he had the

11:47AM   22   kyphoplasty surgery?

11:47AM   23   A.   That happened -- he fell and then he had surgery -- the

11:47AM   24   procedure, yes.

11:47AM   25   Q.   And so, the fall occurred in 2007?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 88 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                  87

11:47AM    1   A.   Yes.

11:47AM    2   Q.   You don't recall the exact date, however?

11:47AM    3   A.   I don't.

11:47AM    4   Q.   Okay.    And the fall occurred in the front hall of your

11:47AM    5   home, correct?

11:47AM    6   A.   Yes.

11:47AM    7   Q.   But you did not witness what happened?

11:47AM    8   A.   No.

11:47AM    9   Q.   Did your father ever tell you what happened?

11:47AM   10   A.   No.

11:47AM   11   Q.   Did your mother ever tell you what happened?

11:47AM   12   A.   No.

11:47AM   13   Q.   Did your father complain of pain after that fall?

11:47AM   14   A.   Yes.

11:47AM   15   Q.   And he ended up having surgery, correct?

11:47AM   16   A.   Yes.    He had the procedure done.

11:47AM   17   Q.   And that was on his lumbar spine, correct?

11:47AM   18   A.   His lower back, yes.

11:47AM   19   Q.   But do you remember if it was at L-3?

11:47AM   20   A.   I don't remember.

11:47AM   21   Q.   Okay.    Now, your brother Paul testified at -- before he

11:48AM   22   passed -- and he was sworn to tell the truth at that time.

11:48AM   23   Your brother testified that your father also --

11:48AM   24                THE COURT:   Just one second.     You're going to cross-

11:48AM   25   examine her on the testimony of her brother?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 89 of 185
               GREASLEY     --   MS. FLEMING    --    8/20/19
                                                                                     88

11:48AM    1                MS. FLEMING:    No.      I'm going to ask her whether she's

11:48AM    2   aware, Your Honor.        I think it's absolutely appropriate.      I'm

11:48AM    3   not trying to impeach her, I'm just asking.           Is that okay,

11:48AM    4   Your Honor?       May I proceed?

11:48AM    5                THE COURT:    No.

11:48AM    6   BY MS. FLEMING:

11:48AM    7   Q.   Okay.    Do you recall whether or not your father ever had

11:48AM    8   shoulder surgery prior to 2013?

11:48AM    9   A.   No, I don't.

11:48AM   10   Q.   Do you recall whether or not your father ever had neck

11:48AM   11   surgery?

11:48AM   12   A.   Yes, I do.

11:48AM   13   Q.   Okay.    And was that the result of a work injury?

11:48AM   14   A.   Yes.

11:48AM   15   Q.   And that was done prior to 2007, correct?

11:48AM   16   A.   Many years prior.

11:48AM   17   Q.   Okay.    And were you -- and do you know anything about the

11:48AM   18   circumstances of your father's neck surgery?

11:48AM   19   A.   I don't know.

11:48AM   20   Q.   Okay.    Now, you testified that you moved back with your

11:49AM   21   parents in 2007 today?

11:49AM   22   A.   Yes.

11:49AM   23   Q.   Okay.    Were you -- are you correct in that year or was it

11:49AM   24   a different timeframe?          I think you -- well, I'm going to

11:49AM   25   wait for you to answer.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 90 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                       89

11:49AM    1   A.   I thought it was 2007.

11:49AM    2   Q.   Now, if I told you that you were sworn at your

11:49AM    3   deposition, you indicated you moved --

11:49AM    4                THE COURT:    Do me a favor.

11:49AM    5                MS. FLEMING:    -- in 2012.

11:49AM    6                THE COURT:    If you have a deposition that's

11:49AM    7   inconsistent with what she says here, show her the deposition

11:49AM    8   and ask her about whether or not it was accurate then or is it

11:49AM    9   accurate now.

11:49AM   10                MS. FLEMING:    Okay.    Lisa, will you please pull up

11:49AM   11   deposition -- Joint Exhibit 12 and page 6?         Thank you.     I'm

11:50AM   12   going to need page 5 as well, the bottom.

11:50AM   13                THE COURT:    Any way we can make that clearer?      Okay.

11:50AM   14   BY MS. FLEMING:

11:50AM   15   Q.   Okay.    So, do you remember being asked these questions?

11:50AM   16   A.   Yes.

11:50AM   17   Q.   Question.     Okay.    So, tell me, when you -- when did you

11:50AM   18   live at 643 Linden Avenue prior to a week ago?

11:50AM   19        About 10 years.       I moved there when my sister was ill.

11:50AM   20   I stayed for about five years --

11:50AM   21                MR. MORATH:    Judge, I'm just going to object because

11:50AM   22   I -- she's just reading a deposition.          She's not trying to

11:50AM   23   refresh her --

11:50AM   24                THE COURT:    Well, she's setting it up.

11:50AM   25                MR. MORATH:    She hadn't found any inconsistency.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 91 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                       90

11:50AM    1                MS. FLEMING:    Well, I'm getting there.

11:50AM    2                THE COURT:    Go ahead.

11:50AM    3   BY MS. FLEMING:

11:50AM    4   Q.   I stayed for about five years, moved back to Florida and

11:51AM    5   then I moved back again to help take care of my dad and mom.

11:51AM    6        Question:     And when was that?

11:51AM    7        Three years ago.

11:51AM    8        Question:     So, that would have been 2013?

11:51AM    9        Answer:      I think it was 2012 when I moved back.

11:51AM   10        Okay.    So, when you -- does that refresh your

11:51AM   11   recollection as to when you moved back to Linden Avenue?

11:51AM   12   A.   Yes.

11:51AM   13   Q.   So, it was 2012, correct?

11:51AM   14                MR. MORATH:    Your Honor -- that's incorrect, Your

11:51AM   15   Honor.     Objection.     She's trying to impeach the witness with

11:51AM   16   an answer that is not inconsistent.            The witness testified

11:51AM   17   that she lived there in 2007, moved out for a time being and

11:51AM   18   then came back.

11:51AM   19                THE WITNESS:    Yes.

11:51AM   20                MR. MORATH:    She came back in 2012.      That's not an

11:51AM   21   inconsistent statement.

11:51AM   22                THE COURT:    Well, I'll make that decision.      That's my

11:51AM   23   prerogative.

11:51AM   24   BY MS. FLEMING:

11:51AM   25   Q.   Now, Ms. Greasley, you -- where do you live currently?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 92 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                 91

11:52AM    1   A.   In Buffalo.

11:52AM    2   Q.   You live in Buffalo currently?

11:52AM    3   A.   Mm-hmm.

11:52AM    4   Q.   You had previously lived in Florida, correct?

11:52AM    5   A.   Yes.

11:52AM    6   Q.   And your children and grandchildren live in Florida,

11:52AM    7   correct?

11:52AM    8   A.   That's right.

11:52AM    9   Q.   Okay.    And they still do today?

11:52AM   10   A.   Yes.

11:52AM   11   Q.   And do you travel back and forth between Florida and

11:52AM   12   Buffalo with some frequency?

11:52AM   13   A.   Yes.

11:52AM   14   Q.   And back in 2013, you were also doing that, correct?

11:52AM   15   A.   I took my mother there, yes.

11:52AM   16   Q.   Okay.    And was that in July of 2013 when you took your

11:52AM   17   mother or were there other occasions?

11:52AM   18   A.   We did take -- I took my mother quite a few times to

11:52AM   19   Florida.

11:52AM   20   Q.   So, you took her quite a few times to Florida during that

11:52AM   21   year.   And one of these occasions was in July 2013 or was

11:52AM   22   that the vacation?

11:52AM   23   A.   That was a vacation.

11:52AM   24   Q.   And that was in Florida?

11:52AM   25   A.   Yes.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 93 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                 92

11:52AM    1   Q.   Okay.    And that was the occasion in which your father

11:53AM    2   fell, correct?

11:53AM    3   A.   Yes.

11:53AM    4   Q.   Okay.    And you had indicated that there were

11:53AM    5   approximately 15 people on vacation at that time, correct?

11:53AM    6   A.   Yes.

11:53AM    7   Q.   And your father fell while in the shower?

11:53AM    8   A.   Yes.

11:53AM    9   Q.   And you were not there to witness that fall, correct?

11:53AM   10   A.   My father showered by himself.

11:53AM   11   Q.   And after the fall, did you come into the hotel room and

11:53AM   12   observe your father?

11:53AM   13   A.   Yes.

11:53AM   14   Q.   And did he appear to be injured?

11:53AM   15   A.   No.

11:53AM   16   Q.   He made no complaint of pain?

11:53AM   17   A.   No.

11:53AM   18   Q.   Yet, you called emergency medical personnel?

11:53AM   19   A.   Yes.

11:53AM   20   Q.   And why is that?

11:53AM   21   A.   I wanted to be sure he was okay.

11:53AM   22   Q.   Okay.

11:53AM   23   A.   And to help him get up.         It was slippery and --

11:53AM   24   Q.   So, you're -- it's your testimony that he sustained no

11:53AM   25   injury as a result of this fall?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 94 of 185
               GREASLEY    --   MS. FLEMING   --   8/20/19
                                                                                 93

11:53AM    1   A.   Yes.

11:53AM    2   Q.   Now, your father had home-based -- VA home-based care

11:54AM    3   back in 2013, correct?

11:54AM    4   A.   Yes.

11:54AM    5   Q.   And that had been in place for quite some time, correct?

11:54AM    6   A.   Yes.

11:54AM    7   Q.   And there were a number of services that your father

11:54AM    8   received as a result of this home-based care, correct?

11:54AM    9   A.   Yes.

11:54AM   10   Q.   And the reason why the VA personnel came to his home was

11:54AM   11   because your father had difficulty getting outside of the

11:54AM   12   home, correct?

11:54AM   13   A.   It was easier for them to come there, yes.

11:54AM   14   Q.   And do you recall that he had a home health care aide

11:54AM   15   that came to the house twice a week?

11:54AM   16   A.   Yes.

11:54AM   17   Q.   And do you remember his or her name?

11:54AM   18   A.   No, I don't.

11:54AM   19   Q.   Do you remember that he had a registered nurse who came

11:54AM   20   to his home on a monthly basis?

11:54AM   21   A.   From the VA?

11:54AM   22   Q.   Yes.

11:54AM   23   A.   Yes.

11:54AM   24   Q.   And do you remember his name?

11:54AM   25   A.   Kevin Hennessy.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 95 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                        94

11:54AM    1   Q.   He was the registered nurse?

11:54AM    2   A.   Yes.

11:54AM    3   Q.   Do you remember that there was also a nurse practitioner

11:54AM    4   who came to the home at least once a year but more likely

11:55AM    5   more than once a year to render care to your father?

11:55AM    6   A.   Yes.

11:55AM    7   Q.   And do you remember his name or her name?

11:55AM    8   A.   I'm not sure if that was Theo.            I'm not sure -- no, I'm

11:55AM    9   not sure about him.

11:55AM   10   Q.   And your father also had a physical therapist and an

11:55AM   11   occupational therapist, a dietician and a social worker who

11:55AM   12   would come to the home on at least an annual basis to care

11:55AM   13   for your father.      Do you recall that?

11:55AM   14   A.   I don't recall that.

11:55AM   15   Q.   Okay.    Do you recall the names of any of those care

11:55AM   16   providers?

11:55AM   17   A.   No, I don't.

11:55AM   18   Q.   Now, you had indicated that your father was in good

11:55AM   19   health before he was admitted to respite care.            You will

11:55AM   20   agree, however, your father had dementia, correct?

11:55AM   21   A.   I agree.     Yes, he did.

11:55AM   22   Q.   And you will agree that --

11:55AM   23   A.   It was dementia.

11:55AM   24   Q.   I'm sorry.     I don't mean to interrupt you.        And you will

11:56AM   25   agree that he had frontal temporal dementia?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 96 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                     95

11:56AM    1   A.   I didn't know what it was called.         I know he had slight

11:56AM    2   dementia.

11:56AM    3   Q.   Now, you had characterized his dementia as slight

11:56AM    4   previously?

11:56AM    5   A.   Right.

11:56AM    6   Q.   But you will agree that your father's dementia was

11:56AM    7   worsening as time went on, correct?

11:56AM    8   A.   Yes.

11:56AM    9   Q.   Okay.    And it was getting worse before he was admitted to

11:56AM   10   respite, correct?

11:56AM   11   A.   Yes.

11:56AM   12   Q.   And you will agree that your father was, at times,

11:56AM   13   combative, correct?

11:56AM   14   A.   Not with me.

11:56AM   15   Q.   He was with your mother?

11:56AM   16   A.   My brother.

11:56AM   17   Q.   Okay.    Your brother.     And then he would steal things such

11:56AM   18   as silverware, correct?

11:56AM   19   A.   Correct.

11:56AM   20   Q.   He was verbally abusive at times?

11:56AM   21                THE COURT:   What do you mean that he would steal

11:56AM   22   things?

11:56AM   23                THE WITNESS:   Um --

11:56AM   24                MS. FLEMING:   He would steal like -- and we'll have

11:56AM   25   her answer.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 97 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                 96

11:56AM    1   BY MS. FLEMING:

11:56AM    2   Q.   Would you describe what he would steal?

11:56AM    3   A.   He would steal silverware from like, if we went to my

11:57AM    4   aunt's house for dinner or like from Denny's, we would come

11:57AM    5   home and find a spoon in his pocket and packets of sugar.

11:57AM    6   Q.   So, he would steal small --

11:57AM    7   A.   Very small.     And little things, like anything he could

11:57AM    8   fit in his pocket that was little and shiny.

11:57AM    9   Q.   And at times, your father was verbally abusive, correct?

11:57AM   10   A.   No.    I don't agree with that.

11:57AM   11   Q.   He wasn't verbally abusive with your mother or brother?

11:57AM   12   A.   To my brother.

11:57AM   13   Q.   Okay.    So, he was verbally abusive to your brother?

11:57AM   14   A.   Yes.

11:57AM   15   Q.   What about, was he ever physically abusive with either

11:57AM   16   your mother or your brother?

11:57AM   17   A.   No.

11:57AM   18   Q.   And he had a history of acting out towards your mother,

11:57AM   19   correct?

11:57AM   20   A.   Yes.

11:57AM   21   Q.   He did?

11:57AM   22                THE COURT:   What do you mean by acting out?

11:57AM   23                THE WITNESS:   Like, yelling at her.

11:57AM   24                THE COURT:   Oh, all right.

11:57AM   25                THE WITNESS:   Like, raising his voice.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 98 of 185
               GREASLEY      --   MS. FLEMING   --    8/20/19
                                                                                 97

11:58AM    1   BY MS. FLEMING:

11:58AM    2   Q.     And you had indicted that your father was independent

11:58AM    3   with activities of daily living, correct?

11:58AM    4   A.     Could you repeat that?         I'm sorry.

11:58AM    5   Q.     You had indicated that he was independent with activities

11:58AM    6   of daily living?

11:58AM    7   A.     Yes.

11:58AM    8   Q.     But your father refused to shower and needed help with

11:58AM    9   bathing, correct?

11:58AM   10   A.     He needed encouragement to shower, but he washed up every

11:58AM   11   day.

11:58AM   12   Q.     Now, you indicated that you took care of your father's

11:58AM   13   medications, correct?

11:58AM   14   A.     That's right.

11:58AM   15   Q.     And do you remember what his various diagnoses were prior

11:58AM   16   to September 2013?

11:58AM   17   A.     I know that he had blood pressure issues.

11:58AM   18   Q.     Anything else?

11:58AM   19   A.     No.    I don't remember what his diagnoses were.

11:58AM   20   Q.     And if the medical record indicates he was on 11

11:58AM   21   medications at the time of his admission to Pine Lodge, would

11:59AM   22   you disagree with that?

11:59AM   23   A.     That sounds high.     Maybe he was on like, one in the

11:59AM   24   morning, one at night of the same medicine.        So, he took

11:59AM   25   like, four in the morning and four at night.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 99 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                    98

11:59AM    1   Q.   Okay.    So, you're not exactly sure how many pills he was

11:59AM    2   given each day, correct?

11:59AM    3   A.   Around eight.

11:59AM    4   Q.   Around eight pills each day, you think?

11:59AM    5   A.   Mm-hmm.

11:59AM    6   Q.   And you were responsible for that?

11:59AM    7   A.   My brother and I.

11:59AM    8   Q.   Now, you also testified that your father was mobile,

11:59AM    9   correct?     He could walk?

11:59AM   10   A.   Yes.

11:59AM   11   Q.   And what sort of distance would he walk prior to

11:59AM   12   September 2013?

11:59AM   13   A.   He could walk the whole length of the house, up and down

11:59AM   14   the stairs.       If we went out, he would come with us.    So, he

11:59AM   15   was -- yeah, he did everything normally like he always did.

12:00PM   16   Q.   And when he was outside the home, did he use the walker?

12:00PM   17   A.   He only used the walker on long trips or long -- if we

12:00PM   18   were going some place that we were going to be walking far.

12:00PM   19   Q.   So, if the medical records indicated that -- the VA

12:00PM   20   medical records that your father used a walker when he was

12:00PM   21   outside the home, that would be incorrect?

12:00PM   22   A.   Well, maybe they told him to, but he wouldn't use it and

12:00PM   23   he'd use the cane like when he went to doctors' appointments.

12:00PM   24   Q.   Okay.    Now, you also testified that your father fell five

12:00PM   25   days before going to Pine Lodge, correct?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 100 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                  99

12:00PM    1   A.   On the 5th.

12:00PM    2   Q.   And you were not there when -- you did not witness the

12:00PM    3   fall that occurred at that time, correct?

12:00PM    4   A.   I did not witness it.

12:00PM    5   Q.   And at that time, you were present in the home, correct?

12:00PM    6   A.   That's right.

12:00PM    7   Q.   Your husband at the time, Mark, was present, correct?

12:00PM    8   A.   Yes.

12:00PM    9   Q.   And your brother Paul was present?

12:01PM   10   A.   Yes.

12:01PM   11   Q.   And your mother was present?

12:01PM   12   A.   Yes.

12:01PM   13   Q.   And were you on the second floor of the home where you

12:01PM   14   were living?

12:01PM   15   A.   Yes.

12:01PM   16   Q.   And was your husband at the time up there on the second

12:01PM   17   floor with you?

12:01PM   18   A.   Yes.

12:01PM   19   Q.   Do you recall where your mother was?

12:01PM   20   A.   In the kitchen.

12:01PM   21   Q.   Your mother was in the kitchen?

12:01PM   22   A.   Mm-hmm.

12:01PM   23   Q.   And where was your brother Paul?

12:01PM   24   A.   In the basement, in his apartment.

12:01PM   25   Q.   Okay.    So, at your home on Linden Avenue in Buffalo, can
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 101 of 185
               GREASLEY    --   MS. FLEMING   --   8/20/19
                                                                                    100

12:01PM    1   you describe the area where he fell?          Is this a side door?

12:01PM    2   A.   Yes.   It's a side door.

12:01PM    3   Q.   And when you enter the door, is there a landing?

12:01PM    4   A.   Yes.

12:01PM    5   Q.   And then are stairs leading directly in front of you up

12:01PM    6   to the kitchen?

12:01PM    7   A.   Yes.

12:01PM    8   Q.   And how many stairs are there?

12:01PM    9   A.   Three.

12:01PM   10   Q.   And then there's a stairway leading to the basement,

12:01PM   11   correct?

12:01PM   12   A.   Yes, but there's a closed door that you have to open to

12:01PM   13   get down to the basement.

12:02PM   14   Q.   And is that to the left or the right of the stairway

12:02PM   15   leading to the kitchen?

12:02PM   16   A.   To the left.

12:02PM   17   Q.   When you heard your mother yell, do you remember what she

12:02PM   18   yelled?

12:02PM   19   A.   Just for help.

12:02PM   20   Q.   Did you know what the issue was at that point in time?

12:02PM   21   A.   No.    I ran down the stairs and saw him.

12:02PM   22   Q.   And when you saw him, describe his position.

12:02PM   23   A.   He was like, squatted with almost his fanny to the floor

12:02PM   24   and his feet facing the steps in front of him.

12:02PM   25   Q.   So, his feet were facing the steps in front of him?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 102 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                  101

12:02PM    1   A.   It looked like he was going up the steps.

12:02PM    2   Q.   Okay.

12:02PM    3   A.   The three steps.

12:02PM    4   Q.   And his back was --

12:02PM    5   A.   He was scooted to the --

12:02PM    6   Q.   -- against the door?

12:02PM    7   A.   Yes.

12:02PM    8   Q.   And he was squatted down almost -- or to the floor?

12:02PM    9   A.   Almost.      Yes.

12:02PM   10   Q.   So, you -- even though you didn't witness it, you presume

12:02PM   11   that he was walking up the stairs and fell backwards?

12:02PM   12   A.   That's what it looked like, yeah.

12:03PM   13   Q.   And you said the stairs were carpeted, correct?

12:03PM   14   A.   Mm-hmm.

12:03PM   15   Q.   Was the landing carpeted?

12:03PM   16   A.   Yes.

12:03PM   17   Q.   Is there cement or some hard surface underneath the

12:03PM   18   flooring?

12:03PM   19   A.   I'm not sure.

12:03PM   20   Q.   What type of surface is the doorway?       What is the door

12:03PM   21   made of?

12:03PM   22   A.   Wood.

12:03PM   23   Q.   Okay.    Now, your father, at the time, when you -- he was

12:03PM   24   not able to get up after the fall, correct?

12:03PM   25   A.   No.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 103 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                  102

12:03PM    1   Q.   He needed assistance?

12:03PM    2   A.   Yes.

12:03PM    3   Q.   And someone helped him get up after the fall?

12:03PM    4   A.   Yes.

12:03PM    5   Q.   And who was that?

12:03PM    6   A.   My husband, Mark.

12:03PM    7   Q.   Okay.    And what occurred then?

12:03PM    8   A.   There was nothing for him to hold onto to get up.

12:03PM    9   There's no like, railing all the way up to the end.          So, Mark

12:03PM   10   helped him get up.

12:04PM   11   Q.   Helped him get up and then what happened?

12:04PM   12   A.   He walked up the three steps and went and sat in the

12:04PM   13   kitchen.

12:04PM   14   Q.   Okay.    Now, you testified that your father was fine after

12:04PM   15   this fall?

12:04PM   16   A.   Yes.

12:04PM   17   Q.   That he made no complaints of pain?

12:04PM   18   A.   Mm-hmm.

12:04PM   19   Q.   If the medical records indicate that upon admission to

12:04PM   20   Pine Lodge he was experiencing back pain, would you disagree

12:04PM   21   with that?

12:04PM   22   A.   One hundred percent.

12:04PM   23   Q.   Okay.

12:04PM   24   A.   He was fine.     I would have never left him if he was in

12:04PM   25   pain.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 104 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                  103

12:04PM    1   Q.   So, you are saying that on no occasion between the time

12:04PM    2   that the fall occurred, which you claim occurred on

12:04PM    3   September 5th and the time he was admitted on September 9th,

12:04PM    4   he never made any complaints of back pain?

12:04PM    5   A.   No.

12:04PM    6   Q.   He never made any complaints of anything else?

12:04PM    7   A.   He said he was fine.

12:04PM    8   Q.   Did you make any observations of any injury to his --

12:04PM    9   any -- note any mark on his body?

12:04PM   10   A.   I did not.

12:04PM   11   Q.   Okay.    Do you know if anyone else did?

12:04PM   12   A.   My brother said he had a scrape.          I'm not sure if it was

12:05PM   13   his elbow or --

12:05PM   14   Q.   Now, you haven't been asked this.         Was your father having

12:05PM   15   trouble with incontinence prior to September 9th when he was

12:05PM   16   admitted?

12:05PM   17   A.   He would have trouble going pee.

12:05PM   18   Q.   Yeah.    So, he had some problems controlling his

12:05PM   19   urinating?

12:05PM   20   A.   He didn't -- well, he didn't pee himself.

12:05PM   21   Q.   Okay.    So, he didn't -- wasn't having difficulty with

12:05PM   22   incontinence?

12:05PM   23   A.   He was having some like, the urgency to go.

12:05PM   24   Q.   And did -- okay.      And other than that, there were no

12:05PM   25   accidents, it's your testimony?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 105 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                  104

12:05PM    1   A.   He would have like, a little bit of like, dribble when he

12:05PM    2   would go, like couldn't get it all out.

12:05PM    3   Q.   Okay.    Was that condition worsening before he went to

12:05PM    4   Pine Lodge, to your knowledge?

12:06PM    5   A.   I don't remember.

12:06PM    6   Q.   Now, you also indicated that your father walked and could

12:06PM    7   walk.   Did your father walk -- when he walked, did he wheeze

12:06PM    8   ever, that you recall?

12:06PM    9   A.   If he was walking far, he would.

12:06PM   10   Q.   Okay.    And when you say far, what do you mean by that?

12:06PM   11   A.   Like, if we were going out of the house, like on a

12:06PM   12   long -- not in the house, long periods if he was walking far.

12:06PM   13   Q.   Okay.    So, what do you mean by walking far, though?

12:06PM   14   A.   Don't know.     Maybe 100 feet, 200 feet.    I'm not quite

12:06PM   15   sure.   In the house, he was okay.

12:06PM   16   Q.   Okay.    So, you understand that your father was prescribed

12:06PM   17   an inhaler, an Asmanex inhaler, prior to his admission to

12:07PM   18   Pine Lodge, correct?

12:07PM   19   A.   Yes.    He had a little puffer.

12:07PM   20   Q.   So, did he use it on occasion?

12:07PM   21   A.   He never really used it.

12:07PM   22   Q.   And you said, though, that when he walked outside he

12:07PM   23   would -- and he walked far, you described it as 100 feet, he

12:07PM   24   would wheeze?

12:07PM   25   A.   I'm not sure how hard it was for him to walk from my
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 106 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                  105

12:07PM    1   house to Denny's.       We were like, five houses or six houses

12:07PM    2   from there.

12:07PM    3   Q.   Okay.    And it's your testimony that he could walk there?

12:07PM    4   A.   Yeah.    He walked there all the time.

12:07PM    5   Q.   He walked?

12:07PM    6   A.   To Denny's.

12:07PM    7   Q.   Five or six houses down to Denny's for breakfast?

12:07PM    8   A.   Or dinner.

12:07PM    9   Q.   And he didn't wheeze at any point?

12:07PM   10   A.   Well, he would wheeze a little bit when he did that.

12:07PM   11   That was a far walk for him.

12:07PM   12   Q.   Yeah.

12:07PM   13   A.   Yeah.

12:07PM   14   Q.   And he -- when he walked, was his gait wide?

12:07PM   15   A.   It was normal.

12:07PM   16   Q.   It was a normal gait?

12:07PM   17   A.   Mm-hmm.

12:08PM   18   Q.   Now, you testified that you did not go to Pine Lodge when

12:08PM   19   your father was admitted there, correct?

12:08PM   20   A.   I did not go.

12:08PM   21   Q.   You had left for Florida that day, correct?

12:08PM   22   A.   Yes.

12:08PM   23   Q.   And you said that you did not visit your father at Pine

12:08PM   24   Lodge because you were in Florida, correct?

12:08PM   25   A.   I was in Florida.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 107 of 185
               GREASLEY    --   MS. FLEMING   --   8/20/19
                                                                                  106

12:08PM    1   Q.   Yet, you said that you spoke to your brother Paul every

12:08PM    2   day, correct?

12:08PM    3   A.   Yes.

12:08PM    4   Q.   Yet, you also testified that you didn't find out about

12:08PM    5   any fall until after the second fall, correct?

12:08PM    6   A.   Yes.

12:08PM    7   Q.   Did you realize that the first fall occurred on

12:08PM    8   September 10th?     Yes or no?

12:08PM    9   A.   Yes, but --

12:08PM   10   Q.   And the second fall occurred on September 12th, correct?

12:09PM   11   A.   I don't know.     I don't remember.

12:09PM   12   Q.   So, is it your testimony that your brother never told you

12:09PM   13   about the first fall?

12:09PM   14   A.   I don't think my brother knew about the first fall until

12:09PM   15   the next day.     They tried to call my brother-in-law Peter and

12:09PM   16   they didn't call my brother.

12:09PM   17   Q.   So, it's not -- it's your testimony that, even though you

12:09PM   18   spoke to your brother each day, he never told you about the

12:09PM   19   first fall until the second fall occurred?

12:09PM   20   A.   Yes.

12:09PM   21   Q.   Now, you testified that you came back from Florida to

12:09PM   22   Buffalo on September 12th, correct?

12:09PM   23   A.   Yes.

12:09PM   24   Q.   And that was after your brother told you about the second

12:10PM   25   fall, correct?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 108 of 185
               GREASLEY    --   MS. FLEMING   --    8/20/19
                                                                                     107

12:10PM    1   A.   Yes.

12:10PM    2   Q.   And you testified that you saw your father every day

12:10PM    3   while he was at the Buffalo VA Hospital, correct?

12:10PM    4   A.   Yes.

12:10PM    5   Q.   And is that true and accurate testimony?

12:10PM    6   A.   Yes.

12:10PM    7   Q.   Do you recall being deposed previously about this matter?

12:10PM    8   A.   Yes.

12:10PM    9               MS. FLEMING:   And I'm going to ask, Lisa, can you

12:10PM   10   bring up Joint Exhibit 11 -- Joint Exhibit 12?           I'm sorry.    On

12:10PM   11   page 61.    Okay.

12:10PM   12   BY MS. FLEMING:

12:11PM   13   Q.   At line 3 through 5:      Okay.     How many times did you go to

12:11PM   14   the Buffalo VA, then, if you recall?

12:11PM   15        Answer:     I don't remember.

12:11PM   16        So, is it your testimony that you did go to the hospital

12:11PM   17   every day, even though, at that time, you didn't remember how

12:11PM   18   many times you went?

12:11PM   19   A.   I can't imagine not going every day.

12:11PM   20               MR. MORATH:    Objection, Your Honor.       Again, it's not

12:11PM   21   inconsistent.     The question isn't, did you go every day?        It's

12:11PM   22   how many times did she go.          She could have went three times in

12:11PM   23   one day or four times in one day.          That's not a question that

12:11PM   24   was asked.

12:11PM   25               THE COURT:    All right.     No speeches.   Just rephrase
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 109 of 185
               GREASLEY    --   MS. FLEMING   --    8/20/19
                                                                                  108

12:11PM    1   your question, please.

12:11PM    2   BY MS. FLEMING:

12:11PM    3   Q.   Now, you had testified that you were -- your family --

12:11PM    4   you had decided to put, on September 16, 2013, to institute

12:12PM    5   comfort care measures for your father, correct?

12:12PM    6   A.   Yes.

12:12PM    7   Q.   And do you recall, did you make that decision -- did you

12:12PM    8   delay in making that decision until September 16th?

12:12PM    9   A.   It was September 16th.         They came earlier in the day and

12:12PM   10   were telling us that they thought that we should do that.

12:12PM   11   And we put it off for a little while that day, because I was

12:12PM   12   scared that once we did that, he was not going to be able to

12:12PM   13   talk to us anymore.

12:12PM   14   Q.   So, there was a delay of some hours before comfort care

12:12PM   15   measures were instituted, correct?

12:12PM   16   A.   Yes.

12:12PM   17   Q.   And that was because of the family decision, correct?

12:12PM   18   A.   Yes.

12:12PM   19   Q.   Now, you testified that your father was, you know, on

12:12PM   20   pain medication, correct, during the time he was

12:13PM   21   hospitalized?

12:13PM   22   A.   At respite?

12:13PM   23   Q.   At respite or -- no.      I'm talking about Buffalo VA, both

12:13PM   24   facilities, but at the Buffalo VA Hospital.

12:13PM   25   A.   Oh, yes.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 110 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                    109

12:13PM    1   Q.   And do you remember having a conversation with VA

12:13PM    2   providers who were recommending that your father be made more

12:13PM    3   comfortable and be given more potent medications at that

12:13PM    4   time?    Do you remember that?

12:13PM    5   A.   Yes.

12:13PM    6   Q.   And do you remember that you -- the family decided to

12:13PM    7   delay giving more potent medications?

12:13PM    8   A.   Yes.

12:13PM    9   Q.   And that was because why?

12:13PM   10   A.   Because I didn't want him not to communicate with us

12:13PM   11   anymore.     I just didn't want him to, you know, stop looking

12:13PM   12   at us.     I didn't want him to -- I wanted to keep him with us

12:13PM   13   for as long as we could.

12:14PM   14   Q.   Did you understand the pain medication would have helped

12:14PM   15   with his pain when you made that decision?

12:14PM   16   A.   No.    I thought it was just going to make him sleepy.

12:14PM   17   Q.   So, you didn't understand that --

12:14PM   18   A.   I thought it was end-of-life care.        I thought it was

12:14PM   19   going to --

12:14PM   20   Q.   So, you didn't understand that the pain medications would

12:14PM   21   have alleviated some of the pain he was in?

12:14PM   22   A.   We eventually did that day.         That night, we decided to

12:14PM   23   give it to him.

12:14PM   24   Q.   Okay.    So, there was a delay from the morning to the

12:14PM   25   evening?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 111 of 185
               GREASLEY       --   MS. FLEMING   --   8/20/19
                                                                                   110

12:14PM    1   A.     It was probably the afternoon to the evening, late

12:14PM    2   afternoon, I believe.

12:14PM    3   Q.     Now, you testified that you had one conversation with

12:14PM    4   your father, correct and that was when he told you that he

12:14PM    5   was hurt, correct?

12:14PM    6   A.     Yes.

12:14PM    7   Q.     And you had no other conversations with your father after

12:14PM    8   that?

12:14PM    9   A.     I had a lot of conversations with him and he couldn't --

12:14PM   10   like, I just told him that I loved him all day long and I

12:15PM   11   don't know if you call that, you know.

12:15PM   12   Q.     Did your father respond verbally?

12:15PM   13   A.     He did.      He would breathe I love you back and ask for my

12:15PM   14   mom.    He would lip it, do you know what I mean?       You know,

12:15PM   15   like, I love you.         He couldn't really --

12:15PM   16   Q.     So, he didn't verbalize it, that he --

12:15PM   17   A.     He did when I first got there, but then as the time went

12:15PM   18   on, he was still just mouthing it.

12:15PM   19   Q.     Okay.

12:15PM   20                  MS. FLEMING:    Lisa, could you bring up Joint

12:15PM   21   Exhibit 12, page 55?          Okay.

12:15PM   22   BY MS. FLEMING:

12:15PM   23   Q.     Lines 15 through 19:       And why -- you didn't have any

12:16PM   24   further conversations with him?

12:16PM   25          Answer:      No.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 112 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                  111

12:16PM    1        And why was that?

12:16PM    2        He never answered me.

12:16PM    3        Do you recall that testimony?

12:16PM    4   A.   Yes.

12:16PM    5   Q.   Now, you were asked a few questions about a conversation

12:17PM    6   that was tape recorded after your father died, correct?

12:17PM    7   A.   Yes.

12:17PM    8   Q.   And that was with some VA providers, correct?

12:17PM    9   A.   Yes.

12:17PM   10   Q.   And you -- did you know who those VA providers were?

12:17PM   11   A.   They were the doctors from the VA.

12:17PM   12   Q.   But you never visited your father while he was in respite

12:17PM   13   care, correct?

12:17PM   14   A.   No, I did not.

12:17PM   15   Q.   You never met Dr. Maller, correct?

12:17PM   16   A.   I never -- no, I never met him.

12:17PM   17   Q.   And you probably never even knew who Dr. Maller was,

12:17PM   18   correct?

12:17PM   19   A.   I know my brother mentioned his name.

12:17PM   20   Q.   Were you aware that Dr. Maller never provided direct care

12:17PM   21   to Mr. -- your father?

12:17PM   22   A.   No, I'm not.

12:17PM   23   Q.   Okay.    So, do you know his title or what his status was

12:17PM   24   with respect to the care and treatment of your father?

12:17PM   25   A.   No, I don't.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 113 of 185
               GREASLEY     --   MS. FLEMING   --   8/20/19
                                                                                  112

12:17PM    1   Q.   But yet, you can identify his voice on the tape

12:17PM    2   recording?

12:17PM    3   A.   No.    I know that's who my brother was talking to.

12:17PM    4   Q.   So, how did you know that?

12:17PM    5   A.   That's what he just told me, that was the doctor that was

12:17PM    6   involved.

12:18PM    7   Q.   The doctor that was involved?

12:18PM    8   A.   Yeah.    The doctor that --

12:18PM    9   Q.   And that's what your brother told you?

12:18PM   10   A.   Mm-hmm.

12:18PM   11   Q.   Okay.    Now, you testified today that your brother asked

12:18PM   12   you to do the tape recording, correct?

12:18PM   13   A.   Yes.

12:18PM   14   Q.   Now, do you recall being asked that question at your

12:18PM   15   deposition --

12:18PM   16                MS. FLEMING:   Lisa, can you please bring up Joint

12:18PM   17   Exhibit 12, page 66, lines 8 through 12?

12:18PM   18   BY MS. FLEMING:

12:18PM   19   Q.   And why did you tape the whole conversation or only part

12:18PM   20   of it?

12:18PM   21        You'd have to ask Paul, because he did it.        And I don't

12:19PM   22   know if he did it from the beginning or he just thought about

12:19PM   23   doing it.

12:19PM   24        Do you remember that testimony, Ms. Greasley?

12:19PM   25   A.   Yes, because I wasn't there for the whole conversation.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 114 of 185
               GREASLEY     --   MR. MORATH    --   8/20/19
                                                                                    113

12:19PM    1                MS. FLEMING:      May I just ask co-counsel?   Thank you,

12:19PM    2   Ms. Greasley, I have no further questions.          Thank you, Your

12:19PM    3   Honor.

12:19PM    4                MR. MORATH:    Very few, Your Honor.

12:19PM    5

12:20PM    6                              REDIRECT EXAMINATION

12:20PM    7

12:20PM    8   BY MR. MORATH:

12:20PM    9   Q.   Ms. Greasley, if I may?         I just want to clear up a few

12:20PM   10   things.

12:20PM   11   A.   Sure.

12:20PM   12   Q.   There was some questioning about when you moved home

12:20PM   13   versus when you moved back.          And I believe during my direct

12:20PM   14   exam, you had told me that you moved home in 2007 --

12:20PM   15   A.   Yes.

12:20PM   16   Q.   -- is that correct?

12:20PM   17   A.   Yes.

12:20PM   18   Q.   And at some point, you moved out for a period of time?

12:20PM   19   A.   I did.

12:20PM   20   Q.   Okay.    And you couldn't remember when that was?

12:20PM   21   A.   No.

12:20PM   22   Q.   And you were showed a portion of your transcript that

12:20PM   23   talked about 2012 is when you moved back?

12:20PM   24   A.   Okay.

12:20PM   25   Q.   Is that the time -- is that when you moved back after you
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 115 of 185
               GREASLEY    --   MR. MORATH    --   8/20/19
                                                                                   114

12:20PM    1   moved out for that short period of time?

12:20PM    2               MS. FLEMING:      Objection.      Leading.

12:20PM    3               MR. MORATH:    It's redirect, Judge.

12:20PM    4               THE COURT:    Overruled.     Go ahead.

12:20PM    5               THE WITNESS:      Yes, it is.

12:20PM    6   BY MR. MORATH:

12:20PM    7   Q.   So, it is true that you moved home in 2007?

12:20PM    8   A.   Yes.

12:20PM    9   Q.   Now, Ms. Fleming asked you about the conversations that

12:20PM   10   Paul had with you on the phone and the fact that he didn't

12:21PM   11   tell you about the first fall and told you about both falls

12:21PM   12   at once.    And you made a comment that you don't believe that

12:21PM   13   Paul knew about the first fall until the following day.            What

12:21PM   14   did you mean by that?

12:21PM   15   A.   Because they tried to call my brother-in-law Peter and

12:21PM   16   not my brother.

12:21PM   17   Q.   They called the wrong person?

12:21PM   18   A.   Yes, they called the wrong person.

12:21PM   19               MS. FLEMING:      Objection, Your Honor.     He's leading.

12:21PM   20               THE COURT:    Overruled.

12:21PM   21   BY MR. MORATH:

12:21PM   22   Q.   Do you know that Dr. Maller is the Medical Director of

12:21PM   23   Pine Lodge?

12:21PM   24   A.   No.

12:21PM   25               MR. MORATH:    No further questions, Your Honor.       Thank
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 116 of 185
               GREASLEY    --   MR. MORATH    --     8/20/19
                                                                                     115

12:21PM    1   you.

12:21PM    2               THE COURT:    Thank you, ma'am.

12:21PM    3               THE WITNESS:      You're welcome.    Thank you.

12:21PM    4   (Witness excused at 12:21 p.m.)

12:21PM    5               MS. FLEMING:      Nothing further, Your Honor.    Thank

12:21PM    6   you.

12:21PM    7               THE COURT:    We'll take a luncheon break and return at

12:21PM    8   1:30.

12:21PM    9               MS. FLEMING:      1:30, Your Honor?

12:21PM   10               THE COURT:    1:30.

12:21PM   11               MS. FLEMING:      Thank you.

12:21PM   12               THE COURT:    Court will be in recess.

12:21PM   13               THE CLERK:    All rise.

12:21PM   14   (Luncheon recess.)

01:31PM   15               THE COURT:    Okay.     We're going to go from now until

01:31PM   16   about 11:15 and we'll adjourn until tomorrow at 11:15.

01:31PM   17               THE CLERK:    We'll go until 3:15.

01:31PM   18               THE COURT:    3:15.     What did I say, 11:15?    I think

01:31PM   19   that's already passed.        Thank you.

01:31PM   20               MR. MORATH:    Plaintiff calls Nurse Practitioner Kevin

01:31PM   21   Hennessy.

01:31PM   22               THE CLERK:    Please state your full name and spell

01:31PM   23   your last name for the record.

01:31PM   24               THE WITNESS:      Sure.     It's Kevin Lynch Hennessy,

01:31PM   25   H-E-N-N-E-S-S-Y.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 117 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                  116

01:32PM    1   (The witness was sworn at 1:32 p.m.)

01:32PM    2                MR. MORATH:   May I begin, Your Honor?

01:32PM    3                THE COURT:    Yes, please.

01:32PM    4

01:32PM    5                              DIRECT EXAMINATION

01:32PM    6

01:32PM    7   BY MR. MORATH:

01:32PM    8   Q.   Good afternoon, Mr. Hennessy.

01:32PM    9   A.   Good afternoon.

01:32PM   10   Q.   Sir, you are a registered nurse practitioner in New York

01:32PM   11   State?

01:32PM   12   A.   I am.

01:32PM   13   Q.   And when were you first registered?

01:32PM   14   A.   In 2007.

01:32PM   15   Q.   And have you been continuously registered since then?

01:32PM   16   A.   Yes.

01:32PM   17   Q.   Now, I understand that you worked for the Veteran's

01:32PM   18   Administration in 2013?

01:32PM   19   A.   Yes.

01:32PM   20   Q.   And what was your position at that time?

01:33PM   21   A.   I was a nurse practitioner at that time.

01:33PM   22   Q.   And how long had you been employed with the VA?

01:33PM   23   A.   Since 2005.

01:33PM   24   Q.   And did you work at any particular facilities within the

01:33PM   25   VA system?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 118 of 185
               HENNESSY     --    MR. MORATH    --   8/20/19
                                                                                      117

01:33PM    1   A.   I did.       I worked at the -- in the emergency room from

01:33PM    2   2005 to 2007.       And then from, 2007 to 2009, I worked in

01:33PM    3   regular primary care.           And then I moved along.   In 2009, I

01:33PM    4   moved into the position of home-based primary care.

01:33PM    5   Q.   So, the ER, was that the Buffalo VA Hospital?

01:33PM    6   A.   Yes.

01:33PM    7   Q.   And then the primary care, is that the two primary care

01:33PM    8   groups; you work in one of those?

01:33PM    9   A.   Yes.    I worked in primary care group 2.

01:33PM   10   Q.   So, from 2009 forward, you worked in the home-based care?

01:33PM   11   A.   Yes.

01:33PM   12   Q.   Can you tell me a little bit about what that home-based

01:33PM   13   care is?

01:33PM   14   A.   Sure.    Home-based primary care is a -- we take care of

01:33PM   15   veterans that live at home because they're too ill to get in

01:34PM   16   for regular primary care appointments anymore.            So, a lot of

01:34PM   17   our veterans suffer from different ailments that they can't

01:34PM   18   physically get in any longer into our regular primary care.

01:34PM   19   Q.   Well, certainly there's times that it's not that they're

01:34PM   20   too ill; they don't drive anymore or it's easier for the

01:34PM   21   family, right?

01:34PM   22   A.   It is.       Like, the vast majority of our patients can't get

01:34PM   23   up and down stairs any longer.            They don't drive.   Yes,

01:34PM   24   that's correct.

01:34PM   25   Q.   So, certainly, there are patients, including
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 119 of 185
               HENNESSY   --    MR. MORATH   --   8/20/19
                                                                                   118

01:34PM    1   Mr. Marranco, that you would visit, home care, who could

01:34PM    2   still get up and down stairs except that they simply didn't

01:34PM    3   drive anymore?

01:34PM    4   A.   He didn't drive but -- he didn't --

01:34PM    5              THE COURT:    That's a compound question.     Will you

01:34PM    6   break that down?

01:34PM    7              MR. MORATH:    Sure, Judge.

01:34PM    8              THE COURT:    And it's very leading.

01:34PM    9              MR. MORATH:    I'm sorry?

01:35PM   10              THE COURT:    Leading.

01:35PM   11              MR. MORATH:    Judge, these are employees of the

01:35PM   12   defendant.      They're adverse by definition, under the rules.

01:35PM   13   I'm trying not to lead too much, but I believe I have the

01:35PM   14   authority, under the law, to do it if I have to.

01:35PM   15              THE COURT:    I'll give you a little latitude.

01:35PM   16              MR. MORATH:    Thank you, Judge.

01:35PM   17              THE COURT:    But I don't want you testifying.

01:35PM   18              MR. MORATH:    Very well.     Thank you.

01:35PM   19   BY MR. MORATH:

01:35PM   20   Q.   Let's talk about the community living center in Batavia.

01:35PM   21   Did you ever actually work at that facility, one of the

01:35PM   22   lodges there?

01:35PM   23   A.   I have not.

01:35PM   24   Q.   Are you familiar with those?

01:35PM   25   A.   I am familiar with the base, but I have never even been
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 120 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                  119

01:35PM    1   out to see them.

01:35PM    2   Q.   Do you understand that one of the lodges there -- they

01:35PM    3   call them one of the lodges -- is Pine Lodge.         It's a respite

01:35PM    4   facility?

01:35PM    5   A.   I have heard of it.

01:35PM    6   Q.   But you have never been out there?

01:35PM    7   A.   I have never physically seen that.

01:35PM    8   Q.   So, it's fair to say you couldn't -- or can you tell me

01:35PM    9   the type of care that facility provides?

01:35PM   10   A.   I cannot.

01:35PM   11   Q.   Now, of course, Michael Marranco was one of the veterans

01:35PM   12   that you performed these home visits for?

01:35PM   13   A.   That's correct.

01:35PM   14   Q.   And so you recall, did you ever see Michael Marranco

01:36PM   15   outside of his home?

01:36PM   16   A.   No.

01:36PM   17   Q.   So, any visit that you had would have been at his home on

01:36PM   18   Linden Avenue in Buffalo?

01:36PM   19   A.   That's correct.

01:36PM   20   Q.   Did you have a chance to look through any of the notes or

01:36PM   21   records from your time caring for Mr. Marranco at his home?

01:36PM   22   A.   I'm sorry.     Can you repeat the question?

01:36PM   23   Q.   Sure.    Did you look at any of your records before coming

01:36PM   24   in here today?

01:36PM   25   A.   I did.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 121 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                    120

01:36PM    1   Q.   And before you looked at the records to come in here

01:36PM    2   today, when is the last time that you looked at anything that

01:36PM    3   had anything to do with Mr. Marranco?

01:36PM    4   A.   2013.

01:36PM    5   Q.   Do you recall, roughly, the first time you saw

01:36PM    6   Mr. Marranco at his house?

01:36PM    7   A.   I do not.

01:36PM    8   Q.   I have -- I saw your name in some notes that don't

01:36PM    9   necessarily concern the case but were from 2011, 2012.             Does

01:36PM   10   that sound possible, that you saw him as early as 2011?

01:36PM   11   A.   Yes.

01:36PM   12                THE COURT:   We don't deal in possibilities.     You said

01:37PM   13   possible.     We're interested in facts.      Anything is possible, I

01:37PM   14   guess, in this world, but do not phrase the word possible.            I

01:37PM   15   am going to sustain the next time that's used.

01:37PM   16   BY MR. MORATH:

01:37PM   17   Q.   Do you have any reason to dispute that you saw

01:37PM   18   Mr. Marranco as early as 2011?

01:37PM   19   A.   No.

01:37PM   20   Q.   And do you have any idea how many times you saw him at

01:37PM   21   his home?

01:37PM   22   A.   I have no clue.      It was more than at least once a year.

01:37PM   23   That, I can say for a fact.

01:37PM   24   Q.   One or two times a year?

01:37PM   25   A.   Minimally, yes.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 122 of 185
               HENNESSY   --   MR. MORATH   --    8/20/19
                                                                                    121

01:37PM    1   Q.   That would have been from 2000 -- certainly, 2012, 2013?

01:37PM    2   A.   Correct.

01:37PM    3   Q.   And the two times a year that you would see him, what

01:37PM    4   type of --

01:37PM    5              MR. KHALIL:   Objection.      He said that -- he's

01:37PM    6   mischaracterizing the testimony.         It was, at minimum, one to

01:37PM    7   two times a year.

01:37PM    8              THE COURT:    Rephrase your question, sir.

01:37PM    9   BY MR. MORATH:

01:38PM   10   Q.   The times that you would see him, at minimum, one to two

01:38PM   11   times per year, what kind of visits would these be?

01:38PM   12   A.   They would be -- one was definitely part of the annual

01:38PM   13   physical and the other one would be just follow up, to see

01:38PM   14   how the patient was doing at the time.        Just, you know, it

01:38PM   15   was just -- we tried to get in to see him.

01:38PM   16        But a lot of times, we'd go to see him and we could hear

01:38PM   17   the patient in the house.         We'd schedule visits, but, you

01:38PM   18   know, we'd let the family know we had a scheduled visit.            And

01:38PM   19   then we'd hear the patient and his wife in the house and then

01:38PM   20   we'd ring the doorbell.      Nobody would answer the door.         So,

01:38PM   21   we'd have to reschedule visits after that.

01:38PM   22   Q.   Now, when you say we, who is we?

01:38PM   23   A.   A lot of times the nurse and I would go together in order

01:38PM   24   to kind of consolidate things because, again, it was

01:38PM   25   difficult to get in to see the patient on occasion.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 123 of 185
               HENNESSY    --   MR. MORATH   --   8/20/19
                                                                                  122

01:38PM    1   Q.   Who was the nurse?

01:38PM    2   A.   Mr. Burzynski.

01:39PM    3   Q.   And focusing just on 2012-2013 timeframe, were you and --

01:39PM    4   is his first name Theo?

01:39PM    5   A.   Thaddeus.

01:39PM    6   Q.   Thaddeus.    Were you and Thaddeus the only two individuals

01:39PM    7   from home care who would visit him at his house?

01:39PM    8   A.   No.    There was -- we have a whole team who sees these

01:39PM    9   cases.     Again, these are very ill patients, so we have a

01:39PM   10   whole team of patients that see them.        We have a dietitian

01:39PM   11   that sees them.     We have physical therapy that sees them.

01:39PM   12   Occupational therapy, dieticians, social workers.

01:39PM   13   Q.   And how many times a year would they go see Mr. Marranco?

01:39PM   14   A.   Everybody was mandated to see the patient at least once a

01:39PM   15   year but, again, it depends on what the situation was and

01:39PM   16   they could go out more frequently as well.

01:39PM   17   Q.   Now, could the family also call you if they had a

01:39PM   18   specific concern?

01:39PM   19   A.   Absolutely and even after hours they could call.         We have

01:40PM   20   a triage phone line that we give all our patients with an 800

01:40PM   21   number.    So, even on the weekends, if there was a problem at

01:40PM   22   home or in the evening hours, they could call the triage line

01:40PM   23   as well.

01:40PM   24   Q.   With respect to nurses, whether registered nurse, nurse

01:40PM   25   practitioner, was it just you and Thaddeus that went and saw
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 124 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                  123

01:40PM    1   Mr. Marranco?

01:40PM    2   A.   Yes.

01:40PM    3   Q.   Okay.    So, no other nurses?

01:40PM    4   A.   No, but let me just clarify that.        If --

01:40PM    5   Q.   Just wait for the next question.

01:40PM    6   A.   Okay.

01:40PM    7   Q.   Now, you mentioned that at least one of those visits per

01:40PM    8   year was an annual physical, right?

01:40PM    9   A.   That's correct.

01:40PM   10   Q.   Did you perform any type of assessment on Mr. Marranco

01:40PM   11   any time you were at his house?

01:40PM   12   A.   Yes.

01:40PM   13   Q.   Tell me what you would perform, whether it was the annual

01:40PM   14   physical or another visit, what would you certainly do on a

01:41PM   15   visit?

01:41PM   16   A.   On an annual physical, they could get maybe a full head

01:41PM   17   to toe.     And on a follow-up visit, it would be more of a

01:41PM   18   focused physical exam.         And certainly, if there was something

01:41PM   19   more problematic going on at that time, they would get looked

01:41PM   20   over for that as well.

01:41PM   21   Q.   And certainly you would always want to examine a patient

01:41PM   22   sufficient enough to see if they had any new injuries?

01:41PM   23   A.   That's correct.

01:41PM   24   Q.   And if you found a new injury, you would make a note of

01:41PM   25   it in your records?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 125 of 185
               HENNESSY      --   MR. MORATH   --   8/20/19
                                                                                   124

01:41PM    1   A.     That's correct.

01:41PM    2   Q.     Now, you mentioned Mr. Marranco's family.      Did you know

01:41PM    3   Paul Marranco?       You remember Paul?

01:41PM    4   A.     I did.

01:41PM    5   Q.     What about his daughter, Loretta?

01:41PM    6   A.     Yes.   She lived upstairs from the patient.

01:41PM    7   Q.     And when you went to see Mr. Marranco, were you and Theo

01:41PM    8   always together or was it sometimes just you -- not just with

01:41PM    9   the nurses, sometimes just you, sometimes just Theo?

01:41PM   10   A.     There was an occasion when it was -- we would split up

01:41PM   11   and not go together.

01:42PM   12   Q.     So it varied?

01:42PM   13   A.     Yes.

01:42PM   14   Q.     And on the visits that you went to see Mr. Marranco, do

01:42PM   15   you recall either Paul or Loretta being there?

01:42PM   16   A.     Yes.   The patient had dementia and so did the wife.        So,

01:42PM   17   we would want a family member there so that we could

01:42PM   18   communicate with somebody who could give us any pertinent

01:42PM   19   information that we would need.

01:42PM   20   Q.     So, you would ask the questions, how he's doing and have

01:42PM   21   you noted any changes, things of that nature to the family?

01:42PM   22   A.     That's correct.

01:42PM   23   Q.     Living with them, they'd be in the best position to tell

01:42PM   24   you?

01:42PM   25   A.     That's correct.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 126 of 185
               HENNESSY   --   MR. MORATH    --   8/20/19
                                                                                   125

01:42PM    1   Q.    If the family mentioned any concerns or changes, you'd

01:42PM    2   certainly make a note of that?

01:42PM    3   A.    That's correct.

01:42PM    4   Q.    And would that be your normal practice any time you were

01:42PM    5   at the house to, you know, specifically ask Loretta or Paul

01:42PM    6   if Michael was having any new issues?

01:42PM    7   A.    It is, yes.

01:42PM    8   Q.    And would that be -- if you know, would that be the other

01:43PM    9   nurses' practice as well?

01:43PM   10              MR. KHALIL:     Objection.

01:43PM   11              THE WITNESS:      I can't speak for them.   I don't know.

01:43PM   12              THE COURT:    Overruled.

01:43PM   13              THE WITNESS:      I was -- oh, go ahead.    I'm sorry.

01:43PM   14   BY MR. MORATH:

01:43PM   15   Q.    Would that be the practice of all the nurses at the home

01:43PM   16   care facility?

01:43PM   17   A.    I can't speak for them.

01:43PM   18   Q.    You certainly would ask?

01:43PM   19   A.    I certainly would.

01:43PM   20   Q.    Did you have any -- as an LPN -- I'm sorry -- as a NP,

01:43PM   21   did you have any supervisory position over just the RNs or

01:43PM   22   anyone else who went out there?

01:43PM   23   A.    I would -- we would be in the clinical lead.       And then,

01:43PM   24   you know, the nurse would follow below us and so forth, so

01:43PM   25   on.   We -- we wrote the orders, so that the staff below us
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 127 of 185
               HENNESSY    --   MR. MORATH   --   8/20/19
                                                                                    126

01:43PM    1   would, you know, follow through with the orders.

01:43PM    2   Q.   And when you were at -- individually, you were personally

01:43PM    3   at Mr. Marranco's house, for any reason, would you always

01:43PM    4   test his gait?

01:43PM    5   A.   He had advanced dementia, so if he allowed us to.         You

01:44PM    6   know, there were times when he would just walk away from the

01:44PM    7   table but, you know, nothing specific.        You know, we couldn't

01:44PM    8   always do a full physical exam, but we did watch him get up

01:44PM    9   and walk away and we would note that.

01:44PM   10   Q.   So, did you always test his gait?       In some fashion, you

01:44PM   11   watched him walk every visit?         Yes?

01:44PM   12   A.   Yes.

01:44PM   13   Q.   Did you always check his blood pressure?

01:44PM   14   A.   Yes.

01:44PM   15   Q.   Did you check any range of motion in his arms, legs?

01:44PM   16   A.   Yes.

01:44PM   17   Q.   Every visit?

01:44PM   18   A.   No.

01:44PM   19   Q.   And would you question the family as to any changes in

01:44PM   20   his ability to do his activities of daily living?

01:44PM   21   A.   Yes.

01:44PM   22   Q.   And if there were any changes, you would make notes of

01:45PM   23   that?

01:45PM   24   A.   Yes.   I know he was getting combative with the son when

01:45PM   25   they were doing ADLs and then, he had a home health aide as
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 128 of 185
               HENNESSY       --   MR. MORATH   --   8/20/19
                                                                                     127

01:45PM    1   well.    And he was not --

01:45PM    2   Q.     Okay.    I'm not -- I promise you you're going to get

01:45PM    3   questions -- this will move along sooner if you just answer

01:45PM    4   the question --

01:45PM    5   A.     Sure.

01:45PM    6   Q.     -- and we'll just keep going.            Now, I'm sure you

01:45PM    7   understand that Mr. Marranco was admitted to Pine Lodge for

01:45PM    8   what was supposed to be a two-week respite stay on September

01:45PM    9   9th?

01:45PM   10   A.     Yes.

01:45PM   11   Q.     Now, I believe, according to the records, you were at his

01:45PM   12   home approximately five days before that, on September 4th?

01:45PM   13   A.     No, that's incorrect.

01:46PM   14   Q.     It was a long-term care admission evaluation though?

01:46PM   15   A.     That's just a report given to the person that's going to

01:46PM   16   take over the care for the patient going into respite.              It's

01:46PM   17   more of a what's been going on.

01:46PM   18   Q.     And where did you get that information from?

01:46PM   19   A.     I took it from -- if you look under vitals in that note,

01:46PM   20   it's -- 7/25 is where I last physically saw the patient

01:46PM   21   myself.

01:46PM   22   Q.     Okay.    So, we're going to look at the note in a second.

01:46PM   23   I just want to be clear.          You were the only nurse

01:46PM   24   practitioner that would see Mr. Marranco at his home?

01:46PM   25   A.     Correct.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 129 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                    128

01:46PM    1   Q.   And the last time you physically saw him before his

01:47PM    2   admission to respite care was in July?

01:47PM    3   A.   July 25th, 2013.

01:47PM    4   Q.   So, he was not seen -- the process of admitting him to

01:47PM    5   respite facility, he was not seen by an NP?

01:47PM    6   A.   That's correct.

01:47PM    7   Q.   Okay.

01:47PM    8                MR. MORATH:   If we could take a look at Exhibit --

01:47PM    9   part of 47C.      It's page -- begins at page 548.       Sorry.    The

01:47PM   10   first page we're going to look at is 554 is the exact page.

01:48PM   11                THE COURT:    Page 554?

01:48PM   12                MR. MORATH:   Correct, Your Honor.       Ready, Your Honor?

01:49PM   13   I didn't know if you found it yet.            I apologize.

01:49PM   14   BY MR. MORATH:

01:49PM   15   Q.   Can you see that okay?

01:49PM   16   A.   I can.

01:49PM   17   Q.   Okay.    What is the purpose of this note that we're

01:49PM   18   looking at here?      This one that's titled Administrative Note

01:49PM   19   September 4th at 0939?

01:49PM   20   A.   This is a 1010M.      It's a schedule to let the nursing home

01:49PM   21   in Batavia know that this patient is going to be scheduled to

01:49PM   22   be coming out to their facility for his respite stay.

01:49PM   23   Q.   And do you recall how you found out that this was

01:49PM   24   happening?

01:50PM   25   A.   Probably a social worker informed me.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 130 of 185
               HENNESSY       --   MR. MORATH   --   8/20/19
                                                                                      129

01:50PM    1   Q.     And it has here many diagnoses of dementia and he's

01:50PM    2   heading off to Pine Lodge.            Where it says Pine, I guess?

01:50PM    3   A.     I'm sorry.     Let me just --

01:50PM    4   Q.     Right below date of admission of September 9th.

01:50PM    5   A.     Okay.    Dementia.    Yeah.     And it says check in -- ward,

01:50PM    6   Pine.    Yes.

01:50PM    7   Q.     And then we see attending physician Maller.         Who is

01:50PM    8   Dr. Maller?

01:50PM    9   A.     Dr. Marc Maller is the head of the medical out at

01:50PM   10   Batavia.

01:50PM   11   Q.     So, he's the head of the medical end of the Pine Lodge

01:50PM   12   facility?

01:50PM   13   A.     Correct.     Yes.

01:50PM   14   Q.     Okay.

01:50PM   15                  MR. MORATH:   If we can flip to the next page, 555.

01:50PM   16   BY MR. MORATH:

01:51PM   17   Q.     And this is the document we were talking about a moment

01:51PM   18   ago.    It's titled long-term care Admission Evaluation Note.

01:51PM   19                  THE COURT:    Where are you reading?

01:51PM   20                  MR. MORATH:   Page 555.

01:51PM   21                  THE COURT:    Where?

01:51PM   22                  MR. MORATH:   Almost last at the top, right below the

01:51PM   23   solid line.

01:51PM   24                  THE COURT:    Oh, okay.

01:51PM   25
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 131 of 185
               HENNESSY   --   MR. MORATH   --   8/20/19
                                                                                    130

01:51PM    1   BY MR. MORATH:

01:51PM    2   Q.   And then the date of the note is September 4th, 2013 and

01:51PM    3   it was authorized by you?

01:51PM    4   A.   That's correct.

01:51PM    5   Q.   And what is the purpose of this note?

01:51PM    6   A.   This note is basically a report to the oncoming people to

01:51PM    7   let them know what kind of issues have been going on with the

01:51PM    8   patient as they're entering into somebody else's care.             So,

01:51PM    9   it's like a handoff.

01:51PM   10   Q.   When you say handoff, so, this is intended to inform the

01:51PM   11   people at Pine Lodge of that information?

01:51PM   12   A.   That's correct.

01:52PM   13   Q.   And it's your testimony that the information that you

01:52PM   14   used to inform them of his conditions was back from July?

01:52PM   15   A.   July 25th, 2013.

01:52PM   16   Q.   So, it's not the practice of the -- your practice to go

01:52PM   17   out and see a patient closer in time to when he's going to be

01:52PM   18   admitted to Pine Lodge?

01:52PM   19   A.   It's within 45 days.     It's a reasonable amount of time

01:52PM   20   between the time that he's -- from his annual physical to the

01:52PM   21   time he's going.    And on admission into Pine Lodge, he'd be

01:52PM   22   seen by another provider going in.

01:52PM   23   Q.   So, you're comfortable that the information you've

01:52PM   24   provided to Pine Lodge would have been accurate and up to

01:52PM   25   date?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 132 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                   131

01:52PM    1   A.   That's correct.

01:52PM    2   Q.   And do you know, is this note -- how is this note

01:52PM    3   physically or electronically transmitted to Pine Lodge?

01:52PM    4   A.   It's uploaded into the patient's medical record.         And

01:52PM    5   then, the person -- anybody who has access to that patient's

01:53PM    6   medical record will be able to access that note.

01:53PM    7   Q.   And was the part of this purpose, this note, was it to

01:53PM    8   make any determination whether or not he was stable enough to

01:53PM    9   go to Pine Lodge?

01:53PM   10   A.   Yes.

01:53PM   11   Q.   And you felt that he was, based off of this information?

01:53PM   12   A.   This is correct.

01:53PM   13   Q.   And I think a little more than halfway down here, you

01:53PM   14   state, pretty well medically stable?

01:53PM   15   A.   I do put medically stable.

01:53PM   16   Q.   Okay.

01:53PM   17   A.   But when I write that, it just means that the patient

01:53PM   18   hasn't had any hospitalizations or anything within the

01:53PM   19   last --

01:53PM   20   Q.   Sure.

01:53PM   21   A.   Okay.

01:53PM   22   Q.   And do you know if you were to deem the person -- if you

01:53PM   23   were to deem Mr. Marranco to be not be medically stable, do

01:53PM   24   you know if he would have been permitted to enter respite?

01:53PM   25   A.   I don't know.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 133 of 185
               HENNESSY   --    MR. MORATH    --    8/20/19
                                                                                      132

01:53PM    1   Q.   Do you know if respite has the ability to care for

01:53PM    2   somebody who is not medically stable?

01:54PM    3   A.   They have a full team out there, so it's, you know -- I

01:54PM    4   can't really make that determination.

01:54PM    5   Q.   Fair enough.    If we look at the note, right in the middle

01:54PM    6   there, where it says physical or mental limitations, can you

01:54PM    7   see that right in the middle?

01:54PM    8   A.   Does require --

01:54PM    9   Q.   Right before the main paragraph, basically.

01:54PM   10   A.   Recent acute illness.          Primary diagnosis.

01:54PM   11   Q.   For his age.    It says chronic illness, physical or mental

01:54PM   12   limitations.

01:54PM   13   A.   Yes, I do see that.

01:54PM   14   Q.   Now, there you note -- under that title, you note that he

01:54PM   15   did not require supplemental oxygen?

01:55PM   16   A.   That's correct.

01:55PM   17   Q.   Do you ever remember visiting Mr. Marranco at home and

01:55PM   18   seeing him on supplemental oxygen?

01:55PM   19   A.   I do not.

01:55PM   20   Q.   We flip to the next page, 556.            Right at the top there,

01:55PM   21   it says, activity restrictions and then it says, no.            What

01:55PM   22   does that mean?

01:55PM   23   A.   When he got up to Batavia, there would be no activity

01:55PM   24   restrictions for him.         So, if they took him to participate in

01:55PM   25   some type of event, you know, like if they're holding some
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 134 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                        133

01:55PM    1   type of thing going on there, he wouldn't be restricted from

01:55PM    2   going to it.

01:55PM    3   Q.   Next thing we have is weight bearing, full.             What does

01:55PM    4   that mean?

01:55PM    5   A.   Means that he was able to stand up on his own and bear

01:55PM    6   his weight.

01:55PM    7                THE COURT:    Mr. Morath, you're on 556?

01:55PM    8                MR. MORATH:   Yes, Judge.

01:55PM    9                THE COURT:    Where are you reading?

01:55PM   10                MR. MORATH:   Right at the top.

01:56PM   11                THE COURT:    At the top of the page?

01:56PM   12                MR. MORATH:   Yes.     It says activity restrictions, no.

01:56PM   13   And under that it says, weight bearing, full.

01:56PM   14                THE COURT:    Wait a second.      I see where it says

01:56PM   15   activity restrictions.         It says none.    All right.    What else

01:56PM   16   did you just ask?

01:56PM   17                MR. MORATH:   Right underneath it, weight bearing,

01:56PM   18   full.

01:56PM   19                THE COURT:    Okay.

01:56PM   20   BY MR. MORATH:

01:56PM   21   Q.   Once again, can you explain what that means?

01:56PM   22   A.   Sure.    It means the patient was able to stand up on his

01:56PM   23   own weight.

01:56PM   24   Q.   And that was true every time you saw Mr. Marranco?

01:56PM   25   A.   It's hard for me to say.        There might have been a time or
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 135 of 185
               HENNESSY    --   MR. MORATH   --   8/20/19
                                                                                  134

01:56PM    1   two where he didn't stand up.         So, it wouldn't be fair for me

01:56PM    2   to make that statement.

01:56PM    3   Q.   And when you say he did stand up, you mean he simply

01:56PM    4   didn't.     Would you agree with me, you never asked him to

01:56PM    5   stand and he physically couldn't?

01:56PM    6   A.   It's a possibility.

01:57PM    7   Q.   Next thing we have is ambulatory without assistance.

01:57PM    8   A.   It means the patient was ambulating.        He didn't have any

01:57PM    9   assistance, but because of his cognitive dysfunction, even

01:57PM   10   when we gave him stuff to use, he wouldn't use it anyway.          He

01:57PM   11   needed to be physically cued.         And even if he was physically

01:57PM   12   cued doesn't necessarily mean he always uses that as well.

01:57PM   13   Q.   But he could walk, right?

01:57PM   14   A.   I mean, he could walk, but does it mean he was stable,

01:57PM   15   his gait was perfect, that would be to determine.

01:57PM   16   Q.   And do you ever recall, in any of your visits, either

01:57PM   17   through what Mr. Marranco told you or through what the family

01:57PM   18   told you, that he couldn't walk anymore in any fashion?

01:57PM   19   A.   No.

01:57PM   20   Q.   And then you -- a little further down, you review -- or

01:58PM   21   you list the medications he's taking?

01:58PM   22   A.   Yes.

01:58PM   23   Q.   As a nurse practitioner, can you prescribe medications?

01:58PM   24   A.   I can.

01:58PM   25   Q.   So, would you be able to look at that list for me and
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 136 of 185
               HENNESSY     --   MR. MORATH    --   8/20/19
                                                                                  135

01:58PM    1   agree with me that he was not, at this time, taking any

01:58PM    2   narcotic pain medications?

01:58PM    3   A.   I agree.

01:58PM    4   Q.   He was not taking any benzodiazepine?

01:58PM    5   A.   I agree.

01:58PM    6   Q.   And understanding that, on the face of this note, would

01:58PM    7   you agree with me there's no discussion at all of any

01:58PM    8   problems with his back?

01:58PM    9   A.   Based on this note?

01:58PM   10   Q.   Right.

01:58PM   11   A.   Yes.

01:58PM   12   Q.   And there's no discussion about -- or any reference to

01:58PM   13   any issues with his hip?

01:59PM   14   A.   Well, three weeks before --

01:59PM   15   Q.   I'm talking about this note.

01:59PM   16   A.   Okay.    There's nothing written about that.

01:59PM   17   Q.   The note you transmitted to Pine Lodge said nothing about

01:59PM   18   his back, nothing about his hip and nothing about his

01:59PM   19   shoulder?

01:59PM   20                MR. KHALIL:    Objection.

01:59PM   21                MR. MORATH:    This note.

01:59PM   22                THE WITNESS:      Could you just back up, just so I could

01:59PM   23   read what I wrote in my -- in that note?

01:59PM   24   BY MR. MORATH:

01:59PM   25   Q.   What section would you like to see?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 137 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                  136

01:59PM    1   A.   The physical or right below on -- it was the first page.

01:59PM    2   Q.   Page 555?

01:59PM    3   A.   Yes.

01:59PM    4   Q.   Sure.

01:59PM    5   A.   Thanks.

02:00PM    6   (An off-the-record discussion was held.)

02:01PM    7                THE COURT:    We'll take a five-minute recess.    Take a

02:01PM    8   few minutes.

02:01PM    9                THE CLERK:    All rise.

02:05PM   10   (Brief recess)

02:05PM   11                THE CLERK:    All rise.    You may be seated.

02:07PM   12                THE COURT:    All set?

02:07PM   13                MR. MORATH:   Yes, Your Honor.

02:07PM   14                THE COURT:    Okay.    Is that our equipment's fault or

02:07PM   15   your equipment's fault?

02:07PM   16                MR. MORATH:   Our fault, Judge, I'm sure.

02:07PM   17                THE COURT:    Okay.    Go ahead.

02:07PM   18                MR. MORATH:   May I continue, Your Honor?

02:07PM   19                THE COURT:    Okay.    Where are we now?

02:07PM   20                MR. MORATH:   I'm going to back up to the question and

02:07PM   21   then show Mr. Hennessy the record he wanted to see to answer

02:07PM   22   that.

02:07PM   23                THE COURT:    Okay.

02:07PM   24                MR. MORATH:   So, we're going to be using --

02:07PM   25                THE COURT:    We're on page 555?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 138 of 185
               HENNESSY    --   MR. MORATH   --   8/20/19
                                                                                   137

02:07PM    1               MR. MORATH:   Correct, Judge.    555.

02:07PM    2   BY MR. MORATH:

02:07PM    3   Q.   Mr. Hennessy, I believe that what -- the question I had

02:07PM    4   asked you was, based on this record, whether there was

02:07PM    5   transmitted to Pine Lodge -- whether there was any indication

02:07PM    6   of any problems with his back, his hip or his shoulder.            And

02:07PM    7   then, you asked to look at -- I think is that the note you

02:07PM    8   wanted to look at?

02:07PM    9   A.   That's correct.

02:07PM   10   Q.   And have you had a chance to look at it?

02:07PM   11   A.   Yes.

02:07PM   12   Q.   And would you agree with me that there's no indication of

02:07PM   13   any problems to his back, to his shoulder or his foot?

02:08PM   14   A.   In this note, yes.

02:08PM   15   Q.   Now, this note, at the end, indicates that it was -- it

02:08PM   16   says receipt acknowledged by Jamie Kowalski.         Who is Jamie

02:08PM   17   Kowalski?

02:08PM   18   A.   He's the NP that's going to take over this patient's care

02:08PM   19   when he enters into respite care.

02:08PM   20   Q.   When it says receipt acknowledged, what does that mean?

02:08PM   21   Does that mean he read the note?

02:08PM   22   A.   He read my note and signed off on it.

02:08PM   23   Q.   And by reading it, you open it electronically, does it

02:08PM   24   automatically throw your signature on there?

02:08PM   25   A.   It automatically read --
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 139 of 185
               HENNESSY     --   MR. MORATH    --   8/20/19
                                                                                    138

02:08PM    1                THE COURT:    Where are you reading from?

02:08PM    2                MR. MORATH:    We're just at the end of the note, Your

02:08PM    3   Honor, on page 557.

02:08PM    4                THE COURT:    557?

02:08PM    5                MR. MORATH:    Yeah.    I apologize.

02:08PM    6                THE COURT:    Just a second.      All right.   Now, I see

02:08PM    7   where you are.

02:08PM    8   BY MR. MORATH:

02:08PM    9   Q.   So, we see a date of 9/4 and a time of 1314.           Does that

02:09PM   10   mean that Jamie opened the note at that date and time and

02:09PM   11   read it, or at least opened it, I should say?

02:09PM   12   A.   I'm sorry.     It's not on my record.       I can't see it.

02:09PM   13   (An off-the-record discussion was held.)

02:10PM   14                MS. FLEMING:      Lisa is going to bring it up for

02:10PM   15   Mr. Morath, Ms. Nowak.

02:10PM   16   (An off-the-record discussion was held.)

02:10PM   17   BY MR. MORATH:

02:10PM   18   Q.   So, there at 557, we see that Kevin Hennessy -- I'm

02:11PM   19   sorry -- Jamie Kowalski acknowledged it on 9/4 at 1334?

02:11PM   20   A.   That's correct.

02:11PM   21   Q.   And that just tells us the time that he opened the note?

02:11PM   22   A.   He opened it and signed it.

02:11PM   23   Q.   Okay.

02:11PM   24                MR. MORATH:    If we could take a look now at

02:11PM   25   Exhibit -- page 550 of Exhibit 47C.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 140 of 185
               HENNESSY    --   MR. MORATH    --   8/20/19
                                                                                    139

02:11PM    1               THE COURT:    550?

02:11PM    2               MR. MORATH:   Page 550.      Are we ready, Your Honor?

02:12PM    3               THE COURT:    Yes, I got it.

02:12PM    4   BY MR. MORATH:

02:12PM    5   Q.   Mr. Hennessy, this is a document titled HBPC nursing

02:12PM    6   visit note.      What does that stand for?

02:12PM    7   A.   It stands for home-based primary care and it's the --

02:12PM    8   Mr. Burzynski's note.         It's a nursing note.

02:12PM    9   Q.   Is this a note that indicates Mr. Burzynski was

02:12PM   10   physically at Mr. Marranco's home?

02:12PM   11   A.   That's correct.

02:12PM   12   Q.   And this was on September 5th at 1310?

02:12PM   13   A.   That's correct.

02:12PM   14   Q.   And can we tell, by looking at this note, whether you

02:12PM   15   attended this visit with him or not?

02:12PM   16   A.   Yes.   I was not with him at that visit.

02:12PM   17   Q.   What would we see to tell us that you were there?

02:13PM   18   A.   I would have a separate note in there.          I would have my

02:13PM   19   own personal note in there.

02:13PM   20   Q.   Now, is this type of note created any time either you,

02:13PM   21   yourself or Mr. Burzynski would see Mr. Marranco at home?

02:13PM   22   A.   That's correct.

02:13PM   23   Q.   And can you tell, by looking at this note, whether this

02:13PM   24   was one of the prearranged scheduled visits or if it was for

02:13PM   25   something in particular?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 141 of 185
               HENNESSY      --   MR. MORATH   --   8/20/19
                                                                                   140

02:13PM    1   A.    This was -- no.      It was just his -- so, part of our

02:13PM    2   program, you know, the nurses see -- have a specific

02:13PM    3   timeframe that they see patients on.           So, this is was

02:13PM    4   probably just Ted's -- and I can't speak for Ted, but I'm

02:13PM    5   assuming this was Ted's regular visit to get it in before.

02:13PM    6   Q.    Okay.    And after his vital signs there, we see a pain

02:14PM    7   score on that date of zero?

02:14PM    8   A.    That's right.

02:14PM    9   Q.    And it says, did the patient report any pain?          Answer is

02:14PM   10   no?

02:14PM   11   A.    Yes.

02:14PM   12   Q.    Now, do we know, when you make your notes, is there a way

02:14PM   13   to tell whether it was actually Mr. Marranco who answered the

02:14PM   14   question or whether it was the family?

02:14PM   15   A.    From this note?

02:14PM   16   Q.    Well, first, how would you make your note if you were --

02:14PM   17   A.    We would physically ask the patient those types of

02:14PM   18   questions.

02:14PM   19   Q.    Okay.    So, where it says here, did the patient report any

02:14PM   20   pain, the answer is no, that would have come from him?

02:14PM   21   A.    That's correct.

02:14PM   22   Q.    And then a little further down, we see limitations and

02:14PM   23   functional status due to pain.           If yes, describe.   And

02:14PM   24   there's nothing described there.

02:14PM   25   A.    When you're dealing with patients --
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 142 of 185
               HENNESSY   --   MR. MORATH    --   8/20/19
                                                                                  141

02:14PM    1   Q.   Is there anything described there?

02:14PM    2   A.   No.   There's nothing there.

02:14PM    3   Q.   Under respiratory, little further down, patient reports

02:14PM    4   distress or shortness of breath.         Answer is no?

02:15PM    5   A.   That's correct.

02:15PM    6   Q.   If we can go to the second page, at 551, we see, down

02:15PM    7   near the bottom, it says musculoskeletal.        No weakness.

02:15PM    8   Ambulatory.     Able to complete ADLs with minimal assistance,

02:15PM    9   correct?

02:15PM   10   A.   That's correct.

02:15PM   11   Q.   Is that based on an examination, a physical exam and

02:15PM   12   conversation?

02:15PM   13              MR. KHALIL:    Objection.

02:15PM   14              THE COURT:    Sustained.

02:15PM   15   BY MR. MORATH:

02:15PM   16   Q.   What is that based on?

02:15PM   17   A.   I don't know.    I wasn't there when he did -- but I can

02:15PM   18   see --

02:15PM   19              MR. MORATH:    I can ask it a different way.

02:15PM   20              THE WITNESS:      If they could move the thing so I could

02:15PM   21   see what part of this note -- what part -- if this was the

02:15PM   22   exam part or the subjective part.

02:16PM   23   BY MR. MORATH:

02:16PM   24   Q.   Let me ask it a better way.        When you visit Mr. Marranco

02:16PM   25   at home, do you use that same musculoskeletal examination?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 143 of 185
               HENNESSY     --   MR. MORATH    --    8/20/19
                                                                                   142

02:16PM    1   A.   Mine would be a version of that, maybe a more advanced

02:16PM    2   version.

02:16PM    3   Q.   What would you do to do the musculoskeletal exam?

02:16PM    4   A.   Range of motion, muscle tone, stuff like that.

02:16PM    5   Q.   And you would ask about the family and perhaps

02:16PM    6   Mr. Marranco himself about his activities of daily living?

02:16PM    7   A.   Yes.

02:16PM    8                MR. MORATH:    And then, if we can look at page 548,

02:17PM    9   please?

02:17PM   10   BY MR. MORATH:

02:17PM   11   Q.   Okay.    So, this is a note --

02:17PM   12                THE COURT:    Let me ask you, these progress notes, are

02:17PM   13   these -- are they made out every day or are they made out when

02:17PM   14   something happens?

02:17PM   15                THE WITNESS:      No, sir.

02:17PM   16                THE COURT:    What's the procedure?

02:17PM   17                THE WITNESS:      Every time the patient is physically

02:17PM   18   saw or if there's a telephone note with the family, if we --

02:17PM   19   any type of contact, that's when a note is put in.           Otherwise,

02:17PM   20   if there's weeks where there's no progress notes put in, so

02:18PM   21   there's not daily progress notes.

02:18PM   22                THE COURT:    So, these all took place on the same day?

02:18PM   23                THE WITNESS:      No, sir.    There's one that -- one from

02:18PM   24   the 4th.     This one, he's -- or one from the 5th, I think.

02:18PM   25   This one is from the 6th.            So, they were two separate days.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 144 of 185
               HENNESSY    --   MR. MORATH    --   8/20/19
                                                                                     143

02:18PM    1               THE COURT:    Oh, okay.     But there's no set pattern?

02:18PM    2   If there's any contact with the patient at all --

02:18PM    3               THE WITNESS:      Any contact with the patient, there

02:18PM    4   would be some type --

02:18PM    5               THE COURT:    Every single time you see if the person's

02:18PM    6   okay?

02:18PM    7               THE WITNESS:      Yes, sir.   Absolutely.   We want -- we

02:18PM    8   always want to have clear documentation that some type of

02:18PM    9   contact was made with the patient, family, anybody, there's --

02:18PM   10   we put in a note.

02:18PM   11               THE COURT:    You sit down and type these things out?

02:18PM   12               THE WITNESS:      Yes, sir.   There's templates as well.

02:18PM   13               THE COURT:    Oh, okay.     So, you can really have 50 of

02:18PM   14   them in a day?

02:18PM   15               THE WITNESS:      There could be quite a few.

02:18PM   16               THE COURT:    And there could be a lot?

02:18PM   17               THE WITNESS:      Yes, sir.

02:18PM   18               THE COURT:    Oh, okay.     At least I have an idea now.

02:19PM   19   We're on page 548?

02:19PM   20               MR. MORATH:    Correct, Judge.

02:19PM   21               THE COURT:    All right.      Where do we go from here?

02:19PM   22   BY MR. MORATH:

02:19PM   23   Q.   So, Mr. Hennessy, this is another -- we just looked at

02:19PM   24   the home visit note from the 5th.

02:19PM   25   A.   Yes.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 145 of 185
               HENNESSY      --   MR. MORATH   --   8/20/19
                                                                                   144

02:19PM    1   Q.     Now, it appears that Mr. Burzynski is again at

02:19PM    2   Mr. Marranco's home on the following day, on September 6th?

02:19PM    3   A.     Yes.

02:19PM    4   Q.     And this note, you actually did acknowledge on the next

02:19PM    5   page, 549?

02:19PM    6   A.     Yes.

02:19PM    7   Q.     So, that means you opened and read this note?

02:19PM    8   A.     I did, because I followed up on that date.       The day

02:19PM    9   before, we drew labs on the patient and his potassium was

02:19PM   10   low.    So, that was a follow-up lab draw that we needed to

02:19PM   11   recheck his potassium.          And then, I made contact with the

02:19PM   12   daughter to let her know that the potassium was low, when

02:19PM   13   that -- we got it back to its normal.

02:19PM   14   Q.     So, looking at page 548, for the -- Mr. Burzynski's visit

02:19PM   15   to Mr. Marranco's home on the 6th, so this is three days

02:19PM   16   before when he goes to respite, did you see any reference to

02:20PM   17   any issues with Mr. Marranco's back?

02:20PM   18   A.     No.

02:20PM   19   Q.     Is there any reference with any issues with ambulation?

02:20PM   20   A.     No.

02:20PM   21   Q.     Any reference to any issues with mobility?

02:20PM   22   A.     No.

02:20PM   23   Q.     And in fact, it says that he's more alert and interactive

02:20PM   24   this visit?

02:20PM   25   A.     That's correct.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 146 of 185
               HENNESSY     --   MR. KHALIL    --   8/20/19
                                                                                  145

02:20PM    1   Q.   And safe to assume that you -- there's no separate notes,

02:20PM    2   so you were not there on the 6th?

02:20PM    3   A.   I was not there on the 6th.

02:20PM    4   Q.   And part of the reason for this visit was to follow up on

02:21PM    5   the ear irrigation that was performed on the 5th?

02:21PM    6   A.   More importantly, it was for the potassium.

02:21PM    7   Q.   But part of it was the ear wax removal that they did?

02:21PM    8   A.   He did the irrigation on that day, according to his

02:21PM    9   notes.     I was not there, but according to his notes.

02:21PM   10   Q.   Of course.

02:21PM   11                MR. MORATH:   Okay.     Your Honor, that's all I have for

02:21PM   12   this witness right now.

02:21PM   13

02:21PM   14                                  CROSS-EXAMINATION

02:21PM   15

02:22PM   16   BY MR. KHALIL:

02:22PM   17   Q.   Good afternoon, Mr. Hennessy.

02:22PM   18   A.   Good afternoon.

02:22PM   19   Q.   When did you first begin caring for Mr. Marranco?

02:22PM   20   A.   2011.

02:22PM   21   Q.   And did you care for him continuously up until 2013?

02:22PM   22   A.   Yes.

02:22PM   23   Q.   Can you describe his general state of health in that time

02:22PM   24   frame that you cared for him?

02:22PM   25   A.   He was a frail, demented man that needed our care at his
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 147 of 185
               HENNESSY    --   MR. KHALIL   --   8/20/19
                                                                                    146

02:22PM    1   home at this point in his life and --

02:22PM    2   Q.   Why did he need the home-based care program?

02:22PM    3   A.   It was difficult for the family to bring him out and

02:22PM    4   bring him in for appointments any longer.         Very, you know --

02:22PM    5   these frail, dementia guys, it's difficult for these families

02:22PM    6   to get them out, get them into appointments.         And then, you

02:22PM    7   know, even going up and down stairs is very difficult for

02:23PM    8   them, getting them into the car to drive them.         Again, all

02:23PM    9   difficult situations for -- again, these patients that we

02:23PM   10   have in our program, they're very ill.         And they need more

02:23PM   11   care in their home at this point.

02:23PM   12   Q.   Other than the dementia, which you mentioned, did

02:23PM   13   Mr. Marranco have any other type of ailments or conditions

02:23PM   14   during the time frame that you treated him?

02:23PM   15   A.   Yes.   He had hypertension.       He had BPH with incontinence.

02:23PM   16   He had COPD, as well, but those are the big ones that stick

02:23PM   17   out to me the most right now.

02:23PM   18   Q.   Can you, just in laymen's terms, explain what

02:23PM   19   hypertension is?

02:23PM   20   A.   Hypertension is blood pressure.         As the blood pressure

02:23PM   21   goes up in your -- it puts you at high risk for stroke, heart

02:24PM   22   attacks, stuff like that.

02:24PM   23   Q.   Can you explain, in laymen's terns, what COPD is?

02:24PM   24   A.   It's advanced lung disease.        It's when somebody -- a lot

02:24PM   25   of time smokers, previous smokers have a difficult time.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 148 of 185
               HENNESSY      --   MR. KHALIL    --   8/20/19
                                                                                     147

02:24PM    1   Over years, their lungs become less inflated and they require

02:24PM    2   more oxygen to do physical activity.            Sometimes, depending on

02:24PM    3   the severity, they may need to be put on oxygen.

02:24PM    4   Q.    And you mentioned BPH.          Can you explain what that is?

02:24PM    5   A.    Sure.    It's the prostate.        When it becomes enlarged, it

02:24PM    6   presses on the urethra and you have to go several times, you

02:24PM    7   have to urinate.       It happens in males.

02:24PM    8   Q.    Were you aware, during the time you treated Mr. Marranco

02:24PM    9   of his kyphoplasty in 2007?

02:25PM   10   A.    I can't recall.

02:25PM   11   Q.    Do you know what that is?

02:25PM   12   A.    I do.

02:25PM   13   Q.    Can you educate us, in laymen's terms, what a kyphoplasty

02:25PM   14   is?

02:25PM   15   A.    Sure.    It's when somebody has some type of vertebral

02:25PM   16   fracture, something they have that's repaired, they need a

02:25PM   17   neurosurgery, something like that, to have that done.

02:25PM   18                 THE COURT:    Say that again.     I didn't understand what

02:25PM   19   you said.

02:25PM   20                 THE WITNESS:      Somebody that has a vertebral -- some

02:25PM   21   type of vertebral dysfunction, vertebrae and then they go in

02:25PM   22   and have some type of repair done with the neurosurgeon.

02:25PM   23                 THE COURT:    Oh, okay.     Were you objecting?

02:25PM   24                 MR. MORATH:    I was going to, Your Honor.

02:25PM   25                 THE COURT:    That I asked the question, you were going
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 149 of 185
               HENNESSY   --   MR. KHALIL   --   8/20/19
                                                                                    148

02:25PM    1   to object?

02:25PM    2              MR. MORATH:   No, no.     I was going to object when you

02:25PM    3   started asking the question and I certainly don't believe a

02:25PM    4   nurse practitioner is qualified to talk about surgery.             And if

02:25PM    5   he is, he certainly didn't lay any foundation when he said

02:25PM    6   describe a kyphoplasty.

02:25PM    7              THE COURT:    You can cross-examine him on it.

02:25PM    8   BY MR. KHALIL:

02:25PM    9   Q.   The home-based care program, does that have a set time

02:26PM   10   limit or, I guess, what sets the duration for when a patient

02:26PM   11   receives home-based care?

02:26PM   12   A.   A patient could have home-based primary care for their

02:26PM   13   whole life, based on how their functionality is.         If they --

02:26PM   14   improve and they're able to get out and the families are able

02:26PM   15   to get them in for their appointments, we certainly want to

02:26PM   16   keep them more active, but a lot of these patients, you know,

02:26PM   17   by the time they get in our program, they don't -- they're

02:26PM   18   going to need us life long because, again, it's very

02:26PM   19   difficult for them to get in for their appointments.

02:26PM   20   Q.   And speaking of functioning, you were asked about

02:26PM   21   Mr. Marranco's mobility.      Did you ever see him ambulate

02:26PM   22   anywhere beside his own home?

02:26PM   23   A.   No.

02:26PM   24   Q.   Did you see him ambulate anywhere other than his own

02:26PM   25   kitchen and maybe living room or hallway?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 150 of 185
               HENNESSY    --   MR. KHALIL    --     8/20/19
                                                                                      149

02:26PM    1   A.   No.

02:26PM    2   Q.   In terms of the dementia, what effect does that have, if

02:27PM    3   any, on a patient's ability to report his history or

02:27PM    4   complaints to you?

02:27PM    5               MR. MORATH:    Objection.       Same objection, Your Honor.

02:27PM    6   There's been zero foundation that this witness is qualified to

02:27PM    7   testify about dementia now.

02:27PM    8               THE COURT:    If you know, sir, you can answer that

02:27PM    9   question.

02:27PM   10               THE WITNESS:      Okay.     Sure.   Can you just repeat?   I'm

02:27PM   11   sorry.

02:27PM   12   BY MR. KHALIL:

02:27PM   13   Q.   Well, I'll step back then.           You treated Mr. Marranco for

02:27PM   14   years, correct?

02:27PM   15   A.   Yes.

02:27PM   16   Q.   And he was diagnosed with dementia?

02:27PM   17   A.   Yes.

02:27PM   18   Q.   How many dementia patients do you treat?

02:27PM   19   A.   Numerous.    The vast foundation of our patients, they have

02:27PM   20   dementia, beginning stages all the way to late stage

02:27PM   21   dementia.    So, again, the reason they're in our program are

02:27PM   22   because of these types of ailments, especially dementia and

02:27PM   23   Alzheimer's.     They're one of our highest population of

02:28PM   24   patients in our program.

02:28PM   25   Q.   With dementia patients, do you ever have difficulty
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 151 of 185
               HENNESSY    --   MR. KHALIL    --    8/20/19
                                                                                     150

02:28PM    1   assessing their pain levels or their conditions?

02:28PM    2   A.   Of course, yes.

02:28PM    3   Q.   Why?

02:28PM    4   A.   They don't have the cognition to, you know, have a

02:28PM    5   straight conversation with you.           You could go up to them and

02:28PM    6   say, are you in any pain?           Although they may be pain, they

02:28PM    7   tell you no.     And other reasons, sometimes, you know, they're

02:28PM    8   fearful to tell you they're in pain because they're wary that

02:28PM    9   maybe the family will want --

02:28PM   10               MR. MORATH:    Objection, Your Honor.      Now he's in the

02:28PM   11   mind of a dementia patient and what they're worried about.

02:28PM   12               THE COURT:    Based on his experience.

02:28PM   13               THE WITNESS:      They'll be worried some about them

02:28PM   14   putting them in nursing homes or sending them out of the

02:28PM   15   house.

02:28PM   16   BY MR. KHALIL:

02:28PM   17   Q.   So, where would you get your information when you perform

02:28PM   18   a home-based care visit?

02:28PM   19   A.   Again, I would -- we would certainly always try to get

02:28PM   20   relevant information from the patient, but a lot of times, we

02:29PM   21   have to get it from their caregivers.

02:29PM   22   Q.   Was this true of Mr. Marranco also in the timeframe that

02:29PM   23   you treated him?

02:29PM   24   A.   Yes.

02:29PM   25   Q.   Now, you were asked about a September 4th note you made
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 152 of 185
               HENNESSY   --   MR. KHALIL   --   8/20/19
                                                                                  151

02:29PM    1   that wasn't based on visit to Mr. Marranco --

02:29PM    2              THE COURT:    What page was that one?

02:29PM    3              MR. KHALIL:   I'm sorry, Your Honor.      I have been

02:29PM    4   using the Bates numbers on the documents.        So, for me that's

02:29PM    5   number 1914 of Exhibit 44.        Lisa, can you --

02:29PM    6              THE COURT:    1914, that's the page number?

02:29PM    7              MR. KHALIL:   It's in the very bottom of the right-

02:29PM    8   hand --

02:29PM    9              THE COURT:    The other one is just above it?

02:29PM   10              MR. KHALIL:   Yeah, exactly.

02:29PM   11              THE COURT:    So, it's 555?

02:29PM   12              MR. KHALIL:   Yes.     Some of the records, Your Honor,

02:29PM   13   are going to have duplicative numbering.

02:29PM   14              THE COURT:    All the numbers I'm looking at are all

02:29PM   15   duplicitous numbers?

02:29PM   16              MR. KHALIL:   Yes.

02:29PM   17              THE COURT:    So, we're at page 555?

02:29PM   18              MR. KHALIL:   Yes.     Yes, Your Honor.

02:29PM   19              THE COURT:    That's the one you're referring to?

02:29PM   20              MR. KHALIL:   That's the one I'm referring to.

02:29PM   21              THE COURT:    All right.

02:30PM   22              MR. KHALIL:   Lisa, if you just could highlight from

02:30PM   23   that one bar down to the bottom?        Then, next part?   Perfect.

02:30PM   24   BY MR. KHALIL:

02:30PM   25   Q.   Now, this is a note you were asked about before,
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 153 of 185
               HENNESSY    --   MR. KHALIL    --   8/20/19
                                                                                      152

02:30PM    1   Mr. Hennessy?

02:30PM    2   A.   Yes.

02:30PM    3   Q.   Was that based on a visit on September 4th?

02:30PM    4   A.   No.

02:30PM    5   Q.   And when did this visit actually take place that this

02:30PM    6   note is referencing?

02:30PM    7   A.   7/25/2013.

02:30PM    8               MR. KHALIL:    Now, Your Honor, I'm going to go to

02:30PM    9   page 590.

02:30PM   10               THE COURT:    Where do you get that on this page?

02:30PM   11   7/25?

02:30PM   12               MR. KHALIL:    Yes, Your Honor.       If you look at the

02:30PM   13   screen, we blew it up a little bit.

02:30PM   14               THE COURT:    I don't want to look at the screen.

02:30PM   15               MR. KHALIL:    No problem.        About one inch under the

02:30PM   16   bar is an indication about the vitals being taken.

02:30PM   17               THE COURT:    About two inches.

02:30PM   18               MR. KHALIL:    Okay, two inches, Your Honor.       And that

02:30PM   19   is dated 7/25/13, which shows the actual date of -- well, I'll

02:30PM   20   let Mr. Hennessy explain that.

02:30PM   21               THE COURT:    Why would you be doing a progress note on

02:30PM   22   this date?

02:30PM   23               THE WITNESS:      This is a pass down.     So, if I was

02:31PM   24   given a patient, passing down a report to another provider.

02:31PM   25   So, the custody of this patient is going to change hands to
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 154 of 185
               HENNESSY   --   MR. KHALIL    --   8/20/19
                                                                                    153

02:31PM    1   another provider.     So, what I did is, I took from my annual

02:31PM    2   physical on that day -- it was within 45 days -- I gave them

02:31PM    3   just a synopsis with what was going on with the patient at

02:31PM    4   that time from that note.

02:31PM    5              THE COURT:    Oh, okay.     Who were you passing it on to?

02:31PM    6   I don't see anybody else's name on the sheet.

02:31PM    7              THE WITNESS:      At the bottom, Your Honor, Mr. Kowalski

02:31PM    8   was the -- he acknowledged it and signed off on it at the

02:31PM    9   bottom of the page.

02:31PM   10              THE COURT:    At the bottom of the page?

02:31PM   11              THE WITNESS:      Oh, no, sir.

02:31PM   12              MR. KHALIL:    I'll get it for you, Your Honor.         One

02:31PM   13   second.

02:31PM   14              THE COURT:    Is it on the next page?

02:31PM   15              MR. KHALIL:    It's on page 557, Your Honor.

02:31PM   16              THE COURT:    So, it's 557.       What happened to 556?   Why

02:32PM   17   is that there?

02:32PM   18              MR. KHALIL:    The page -- well --

02:32PM   19              THE COURT:    Is this all part of one exhibit?

02:32PM   20              MR. KHALIL:    Exactly, Your Honor.

02:32PM   21              THE COURT:    This was all prepared at the same time?

02:32PM   22              MR. KHALIL:    Exactly, Your Honor.

02:32PM   23              THE COURT:    555, 556 and 557?

02:32PM   24              MR. KHALIL:    Yes, Your Honor.

02:32PM   25              THE COURT:    How would I know that from reading this?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 155 of 185
               HENNESSY       --   MR. KHALIL    --   8/20/19
                                                                                       154

02:32PM    1                  MR. KHALIL:    You'd have to ask Mr. Hennessy and he

02:32PM    2   would have to explain it.

02:32PM    3                  THE WITNESS:      So, the way the progress notes go, they

02:32PM    4   kind of get lumped in -- in our EMR at the VA, it's --

02:32PM    5                  THE COURT:    EM --

02:32PM    6                  MR. KHALIL:    It's an electronic medical record, sir.

02:32PM    7                  THE COURT:    How would I know what that meant?

02:32PM    8                  MR. KHALIL:    Yes, that's true.

02:32PM    9                  THE COURT:    Okay.

02:32PM   10                  MR. KHALIL:    So, they run together and then they --

02:32PM   11   it's -- they're quite long notes.                So, it takes a few pages in

02:32PM   12   order to get to the bottom of that page to see the --

02:32PM   13                  THE COURT:    You do a lot of typing every day, don't

02:32PM   14   you?

02:32PM   15                  THE WITNESS:      Oh, yes, sir.

02:32PM   16                  THE COURT:    Okay.

02:32PM   17   BY MR. KHALIL:

02:33PM   18   Q.     What was the source of the information for your

02:33PM   19   September 4th note?

02:33PM   20   A.     The source of the information, it came from my note from

02:33PM   21   7/25.

02:33PM   22   Q.     Okay.

02:33PM   23                  MR. KHALIL:    And Your Honor, I'd like to take a look

02:33PM   24   at that note.        It's on page 590.

02:33PM   25                  THE COURT:    590?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 156 of 185
               HENNESSY     --   MR. KHALIL   --    8/20/19
                                                                                    155

02:33PM    1                MR. KHALIL:    Yes, Your Honor.

02:33PM    2                THE COURT:    I haven't seen that one before.

02:33PM    3                MR. KHALIL:    No.     That's a new one.    1949.

02:33PM    4                THE COURT:    How do we go to -- now, this 590, is that

02:33PM    5   on the same date?

02:33PM    6                MR. KHALIL:    No, Your Honor.       We're going to look at

02:33PM    7   the July 25th note that Mr. Hennessy just referenced as being

02:33PM    8   the source of the September 4th information.

02:33PM    9                THE COURT:    Okay.     All right.    I got that, I think.

02:34PM   10   BY MR. KHALIL:

02:34PM   11   Q.   Mr. Hennessy, do you see your note in front of you?

02:34PM   12   A.   I do.

02:34PM   13   Q.   And can you explain to us what this note is?

02:34PM   14   A.   This is the annual history and physical done on

02:34PM   15   Mr. Marranco.      We do -- it's mandated that we do one once a

02:34PM   16   year for his annual physical.

02:34PM   17   Q.   And help us with the acronyms.            What is HBPC?

02:34PM   18   A.   It's the -- HBPC is the home-based primary care.

02:34PM   19   Q.   And what is H plus P?

02:34PM   20   A.   History and physical.

02:34PM   21   Q.   So, can you describe for me the process of performing a

02:34PM   22   history and physical on Mr. Marranco as related in this note?

02:34PM   23   A.   Sure.    So, we schedule an appointment well in advance to

02:34PM   24   get out to see him.        Then, we go into the home.      We go

02:34PM   25   through different things.           The reason for his admission, he
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 157 of 185
               HENNESSY     --   MR. KHALIL   --   8/20/19
                                                                                       156

02:35PM    1   lived with dementia, no longer drives and it was very

02:35PM    2   difficult for the family to bring him in for his medical

02:35PM    3   appointments.

02:35PM    4                You know, he lived with his wife.      They lived in the

02:35PM    5   downstairs apartment from the daughter.         He has home health

02:35PM    6   aide services.      We document how often and when.     Down in the

02:35PM    7   interval visit history which tells about what was going on

02:35PM    8   during the past year, we talk about how he was -- he had home

02:35PM    9   health aides three times a week.

02:35PM   10                But because he became combative and that -- they

02:35PM   11   requested to go down to two days a week because he was not

02:35PM   12   compliant with taking showers and doing things like that, his

02:35PM   13   ADLs.

02:35PM   14   Q.   You're referring to HHA?

02:36PM   15   A.   That's correct.      Home health aides, correct.

02:36PM   16   Q.   Right above that, where it says barriers, can you explain

02:36PM   17   what that means, that section?

02:36PM   18   A.   Sure.    These are things that -- reasons why that it's

02:36PM   19   difficult for him to do different things, barriers.          He

02:36PM   20   couldn't prepare his own meals.          He needed to have his family

02:36PM   21   prepare their meals.       He didn't drive.    It -- difficult to

02:36PM   22   get him into appointments, to even get him in the car.             He

02:36PM   23   was not able to do his own finances and his self care, which

02:36PM   24   is related to his activities of daily living as well.

02:36PM   25   Q.   Okay.    And then, during the interval history, can you
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 158 of 185
               HENNESSY       --   MR. KHALIL    --   8/20/19
                                                                                       157

02:36PM    1   just describe what that is and what that information is

02:36PM    2   relaying?

02:36PM    3   A.     Sure.    This is a timeframe of things that had been going

02:36PM    4   on with the patient that was relayed to us.            Again, whatever

02:36PM    5   minimum information we could get from the patient and the

02:37PM    6   rest from the family.

02:37PM    7   Q.     The second paragraph in your interval history, do you see

02:37PM    8   that, where it says also some reports?

02:37PM    9   A.     Yes.

02:37PM   10   Q.     Can you describe what information that is relaying?

02:37PM   11   A.     So, apparently the patient was down in Florida with the

02:37PM   12   family and he had sustained a fall while he was there three

02:37PM   13   weeks prior to us seeing him.             And he -- the son had told us

02:37PM   14   that, you know, he hit his flank area and then they called

02:37PM   15   911.    He had some bruising on his flank as well.           They called

02:37PM   16   911.    They came up to evaluate the patient.          But, again, the

02:37PM   17   patient was very resistant to different things and he refused

02:37PM   18   to go to the ER on that case as well.

02:37PM   19   Q.     Is this July 25th -- is July 25th the first time you

02:38PM   20   learned of that fall in Florida?

02:38PM   21   A.     That's correct.

02:38PM   22                  THE COURT:   Let's go to the interval history.      It

02:38PM   23   says 87 years old male with PMH.             What is that?

02:38PM   24                  THE WITNESS:      That is past medical history.

02:38PM   25                  THE COURT:   Okay, what's HTEN?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 159 of 185
               HENNESSY       --   MR. KHALIL    --   8/20/19
                                                                                    158

02:38PM    1                  THE WITNESS:      Hypertension.

02:38PM    2                  THE COURT:    All right.

02:38PM    3                  MR. KHALIL:    I apologize, Your Honor.   I missed

02:38PM    4   those.

02:38PM    5   BY MR. KHALIL:

02:38PM    6   Q.     And then the COPD we already discussed, but can you

02:38PM    7   remind us one more time?

02:38PM    8   A.     Sure.    It's chronic obstructive pulmonary disease.

02:38PM    9   Q.     And then, it says after that, being seen for his annual

02:38PM   10   admission to HBPC.          That's the home-based primary care?

02:38PM   11   A.     Yes.

02:38PM   12   Q.     Your note indicates that he fell three weeks prior to the

02:38PM   13   7/25 date?

02:38PM   14   A.     Yes.

02:38PM   15   Q.     But you were never told of it or were never told of it in

02:38PM   16   those three weeks?

02:38PM   17   A.     No.    We never learned of it until the date of this visit.

02:39PM   18   Q.     Going to the next page --

02:39PM   19                  THE COURT:    591?

02:39PM   20                  MR. KHALIL:    Correct, Your Honor.   Yeah.

02:39PM   21   BY MR. KHALIL:

02:39PM   22   Q.     That second paragraph there, it begins with CPRS problem

02:39PM   23   list.    Can you tell us what CPRS means?

02:39PM   24   A.     CPRS is our -- is basically the computer system that we

02:39PM   25   use.    I don't know exactly what the acronym stands for.           But
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 160 of 185
               HENNESSY     --   MR. KHALIL     --   8/20/19
                                                                                        159

02:39PM    1   it's our computer system that we use to input the notes for

02:39PM    2   the VA.

02:39PM    3                THE COURT:    Where are you reading that?

02:39PM    4                MR. KHALIL:   It's the first full paragraph, Your

02:39PM    5   Honor.     The fourth line or so down, CPRS problem list.

02:39PM    6                THE COURT:    Page 591?

02:39PM    7                MR. KHALIL:   Correct, Your Honor.         Right one inch

02:39PM    8   below the progress notes in big bold.

02:39PM    9                THE COURT:    Oh.    I still don't see where you are.

02:40PM   10   Under the progress notes, it say past medical surgical

02:40PM   11   history.

02:40PM   12                MR. KHALIL:   Yes.       Go down to the next paragraph.

02:40PM   13                THE COURT:    All right.      CPRS problem list.    Is that

02:40PM   14   what you're talking about?

02:40PM   15                MR. KHALIL:   Yes, Your Honor.

02:40PM   16                THE COURT:    All right.

02:40PM   17   BY MR. KHALIL:

02:40PM   18   Q.   So, now we have more acronyms.             HTN, I believe you said

02:40PM   19   was hypertension?

02:40PM   20   A.   Yes.

02:40PM   21   Q.   And what is ICD9CM401.9?

02:40PM   22   A.   They're just billing codes.

02:40PM   23   Q.   Okay.

02:40PM   24   A.   They're just put in.         That's how they bill Medicare or

02:40PM   25   whatever.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 161 of 185
               HENNESSY     --   MR. KHALIL   --    8/20/19
                                                                                   160

02:40PM    1   Q.   Okay.    And who is being billed?

02:40PM    2   A.   I can't tell you that.         Some patients are billed.    Some

02:40PM    3   patients are not billed.        There's a whole structure.      I don't

02:40PM    4   know -- we don't personally bill, so I don't know, but those

02:40PM    5   codes are used for that purpose outside the VA system.

02:40PM    6   Q.   Okay.    Then this list here, what is it?       What's it

02:41PM    7   representing?

02:41PM    8   A.   It's just his problem list of what diagnoses that he has.

02:41PM    9   Q.   Okay.    So, under hypertension, what's the next one?

02:41PM   10   A.   Depression.

02:41PM   11   Q.   And then below that, asymmetrical neural hearing loss.

02:41PM   12   And asymmetrical, that means both sides or one side?

02:41PM   13   A.   One side.

02:41PM   14   Q.   Okay.    Gastroenteritis.       What is that?

02:41PM   15   A.   Inflammation of the -- like, if somebody has --

02:41PM   16   basically, it's diarrhea; a complicated term for diarrhea.

02:41PM   17   Q.   And the next one is the dementia we mentioned.          It says

02:41PM   18   frontal dementia.       Are there different types of dementia?

02:41PM   19   A.   Yes, there are a few.          There's the Alzheimer's type and

02:41PM   20   then you have a frontal dementia, which is patients that have

02:41PM   21   vascular problems and it affects different parts of your

02:41PM   22   brain.     And in frontal, it's -- it affects your personality,

02:42PM   23   things like that.       So, it correlates with his, you know, his

02:42PM   24   behavior issues and stuff like that.

02:42PM   25   Q.   Okay.    Chronic airway obstruction; is that the COPD you
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 162 of 185
               HENNESSY     --   MR. KHALIL    --   8/20/19
                                                                                       161

02:42PM    1   talked about before?

02:42PM    2   A.   Yes.

02:42PM    3   Q.   What is hypokalemia?

02:42PM    4   A.   It's low potassium.

02:42PM    5   Q.   Okay.    Based on this list, would you agree that

02:42PM    6   Mr. Marranco was physically fine during this period of July

02:42PM    7   2013?

02:42PM    8   A.   I would say that he was not physically fine.           He was a

02:42PM    9   frail guy with dementia.         Again, these guys wouldn't be in

02:42PM   10   our program if they were in perfectly good health.            Their

02:42PM   11   families would still be able to get them in, get them to

02:42PM   12   their appointments, things like that.

02:43PM   13   Q.   I'm going to go to page 595.          Do you have that in front

02:43PM   14   of you, Mr. Hennessy?

02:43PM   15   A.   I do.

02:43PM   16   Q.   Can you describe what's on the screen before you,

02:43PM   17   Mr. Hennessy?

02:43PM   18   A.   This is a physical examination.           So, this has got the

02:43PM   19   vital signs and you know, different parts of the physical

02:43PM   20   exam that we did on the patient.

02:43PM   21   Q.   And this is all still on the July 25th visit, correct?

02:43PM   22                THE COURT:   July 25th?

02:43PM   23                THE WITNESS:      Yes, it is.     It's -- I believe it's

02:43PM   24   still the -- the date of the vitals signs say that -- there's

02:44PM   25   no date exactly on the chart, but I'm assuming this is from
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 163 of 185
               HENNESSY     --   MR. KHALIL   --   8/20/19
                                                                                      162

02:44PM    1   the --

02:44PM    2   BY MR. KHALIL:

02:44PM    3   Q.   And this is the examination that your later September 4

02:44PM    4   note is based on, correct?

02:44PM    5   A.   That's correct.

02:44PM    6   Q.   Okay.    And did you perform this examination yourself?

02:44PM    7   A.   I did.

02:44PM    8   Q.   Okay.    Under constitutional, that second paragraph there,

02:44PM    9   the last line says, oriented one.             What does that mean?

02:44PM   10   A.   It means the patient is oriented to self.            He's no longer

02:44PM   11   to place and time.

02:44PM   12   Q.   And what does that indicate to you?

02:44PM   13   A.   That he suffers from an advanced dementia, that he's only

02:44PM   14   aware of the world that he's living in at this point.

02:44PM   15   Q.   I don't think I asked you yet, but during your timeframe

02:44PM   16   of treating Mr. Marranco, did his dementia get worse?

02:44PM   17   A.   I would say yes, because his behaviors over -- a good

02:45PM   18   indication of a -- patients that are -- is advancing in their

02:45PM   19   you know, their behaviors become morass.            They begin to fall

02:45PM   20   more often, as evidenced by the fall he had in Florida and

02:45PM   21   stuff like that.      So, he was certainly on a tailspin of going

02:45PM   22   downhill.

02:45PM   23   Q.   And what about his general physical health?            Dementia

02:45PM   24   aside, how would you describe that in the timeframe over

02:45PM   25   which you treated him?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 164 of 185
               HENNESSY     --   MR. KHALIL    --   8/20/19
                                                                                    163

02:45PM    1   A.   I'm sorry.     Can you repeat the question?

02:45PM    2   Q.   Sure.    Other than the dementia, Mr. Marranco's physical

02:45PM    3   health in the years you treated him, how would you describe

02:45PM    4   that trajectory?

02:45PM    5   A.   I would still say that he was, you know, frail.          He had

02:45PM    6   multiple medical problems.           He was incontinent, you know,

02:45PM    7   hypertension.      And these guys are -- when they reach the time

02:46PM    8   that they get into -- and I know I keep saying it -- but when

02:46PM    9   they reach the time they get into this program, they're very

02:46PM   10   frail and can, you know -- and they go downhill.          His vitals

02:46PM   11   were, you know, I'm looking at his vitals here.          They're

02:46PM   12   stable and stuff like that, but over all, just because your

02:46PM   13   vitals are stable doesn't necessarily mean that -- you know,

02:46PM   14   I think in this note, I even put his condition was fair.

02:46PM   15                THE COURT:   You said hypertension?

02:46PM   16                THE WITNESS:      Yes, sir.

02:46PM   17                THE COURT:   It says here blood pressure 124/60.

02:46PM   18                THE WITNESS:      His blood pressure was controlled with

02:46PM   19   medications.      He was on lisinopril and furosemide.      They are

02:46PM   20   both antihypertensives.

02:46PM   21                THE COURT:   Oh, okay.      Because that doesn't seem like

02:46PM   22   hypertensive.

02:46PM   23                THE WITNESS:      No.

02:46PM   24   BY MR. KHALIL:

02:46PM   25   Q.   I believe you were asked earlier by the Judge about when
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 165 of 185
               HENNESSY     --    MR. KHALIL   --    8/20/19
                                                                                  164

02:46PM    1   progress notes are generated and you indicated any time there

02:46PM    2   is contact with the patient.           Is that accurate?

02:47PM    3   A.   That is correct.

02:47PM    4   Q.   Are there other times that progress notes or nursing

02:47PM    5   notes might be generated?

02:47PM    6   A.   If a patient sustains like, a fall and then we generate a

02:47PM    7   fall note.        So, my nurse will put in an incident report

02:47PM    8   because the VA is very, very, very anal about tracking falls.

02:47PM    9   So, there's an incident report that is put in and my nurse

02:47PM   10   will put in a note.        Then, I'll put in a note and our

02:47PM   11   pharmacists will also put in a note and so will our physical

02:47PM   12   therapist.

02:47PM   13   Q.   Let's go to page 597.           Do you have that up there,

02:47PM   14   Mr. Hennessy?

02:47PM   15   A.   I do.

02:47PM   16   Q.   Now, you just described a fall note.          Are we looking at a

02:48PM   17   fall note here?

02:48PM   18   A.   Yes.    So, this is Ted's fall note from that -- this is --

02:48PM   19   we generated this fall note from the Florida fall.

02:48PM   20   Q.   So, this fall note dated July 25th refers to the fall

02:48PM   21   three weeks prior?

02:48PM   22   A.   Correct.

02:48PM   23   Q.   That you were only told about on July 25th?

02:48PM   24   A.   That's correct.

02:48PM   25   Q.   And even though it happened off VA property, you or your
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 166 of 185
               HENNESSY    --   MR. KHALIL   --   8/20/19
                                                                                   165

02:48PM    1   nurse generate a fall report?

02:48PM    2   A.   We still want to track any falls that may have occurred

02:48PM    3   so we can get an idea of what's going on with these falls.

02:48PM    4   Q.   And you referred to him as Ted, but Mr. Burzynski, he was

02:48PM    5   with you on July 25th?

02:48PM    6   A.   That is correct.

02:48PM    7   Q.   And he generated this note?

02:48PM    8   A.   That is correct.

02:48PM    9   Q.   It's common practice whenever a fall occurs to generate a

02:48PM   10   fall note?

02:48PM   11   A.   Every single time, we generate it if we know about a

02:48PM   12   note -- or if we know about a fall.          Again, it has to be

02:48PM   13   known to us that this fall has occurred.         If a note -- if

02:49PM   14   someone has fallen and we were aware of it, an incident

02:49PM   15   report, a nursing note, a provider note and a pharmacy and

02:49PM   16   physical therapy note would have all been generated.

02:49PM   17   Q.   Other than generating this note, what else is done in

02:49PM   18   response to a fall by a patient?         For example, on the next

02:49PM   19   page we have a fall risk score, it looks like?

02:49PM   20   A.   Yes.

02:49PM   21               MR. KHALIL:   And I'm going to the top of page 598,

02:49PM   22   Your Honor.

02:49PM   23   BY MR. KHALIL:

02:49PM   24   Q.   I'm sorry.    You were saying, Mr. Hennessy?

02:49PM   25   A.   So, this generates the high risk of fall so that we know
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 167 of 185
               HENNESSY   --   MR. KHALIL    --    8/20/19
                                                                                  166

02:49PM    1   the patient is at high risk for falls.         It's based on the

02:49PM    2   number system.    And greater than -- you know, 45 is an

02:49PM    3   indicator that the patient is high risk for falls.

02:49PM    4   Q.   And do you perform this or does a nurse perform this?

02:50PM    5   A.   This is generated by the nurse.

02:50PM    6              THE COURT:   It says fall risk score of 55.       What does

02:50PM    7   that mean?

02:50PM    8              THE WITNESS:      That means the numbers, Your Honor,

02:50PM    9   is -- are high risk for falls.          Because of the patient falls,

02:50PM   10   we go through each one of those different categories, history

02:50PM   11   of falls, yes.    So, he generated 25 points for that.

02:50PM   12   Secondary diagnosis, yes.          He has dementia, so that generated

02:50PM   13   more points.    So, all these generate points and it will give

02:50PM   14   us an indication of -- if the patient is above 45, he is a

02:50PM   15   high risk of falls.

02:50PM   16              THE COURT:   It says -- oh, okay.       So, all those then,

02:50PM   17   it adds up to 55?

02:50PM   18              THE WITNESS:      Yes, sir.

02:50PM   19              THE COURT:   Oh, okay.

02:50PM   20   BY MR. KHALIL:

02:50PM   21   Q.   And then, below that we see it's signed by Thaddeus

02:50PM   22   Burzynski, the nurse, correct?

02:50PM   23   A.   That's correct.

02:50PM   24   Q.   And now, all this receipt acknowledged by, who are all

02:50PM   25   these people?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 168 of 185
               HENNESSY   --   MR. KHALIL   --   8/20/19
                                                                                  167

02:50PM    1   A.   These are people on the team that's going to follow up on

02:51PM    2   that fall; so, our occupational therapist, myself, our low

02:51PM    3   vision clinic and our physical therapist.

02:51PM    4   Q.   So, all of these people are in some way treating

02:51PM    5   Mr. Marranco or involved in his care?

02:51PM    6   A.   They can be in connection, depending on if it's -- so, we

02:51PM    7   let the low vision guy know that if he was at risk for low

02:51PM    8   vision, that they could follow up on it.        So, we kind of let

02:51PM    9   people know that, you know, we want them to be aware that

02:51PM   10   this gentleman had a fall.        Is there something, from their

02:51PM   11   point of view, that they need to do to do an intervention.

02:51PM   12   Q.   Is there anything that excuses the generating of a fall

02:51PM   13   report?

02:51PM   14   A.   No.

02:51PM   15   Q.   Based on your review of the September 5th and 6th records

02:51PM   16   by Mr. Burzynski, did you see a fall report?

02:52PM   17   A.   There's no fall report.

02:52PM   18   Q.   Had Mr. Burzynski been told that a fall occurred, would

02:52PM   19   he have generated one?

02:52PM   20              MR. MORATH:   Objection, Your Honor, to what somebody

02:52PM   21   else would have done.

02:52PM   22              THE COURT:    Well, is it the practice of the Veterans

02:52PM   23   Hospital to generate one?

02:52PM   24              MR. KHALIL:   Yes, Your Honor.

02:52PM   25              THE COURT:    Is that the practice?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 169 of 185
               HENNESSY   --   MR. KHALIL    --   8/20/19
                                                                                  168

02:52PM    1              THE WITNESS:      Yes, sir.

02:52PM    2              THE COURT:    All right.

02:52PM    3   BY MR. KHALIL:

02:52PM    4   Q.   So, based on the records you reviewed and your treatment

02:52PM    5   of Mr. Marranco, what was the earliest date that he could

02:52PM    6   have fallen prior to his admission to respite care?

02:52PM    7              MR. MORATH:    Objection.     Pure speculation, Your

02:52PM    8   Honor.

02:52PM    9              THE COURT:    Overruled.

02:52PM   10              THE WITNESS:      The only -- three weeks, but the one in

02:52PM   11   Florida is the only one that we have record of happening prior

02:52PM   12   to the last visit on September 6th.          So, any visit prior to

02:52PM   13   September 6th would have generated some type of fall note;

02:52PM   14   definitely would have generated a fall note and our incident

02:53PM   15   report.

02:53PM   16              MR. KHALIL:    Your Honor, if I may have one minute to

02:53PM   17   confer with my co-counsel?

02:53PM   18              THE COURT:    Okay.

02:53PM   19   BY MR. KHALIL:

02:53PM   20   Q.   Mr. Hennessy, based on your review of the records, did

02:53PM   21   any fall occur on September 5th or 6th, after

02:53PM   22   Mr. Burzynski -- or I'm sorry -- prior to Mr. Burzynski

02:53PM   23   seeing Mr. Marranco?

02:53PM   24   A.   No.

02:53PM   25              MR. KHALIL:    No further questions, Your Honor.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 170 of 185
               HENNESSY    --   MR. MORATH   --   8/20/19
                                                                                  169

02:53PM    1               MR. MORATH:    I'll get this done by 3:15, Your Honor.

02:53PM    2

02:54PM    3                             REDIRECT EXAMINATION

02:54PM    4

02:54PM    5   BY MR. MORATH:

02:54PM    6   Q.   Mr. Hennessy, you seem to have coined the phrase frail,

02:54PM    7   demented, ill old man.        This frail, demented, ill old man,

02:54PM    8   Mr. Marranco, every record you've looked at today, he was

02:54PM    9   able to ambulate on his own, right?

02:54PM   10   A.   Again --

02:54PM   11   Q.   Yes or no, sir.      He was able to ambulate?

02:54PM   12   A.   He was able to ambulate when I saw him, yes.

02:54PM   13   Q.   He was able to bear his own weight when you saw him?

02:54PM   14   A.   Yes.

02:54PM   15   Q.   The family never told you that this frail, demented, ill

02:54PM   16   old man could never bear his weight or could never walk, did

02:54PM   17   they?

02:54PM   18   A.   I can't recall.

02:54PM   19   Q.   He could still perform his activities of daily living

02:54PM   20   when you saw him?

02:54PM   21   A.   That is incorrect.

02:54PM   22   Q.   Other than bathing and cooking his own food, he could

02:54PM   23   dress himself.     Are you aware that he could dress himself?

02:54PM   24               MR. KHALIL:    Objection, Your Honor.

02:54PM   25               THE COURT:    Well, if he knows.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 171 of 185
               HENNESSY   --   MR. MORATH    --   8/20/19
                                                                                  170

02:54PM    1              THE WITNESS:      I believe the family was helping him

02:54PM    2   get dressed as well.

02:54PM    3   BY MR. MORATH:

02:54PM    4   Q.   Ms. Greasley testified this morning that he dressed

02:54PM    5   himself.   Do you have any reason --

02:55PM    6              MR. KHALIL:    Objection, Your Honor.

02:55PM    7              THE COURT:    I haven't heard a question.     I don't

02:55PM    8   know --

02:55PM    9   BY MR. MORATH:

02:55PM   10   Q.   Ms. Greasley testified this morning that he was able to

02:55PM   11   put his clothes on, other than his dress shoes.         Do you have

02:55PM   12   any reason to disagree with that?

02:55PM   13              MR. KHALIL:    Objection, Your Honor.

02:55PM   14              THE COURT:    Overruled.

02:55PM   15              THE WITNESS:      I only -- no.   I can't tell you.

02:55PM   16   BY MR. MORATH:

02:55PM   17   Q.   And this frail, demented, very sick, ill old man never

02:55PM   18   needed oxygen when you saw him?

02:55PM   19   A.   That's correct.

02:55PM   20   Q.   Never was on any narcotic pain medications?

02:55PM   21   A.   That's correct.

02:55PM   22   Q.   Was able to get out of his kitchen chair by himself?

02:55PM   23   A.   That's correct.

02:55PM   24   Q.   All of these things this individual was able to do before

02:55PM   25   he left for respite on September 9th based on everything you
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 172 of 185
               HENNESSY     --   MR. MORATH    --   8/20/19
                                                                                   171

02:55PM    1   know, right?

02:55PM    2                MR. KHALIL:    Objection, Your Honor.

02:55PM    3                THE COURT:    Overruled.

02:55PM    4                THE WITNESS:      Repeat that.    I'm sorry.

02:55PM    5   BY MR. MORATH:

02:55PM    6   Q.   Sure.    You described him as on the death -- doorsteps of

02:55PM    7   death's -- death's doorstep; this frail, ill, sick old man.

02:55PM    8   Do you know that his daughter testified this morning that he

02:55PM    9   lived his daily life just fine, was able to care for himself,

02:55PM   10   was able to watch TV, was able get in and out of a chair, was

02:56PM   11   able to get in and out of bed, was able to walk across his

02:56PM   12   house, was able to walk five houses down to Denny's?           Did you

02:56PM   13   know any of that?

02:56PM   14   A.   Well, let me --

02:56PM   15   Q.   Yes or no?

02:56PM   16                MR. KHALIL:    Objection, Your Honor.

02:56PM   17                THE COURT:    Overruled.       Go ahead.

02:56PM   18   BY MR. MORATH:

02:56PM   19   Q.   Did you know any of that?

02:56PM   20   A.   I did not, but you can't --

02:56PM   21   Q.   Okay.    Thank you.       Thank you.    And you said the only time

02:56PM   22   you have ever seen him walk was at home.            Well, that kind of

02:56PM   23   makes sense because that's the only place you ever saw him,

02:56PM   24   correct?

02:56PM   25   A.   That's correct.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 173 of 185
               HENNESSY       --   MR. MORATH    --   8/20/19
                                                                                      172

02:56PM    1   Q.     Now, you talked about these demented, ill people can't

02:56PM    2   tell you when they're hurting; they lie, they're afraid

02:56PM    3   they're going to get sent out to a nursing home.           You talked

02:56PM    4   to Mr. and Mrs. Marranco every time you were there, or at

02:56PM    5   least one of them, didn't you, about his condition?

02:56PM    6   A.     With Mr. Marranco, correct.

02:56PM    7   Q.     With Paul or Loretta Marranco, about their father's

02:56PM    8   condition, correct?

02:56PM    9   A.     That's correct.

02:56PM   10   Q.     And they told you how their father was doing, how their

02:56PM   11   father was feeling, if there was any new injuries, if there

02:56PM   12   was any new pain, did they not?

02:56PM   13   A.     When they were there for the appointment.

02:57PM   14   Q.     They told you.       And nobody was in a better position to

02:57PM   15   know that better than them, was there?           Was there?   They saw

02:57PM   16   him every day?

02:57PM   17                  THE COURT:    Do you know what -- can you answer that,

02:57PM   18   sir?

02:57PM   19                  THE WITNESS:      When I saw him, they would answer the

02:57PM   20   questions.

02:57PM   21   BY MR. MORATH:

02:57PM   22   Q.     Okay.    You're questioning Mr. Marranco's honesty, Paul --

02:57PM   23   Michael Marranco's honesty, that he may not have told you he

02:57PM   24   was in pain because he was afraid his daughter was going to

02:57PM   25   send him to a nursing home.            They told you everything that
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 174 of 185
               HENNESSY    --    MR. MORATH    --   8/20/19
                                                                                   173

02:57PM    1   you asked them, didn't they?

02:57PM    2               MR. KHALIL:      Objection, Your Honor.     That

02:57PM    3   mischaracterizes the testimony.

02:57PM    4               THE COURT:       Overruled.    Go ahead.

02:57PM    5               THE WITNESS:       I can't recall everything they said,

02:57PM    6   but sure.    I mean --

02:57PM    7   BY MR. MORATH:

02:57PM    8   Q.   And you had no basis to not believe anything they told

02:57PM    9   you, right?      Take that as a yes?

02:57PM   10   A.   Yes.

02:57PM   11               MR. MORATH:      If we could pull up Exhibit 590, please.

02:57PM   12   I'm sorry.       Page 590.

02:57PM   13

02:57PM   14   BY MR. MORATH:

02:58PM   15   Q.   And you read this one part of the note about the fall in

02:58PM   16   Florida, but you conveniently skipped the line where he says

02:58PM   17   everything is okay now, right?            That's what it says?

02:58PM   18               MR. KHALIL:      Objection, Your Honor.     It doesn't say

02:58PM   19   that.

02:58PM   20               THE COURT:       I don't know where you're reading.

02:58PM   21               MR. MORATH:      Which is okay now.

02:58PM   22   BY MR. MORATH:

02:58PM   23   Q.   So, you read that the patient fell in Florida, you read

02:58PM   24   that he hit his flank area.          You read that he ended up with

02:58PM   25   bruising.    You read that 911 was called and you even got into
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 175 of 185
               HENNESSY       --   MR. MORATH   --    8/20/19
                                                                                     174

02:58PM    1   Mr. Marranco's mind and told us why he refused to go to the

02:58PM    2   ER, but you skipped the part that says it's okay now, right?

02:58PM    3   Yes?

02:58PM    4   A.     Yes.

02:58PM    5   Q.     So, you had no problems with that fall, based on your

02:58PM    6   examination?

02:58PM    7   A.     At that time, no.

02:59PM    8   Q.     And certainly, if you thought he had an injury, you would

02:59PM    9   have done something more, you wouldn't ignore it?

02:59PM   10                  MR. KHALIL:   Objection, Your Honor.      Is that a

02:59PM   11   question?

02:59PM   12                  MR. MORATH:   It is a question.

02:59PM   13   BY MR. MORATH:

02:59PM   14   Q.     You wouldn't ignore it, would you?

02:59PM   15   A.     No.

02:59PM   16   Q.     And he doesn't even say the word back in there.         He had

02:59PM   17   some bruises on his ribs, right?

02:59PM   18   A.     On his flank.

02:59PM   19   Q.     Says ribs.     I'm sorry.      His flank area.   What is the

02:59PM   20   flank?

02:59PM   21   A.     It's the lower part of the back.

02:59PM   22   Q.     Okay.    And does the word back injury appear anywhere on

02:59PM   23   there or suspicion of back injury or questionable back

02:59PM   24   injury?

02:59PM   25   A.     No.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 176 of 185
               HENNESSY       --   MR. MORATH   --      8/20/19
                                                                                         175

02:59PM    1                  MR. MORATH:   If we can go to page 591, the next page.

02:59PM    2   BY MR. MORATH:

02:59PM    3   Q.     I believe you looked at barriers -- is that where it says

02:59PM    4   barriers?       We'll use this page.         When you did this physical,

02:59PM    5   this frail, demented old man, this ill man you said yourself,

03:00PM    6   he was still able to independently transfer, right?              Says it

03:00PM    7   right there.        Yes?

03:00PM    8   A.     He did --

03:00PM    9   Q.     Does it say yes?      Does it say independent with transfers?

03:00PM   10   Yes.

03:00PM   11   A.     I did put yes, but --

03:00PM   12   Q.     Okay.    Does it say independent --

03:00PM   13                  THE COURT:    Wait, wait, wait --

03:00PM   14                  MR. MORATH:   Trying to explain --

03:00PM   15                  THE REPORTER:     Stop.

03:00PM   16                  THE COURT:    The witness is going to be able to finish

03:00PM   17   their answer.        Stop cutting him off.         Let him finish the

03:00PM   18   answer.

03:00PM   19   BY MR. MORATH:

03:00PM   20   Q.     The question is, Mr. Hennessy, very simple.            Does that

03:00PM   21   record say independent with transfers?              Yes?   Does the record

03:00PM   22   say that?

03:00PM   23   A.     I'm just --

03:00PM   24                  MR. MORATH:   Judge, it's a simple question.

03:00PM   25
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 177 of 185
               HENNESSY     --    MR. MORATH    --    8/20/19
                                                                                   176

03:00PM    1   BY MR. MORATH:

03:00PM    2   Q.   Does the record say yes?

03:00PM    3   A.   Let me explain.       We put yes, because the patient --

03:00PM    4   because of his dementia, we put yes, because he's going to do

03:00PM    5   what he wants anyway.           So, we can't -- these guys, you got to

03:00PM    6   remember, they need to -- they don't listen to what you say.

03:00PM    7   Q.   Mr. Marranco, was he physically capable of transferring

03:00PM    8   himself independently?          Yes?

03:00PM    9   A.   Yes.

03:00PM   10   Q.   Okay.    He was physically capable of ambulating?

03:01PM   11   A.   Yes.

03:01PM   12                MR. MORATH:    Can we go to 592?     Oh, I'm sorry.   591.

03:01PM   13   I'm sorry.        That was the right page.

03:01PM   14   BY MR. MORATH:

03:01PM   15   Q.   And we have the problems listed at the top.          We don't see

03:01PM   16   any chronic issues or chronic concerns with his back up

03:01PM   17   there, do we?

03:01PM   18   A.   No.

03:01PM   19   Q.   We don't see any chronic issues or chronic concerns with

03:01PM   20   his ambulation?

03:01PM   21   A.   No.

03:01PM   22                MR. MORATH:    Go to page 595, please.

03:01PM   23   BY MR. MORATH:

03:01PM   24   Q.   Here you go through his -- what you describe as your

03:01PM   25   physical exam.       All the vitals, constitutional, the chest,
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 178 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                  177

03:01PM    1   the respiratory, cardiovascular, gastrointestinal.         Any

03:01PM    2   concerns with his back in there?

03:02PM    3   A.   None documented.

03:02PM    4   Q.   And you said a lot of things about his dementia was

03:02PM    5   progressing.      His dementia was progressing.     And you made a

03:02PM    6   comment about how you felt he -- physically, he was, in some

03:02PM    7   way, declining as well.        You'd agree with me, every record we

03:02PM    8   looked at, there was no change in his ability to ambulate,

03:02PM    9   was there?

03:02PM   10   A.   With ambulation?      Correct.

03:02PM   11   Q.   No ability to transfer himself?

03:02PM   12   A.   No.

03:02PM   13   Q.   Okay.    And there's no record that the family ever told

03:02PM   14   you he was having a physical decline, is there?

03:02PM   15   A.   Well, he had the falls.

03:02PM   16   Q.   That he had a physical decline, that his physical

03:02PM   17   condition was declining?        Healthy people fall.

03:02PM   18                MR. KHALIL:   Objection.     Argumentative.

03:02PM   19                THE COURT:    Sustained.

03:02PM   20   BY MR. MORATH:

03:02PM   21   Q.   Is there anything in the record that the family reported

03:02PM   22   to you they noticed his physical ability is declining?

03:02PM   23   A.   Physical abilities?       Yeah.    He was going to respite for

03:02PM   24   the reason -- are you asking for ambulation or are you --

03:02PM   25   physically could mean a ton of things --
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 179 of 185
               HENNESSY     --   MR. MORATH   --   8/20/19
                                                                                  178

03:02PM    1   Q.   Why do you keep --

03:03PM    2   A.   -- that he's not doing the ADLs.         He's not able to shower

03:03PM    3   himself.     So -- but if you're asking physically, are you

03:03PM    4   asking me about specifically --

03:03PM    5   Q.   I'll ask you --

03:03PM    6   A.   -- about ambulation or are you asking me specifically

03:03PM    7   what physically could be -- you know, it's very general.           So,

03:03PM    8   if you ask me physically, they were sending him to respite

03:03PM    9   because they couldn't care for him any longer or at this time

03:03PM   10   they -- excuse me.       Let me clarify that.    They were -- he was

03:03PM   11   going to respite because they were having more of a difficult

03:03PM   12   time caring for him, so they were sending him away.

03:03PM   13   Q.   What on Earth do you base that statement on?

03:03PM   14   A.   That's why respite care is there.        They're there for

03:03PM   15   caregiver burden or burnout.

03:03PM   16   Q.   Okay.    Caregiver burden.     Did you know that Paul Marranco

03:03PM   17   had to have neck surgery?

03:03PM   18   A.   I did not know.

03:03PM   19   Q.   Did you know that Loretta was taking their mother to

03:03PM   20   Florida to see her family?

03:03PM   21   A.   Well, she was always in Florida, though.

03:03PM   22   Q.   Did you know that Loretta was taking her mother to

03:03PM   23   Florida to see family, yes or no?

03:03PM   24   A.   She was always --

03:03PM   25   Q.   Yes or no?
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 180 of 185
               HENNESSY     --   MR. MORATH   --    8/20/19
                                                                                    179

03:03PM    1   A.   -- in Florida.

03:03PM    2   Q.   Sir, yes or no?

03:03PM    3   A.   I can't answer that because she was always --

03:03PM    4   Q.   You did know.

03:03PM    5   A.   -- in Florida.

03:04PM    6   Q.   Did you know that Loretta testified --

03:04PM    7                THE COURT:    Wait.    Wait.   Slow down.   Let the witness

03:04PM    8   answer the question --

03:04PM    9                MR. MORATH:   There was --

03:04PM   10                THE COURT:    -- you can't fire five questions at him

03:04PM   11   at one time when he's talking.          It doesn't make any sense.    I

03:04PM   12   can't understand it, so stop it.

03:04PM   13                MR. MORATH:   Thank you, Judge.

03:04PM   14   BY MR. MORATH:

03:04PM   15   Q.   Mr. Hennessy, is it your testimony, right now, that you

03:04PM   16   think that Mr. Marranco was sent to respite for two weeks

03:04PM   17   because his family was having difficulty caring for him?           Is

03:04PM   18   that what you believe?

03:04PM   19   A.   I say for caregiver burden.

03:04PM   20   Q.   Okay.    Did you believe they sent him there because they

03:04PM   21   were having a difficult time caring for him?

03:04PM   22   A.   Again, for caregiver burden.

03:04PM   23   Q.   It's yes or no.

03:04PM   24   A.   Caregiver burden, that's the reason they were -- they

03:04PM   25   were having some difficult time and they were --
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 181 of 185
               HENNESSY       --   MR. MORATH    --    8/20/19
                                                                                    180

03:04PM    1   Q.     What makes you think they were having a difficult time?

03:04PM    2   A.     This is what the respite is there for, caregiver burden.

03:04PM    3   Q.     She testified this morning that it had nothing to do with

03:04PM    4   their ability to care for Mr. Marranco, for their farther, it

03:04PM    5   was because the son needed surgery and she was going to take

03:05PM    6   mom to Florida, it had absolutely nothing to do with their

03:05PM    7   ability to care for him.           Do you have any reason to dispute

03:05PM    8   that?

03:05PM    9   A.     Yes, because she was --

03:05PM   10   Q.     Do you think --

03:05PM   11   A.     -- in Florida.

03:05PM   12                  MR. KHALIL:    Objection.

03:05PM   13                  THE COURT:    Hold it.     You may answer the question,

03:05PM   14   sir.

03:05PM   15                  THE WITNESS:      Thank you, sir.

03:05PM   16                  THE COURT:    Continue the question uninterrupted.        Go

03:05PM   17   ahead.

03:05PM   18                  THE WITNESS:      Thank you, sir.   We went to the place

03:05PM   19   on multiple times where Loretta was in Florida when we

03:05PM   20   scheduled visits to go there.             So, you know, she traveled back

03:05PM   21   and forth to Florida on multiple times.            So, when you say, oh,

03:05PM   22   she's taking her mother down there, she's going there on

03:05PM   23   multiple occasions.

03:05PM   24   BY MR. MORATH:

03:05PM   25   Q.     Okay.    Now let's focus on the question I asked you.        Do
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 182 of 185
               HENNESSY    --   MR. MORATH   --   8/20/19
                                                                                  181

03:05PM    1   you have any basis to dispute the fact that she testified,

03:05PM    2   under oath today and Mr. Marranco testified at his deposition

03:05PM    3   that the only reason he went to respite was because he needed

03:05PM    4   surgery and she was going to Florida and that it had nothing

03:05PM    5   to do with their ability to take care of him?         Do you any

03:06PM    6   reason to dispute that?

03:06PM    7   A.   Well, sure.    In my records, I noted that he was combative

03:06PM    8   with the son trying to shower him and do things with him, so

03:06PM    9   there was combative behaviors.

03:06PM   10   Q.   You're assuming it, sir?

03:06PM   11   A.   Pardon me?

03:06PM   12   Q.   That's you assuming it?

03:06PM   13   A.   They physically told us that he was combative with them

03:06PM   14   when they would --

03:06PM   15   Q.   You are assuming why he went to respite.        Did Paul

03:06PM   16   Marranco or Loretta Marranco -- or Loretta Greasley ever tell

03:06PM   17   you that he was going to respite because they couldn't care

03:06PM   18   for him anymore?     Did they ever tell you that?

03:06PM   19   A.   They did not physically tell me that, no.

03:06PM   20   Q.   Now, your very frail people theme, you'd agree with me

03:06PM   21   that very frail people need some extra care, don't they?

03:06PM   22   A.   Yes.

03:06PM   23   Q.   You need to be careful when you are caring for a very

03:06PM   24   frail person, don't you?

03:06PM   25   A.   You do.
          Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 183 of 185
               HENNESSY    --   MR. MORATH    --    8/20/19
                                                                                  182

03:06PM    1   Q.   And when you talk about those fall protections and those

03:06PM    2   fall plans, that's very important that it's done accurately,

03:06PM    3   isn't it?

03:06PM    4   A.   That's correct.

03:06PM    5   Q.   It's very important it's done correctly?

03:06PM    6   A.   Correct.

03:06PM    7   Q.   It's very important that the proper fall protections are

03:06PM    8   put in place?

03:06PM    9   A.   Correct.

03:07PM   10   Q.   Because when frail people fall, frail people get hurt,

03:07PM   11   right?

03:07PM   12   A.   That's correct.

03:07PM   13               MR. MORATH:    That's all I have, Your Honor.

03:07PM   14               MR. KHALIL:    No questions, Your Honor.

03:07PM   15               THE COURT:    Thank you, sir.

03:07PM   16               THE WITNESS:      Thank you, sir.

03:07PM   17   (The witness was excused.)

03:07PM   18               THE COURT:    Okay.     It's almost 3:15.   We'll adjourn

03:07PM   19   for the day and resume tomorrow at 9:30 and we'll probably go

03:07PM   20   until about -- I have a plea at 12, so we'll take a break

03:07PM   21   around 12 and then we'll resume at 1 or 1:30 in the afternoon.

03:07PM   22   Okay.    Thank you, counsel.

03:07PM   23               MR. KHALIL:    Thank you, Judge.

03:07PM   24               MS. FLEMING:      Thank you, Judge.

03:07PM   25               MR. MORATH:    Thank you, Your Honor.
Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 184 of 185
                                                                        183

 1   (Proceedings adjourned at 3:07 p.m.)

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:15-cv-00642-RJA-JJM Document 93 Filed 09/18/19 Page 185 of 185
                                                                        184

 1                     *     *     *    *     *     *     *

 2

 3                     I certify that the foregoing is a

 4             correct transcription of the proceedings

 5             recorded by me in this matter.

 6

 7

 8

 9                                      s/ Megan E. Pelka, RPR

10                                      Court Reporter,

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
